

Exhibit 10.1




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------









CREDIT AGREEMENT




Dated as of May 15, 2008




by and among


REALTY INCOME CORPORATION,
as Borrower,


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 13.6.,
as Lenders,


WACHOVIA BANK, NATIONAL ASSOCIATION,
as co-Documentation Agent,


THE BANK OF NEW YORK,
as co-Documentation Agent,


BANK OF AMERICA, N.A.,
as co-Syndication Agent,


REGIONS BANK,
as co-Syndication Agent,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and
sole-lead Arranger




 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Article I. Definitions
    1  
Section 1.1.  Definitions.
    1  
Section 1.2.  General; References to San Francisco Time.
    24  
Article II. Credit Facility
    24  
Section 2.1.  Revolving Loans.
    24  
Section 2.2.  Bid Rate Loans.
    25  
Section 2.3.  Swingline Loans.
    29  
Section 2.4.  Rates and Payment of Interest on Loans.
    31  
Section 2.5.  Number of Interest Periods.
    32  
Section 2.6.  Repayment of Loans.
    32  
Section 2.7.  Prepayments.
    32  
Section 2.8.  Late Charges.
    33  
Section 2.9.  Continuation.
    33  
Section 2.10.  Conversion.
    34  
Section 2.11.  Notes.
    34  
Section 2.12.  Voluntary Reductions of the Commitment.
    35  
Section 2.13.  Extension of Termination Date.
    35  
Section 2.14.  Amount Limitations.
    36  
Section 2.15.  Increase in Commitments.
    37  
Section 2.16.  Funds Transfer Disbursements.
    37  
Article III. Payments, Fees and Other General Provisions
    38  
Section 3.1.  Payments.
    38  
Section 3.2.  Pro Rata Treatment.
    39  
Section 3.3.  Sharing of Payments, Etc.
    40  
Section 3.4.  Several Obligations.
    40  
Section 3.5.  Minimum Amounts.
    41  
Section 3.6.  Fees.
    41  
Section 3.7.  Computations.
    42  
Section 3.8.  Usury.
    42  
Section 3.9.  Statements of Account; Bill Lead Date Request.
    42  
Section 3.10.  Defaulting Lenders.
    43  
Section 3.11.  Taxes.
    44  
Article IV.  Unencumbered Pool Properties
    46  
Section 4.1.  Eligibility of Properties.
    46  
Section 4.2.  Termination of Designation as Unencumbered Pool Property.
    46  
Article V. Yield Protection, Etc.
    46  
Section 5.1.  Additional Costs; Capital Adequacy.
    46  
Section 5.2.  Suspension of Swingline Loans and LIBOR Loans.
    48  
Section 5.3.  Illegality.
    49  
Section 5.4.  Compensation.
    49  
Section 5.5.  Treatment of Affected Loans.
    50  

 

--------------------------------------------------------------------------------


Section 5.6.  Change of Lending Office.
    51  
Section 5.7.  Affected Lenders.
    51  
Section 5.8.  Assumptions Concerning Funding of LIBOR Loans and Swingline Loans.
    52  
Article VI. Conditions Precedent
    52  
Section 6.1.  Initial Conditions Precedent.
    52  
Section 6.2.  Conditions Precedent to All Loans.
    54  
Section 6.3.  Conditions as Covenants.
    55  
Article VII. Representations and Warranties
    55  
Section 7.1.  Representations and Warranties.
    55  
Section 7.2.  Survival of Representations and Warranties, Etc.
    61  
Article VIII. Affirmative Covenants
    61  
Section 8.1.  Preservation of Existence and Similar Matters.
    61  
Section 8.2.  Compliance with Applicable Law.
    61  
Section 8.3.  Maintenance of Property.
    62  
Section 8.4.  Conduct of Business.
    62  
Section 8.5.  Insurance.
    62  
Section 8.6.  Payment of Taxes and Claims.
    62  
Section 8.7.  Books and Records; Inspections.
    62  
Section 8.8.  Use of Proceeds.
    63  
Section 8.9.  Environmental Matters.
    63  
Section 8.10.  Further Assurances.
    63  
Section 8.11.  Material Contracts.
    64  
Section 8.12.  REIT Status.
    64  
Section 8.13.  Exchange Listing.
    64  
Section 8.14.  Guarantors.
    64  
Article IX. Information
    64  
Section 9.1.  Quarterly Financial Statements.
    65  
Section 9.2.  Year-End Statements.
    65  
Section 9.3.  Compliance Certificate.
    65  
Section 9.4.  Other Information.
    65  
Article X. Negative Covenants
    68  
Section 10.1.  Financial Covenants.
    68  
Section 10.2.  Negative Pledge.
    71  
Section 10.3.  Restrictions on Intercompany Transfers.
    71  
Section 10.4.  Merger, Consolidation, Sales of Assets and Other Arrangements.
    71  
Section 10.5.  Plans.
    72  
Section 10.6.  Fiscal Year.
    72  
Section 10.7.  Modifications of Organizational Documents.
    73  
Section 10.8.  Modifications to Material Contracts.
    73  
Section 10.9.  Transactions with Affiliates.
    73  

 

--------------------------------------------------------------------------------


Section 10.10.  Limitations on Non-Guarantor Subsidiaries.
    73  
Article XI. Default
    74  
Section 11.1.  Events of Default.
    74  
Section 11.2.  Remedies Upon Event of Default.
    77  
Section 11.3.  Remedies Upon Default.
    78  
Section 11.4.  Marshaling; Payments Set Aside.
    78  
Section 11.5.  Allocation of Proceeds.
    79  
Section 11.6.  Performance by Agent.
    79  
Section 11.7.  Rights Cumulative.
    80  
Article XII. The Agent
    80  
Section 12.1.  Appointment and Authorization.
    80  
Section 12.2.  Agent’s Reliance, Etc.
    81  
Section 12.3.  Notice of Defaults.
    82  
Section 12.4.  Wells Fargo as Lender.
    82  
Section 12.5.  Approvals of Lenders.
    82  
Section 12.6.  Lender Credit Decision, Etc.
    83  
Section 12.7.  Indemnification of Agent.
    83  
Section 12.8.  Successor Agent.
    84  
Section 12.9.  Titled Agents.
    85  
Article XIII. Miscellaneous
    85  
Section 13.1.  Notices.
    85  
Section 13.2.  Expenses.
    86  
Section 13.3.  Stamp, Intangible and Recording Taxes.
    87  
Section 13.4.  Setoff.
    87  
Section 13.5.  Litigation; Jurisdiction; Other Matters; Waivers.
    87  
Section 13.6.  Successors and Assigns.
    89  
Section 13.7.  Amendments and Waivers.
    91  
Section 13.8.  Nonliability of Agent and Lenders.
    93  
Section 13.9.  Confidentiality.
    93  
Section 13.10.  Indemnification.
    94  
Section 13.11.  Termination; Survival.
    95  
Section 13.12.  Severability of Provisions.
    96  
Section 13.13.  GOVERNING LAW.
    96  
Section 13.14.  USA Patriot Act Notice; Compliance.
    96  
Section 13.15.  Counterparts.
    96  
Section 13.16.  Obligations with Respect to Loan Parties.
    96  
Section 13.17.  Independence of Covenants.
    96  
Section 13.18.  Limitation of Liability.
    97  
Section 13.19.  Entire Agreement.
    97  
Section 13.20.  Construction.
    97  
Section 13.21.  No Novation.
    97  




 


 
 

--------------------------------------------------------------------------------

 



SCHEDULE 1.1.(A)
List of Loan Parties

SCHEDULE 1.1.(B)
Industrial Classifications
SCHEDULE 4.1.  Initial Unencumbered Pool Properties


SCHEDULE 7.1.(b)
Ownership Structure

SCHEDULE 7.1.(f)
Properties

SCHEDULE 7.1.(g)
Indebtedness and Guaranties; Total Liabilities

SCHEDULE 7.1.(h)
Material Contracts

SCHEDULE 7.1.(i)
Litigation

SCHEDULE 7.1.(o)
Environmental Matters

SCHEDULE 7.1.(r)
Affiliate Transactions





EXHIBIT A
Form of Assignment and Assumption

EXHIBIT B
Form of Notice of Borrowing

EXHIBIT C
Form of Notice of Continuation

EXHIBIT D
Form of Notice of Conversion

EXHIBIT E
Form of Revolving Note

EXHIBIT F
Form of Notice of Swingline Borrowing

EXHIBIT G
Form of Swingline Note

EXHIBIT H
Form of Bid Rate Quote Request

EXHIBIT I
Form of Bid Rate Quote

EXHIBIT J
Form of Bid Rate Quote Acceptance

EXHIBIT K
Form of Bid Rate Note

EXHIBIT L
Form of Designation Agreement

EXHIBIT M
Form of Extension Request

EXHIBIT N-1
Form of Opinion of Latham & Watkins LLP

EXHIBIT N-2
Form of Opinion of Venable LLP

EXHIBIT N-3
Form of Opinion of Borrower’s General Counsel

EXHIBIT O
Form of Guaranty

EXHIBIT P
Form of Compliance Certificate

EXHIBIT Q
Form of Unencumbered Pool Certificate

EXHIBIT R
Form of Closing Certificate

EXHIBIT S
Form of Transfer Authorizer Designation Form




 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT


THIS CREDIT AGREEMENT (this “Agreement”) dated as of May 15, 2008 by and among
REALTY INCOME CORPORATION, a corporation formed under the laws of the State of
Maryland (the “Borrower”), each of the financial institutions initially a
signatory hereto together with their assignees under Section 13.6. (the
“Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION, as co-Documentation Agent, THE
BANK OF NEW YORK, as co-Documentation Agent (each a “Documentation Agent”), BANK
OF AMERICA, N.A., as co-Syndication Agent, REGIONS BANK, as co-Syndication Agent
(each a “Syndication Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”) as contractual representative of the Lenders to the extent and in the
manner provided in Article XII. (in such capacity, the “Agent”) and sole lead
Arranger.


WHEREAS, the Agent and the Lenders desire to make available to the Borrower a
$355,000,000 revolving credit facility, which will include a $50,000,000
swingline subfacility, on the terms and conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:




Article I. Definitions
 
Section 1.1.  Definitions.
 
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


“Absolute Rate” has the meaning given that term in Section 2.2.(c)(ii)(C).


“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.2.


“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.


“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


“Additional Costs” has the meaning given that term in Section 5.1.


“Affiliate” means any Person (other than the Agent or any Lender): (a) directly
or indirectly controlling, controlled by, or under common control with, the
Borrower; (b) directly or indirectly owning or holding ten percent (10.0%) or
more of any equity interest in the Borrower; or (c) ten percent (10.0%) or more
of whose voting stock or other equity interest is directly or indirectly owned
or held by the Borrower.  For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling”, “controlled by” and “under
common control

 
 

--------------------------------------------------------------------------------

 

with”) means the possession directly or indirectly of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities or by contract or otherwise.  In no event
shall the Agent or any Lender be deemed to be an Affiliate of the Borrower.


“Agent” has the meaning set forth in the introductory paragraph hereof and shall
include any successor Agent appointed pursuant to Section 12.8.


“Agreement Date” means the date as of which this Agreement is dated.


“Annualized Base Rents” means, for any tenant in a Property owned by the
Borrower, a Loan Party or any other Subsidiary, an amount equal to the GAAP
revenue received from such tenant during the quarter most recently ended
multiplied by 4.


“Applicable Facility Fee” means the percentage set forth in the table below
correspond­ing to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:


Level
Facility Fee
1
.25%
2
.275%
3
.275%
4
.30%
5
.30%

 
Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee.  The provisions of this definition shall be subject to
Section 2.4.(c).


“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.


“Applicable Margin” means the percentage rate set forth below corresponding to
the range into which the Borrower's Credit Rating then falls.  Any change in the
Borrower's Credit Rating which would cause it to move to a different range in
the table shall be effective as of the first day of the month following the date
on which such change occurs.  If the Rating Agencies assign Credit Ratings which
correspond to different Levels in the above table resulting in different
Applicable Margin determinations, the Applicable Margin will be determined based
on the Level corresponding to the highest Credit Rating assigned by at least two
Rating Agencies; provided, however, that if no two Rating Agencies have assigned
the same Credit Rating with respect to the Borrower, then the Applicable Margin
will be determined based on the Level corresponding to the middle of the three
published Credit Ratings.  The provisions of this definition shall be subject to
Section 2.4.(c).
 
- 2 -

--------------------------------------------------------------------------------


 
 
Level
Borrower's Credit Rating
(S&P/Moody's/Fitch or equivalent)
Applicable Margin for
LIBOR Loans and Swingline Loans
1
A-/A3 or equivalent
.95%
2
BBB+/Baa1 or equivalent
1.00%
3
BBB/Baa2 or equivalent
1.10%
4
BBB-/Baa3 or equivalent
1.25 %
5
Lower than BBB-/Baa3 or equivalent
1.45%



“Assignee” has the meaning given that term in Section 13.6.(c).


“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Assignee and the Agent, substantially in the form of Exhibit A.


“Base Rate” means the greater of (a) the rate of interest per annum publicly
announced from time to time by Wells Fargo Bank, National Association at its
principal office in San Francisco, California as its “prime rate” (which rate of
interest may not be the lowest rate charged by Wells Fargo Bank, National
Association or any of the other Lenders on similar loans) and (b) the Federal
Funds Rate plus one-half of one percent (0.5%).  Each change in the Base Rate
shall become effective without prior notice to the Borrower or the Lenders
automatically as of the opening of business on the date of such change in the
Base Rate.


“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.


“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.


“Bid Rate Borrowing” has the meaning given that term in Section 2.2.(b).


“Bid Rate Loan” means a loan made by a Lender under Section 2.2.


“Bid Rate Note” means a promissory note of the Borrower substantially in the
form of Exhibit K, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Commitment as originally in effect and otherwise
duly completed.


“Bid Rate Quote” means an offer in accordance with Section 2.2.(c) by a Lender
to make a Bid Rate Loan with one single specified interest rate.


“Bid Rate Quote Request” has the meaning given that term in Section 2.2.(b).


“Bill Lead Date” has the meaning given that term in Section 3.9.(b).

 
- 3 -

--------------------------------------------------------------------------------

 



“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.


“Borrower Information” has the meaning given that term in Section 2.4.(c).


“Borrowing Base” means the aggregate Unencumbered Pool Values of all
Unencumbered Pool Properties divided by 1.75.


“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in San Francisco, California are authorized or required to close and
(b) with reference to a LIBOR Loan or a Swingline Loan, any such day that is
also a day on which dealings in Dollar deposits are carried out in the London
interbank market.


“Capitalized EBITDA” means, with respect to a Person and as of a given date,
(a) such Person’s EBITDA for the fiscal quarter most recently ended multiplied
by (b) 4 and divided by (c) 9.0%.  In determining Capitalized EBITDA with
respect to a Property owned by a Subsidiary that is not a Wholly Owned
Subsidiary, only the Borrower’s Ownership Share of the EBITDA of such Property
shall be used when determining Capitalized EBITDA.


“Capitalized Lease Obligation” means obligations under a lease that is required
to be capitalized for financial reporting purposes in accordance with GAAP.  The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation determined in accordance with GAAP.


“Commitment” means, as to each Lender, such Lender’s obligation to make
Revolving Loans pursuant to Section 2.1. and to participate in Swingline Loans
pursuant to Section 2.3., in an amount up to, but not exceeding the amount set
forth for such Lender on its signature page hereto as such Lender’s “Commitment
Amount” or as set forth in the applicable Assignment and Acceptance Agreement,
as the same may be reduced from time to time pursuant to Section 2.12. or
otherwise pursuant to the terms of this Agreement or as appropriate to reflect
any assignments to or by such Lender effected in accordance with Section 13.6.


“Compliance Certificate” has the meaning given that term in Section 9.3.


“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.


“Convert”, “Conversion” and “Converted” each refers to the conversion of a
Revolving Loan of one Type into a Revolving Loan of another Type pursuant to
Section 2.10.


“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Revolving Loan and (c) the Continuation of a
LIBOR Loan.


“Credit Rating” means the rating assigned by a Rating Agency to each series of
rated senior unsecured long term indebtedness of the Borrower.

 
- 4 -

--------------------------------------------------------------------------------

 



“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.


“Defaulting Lender” has the meaning set forth in Section 3.10.


“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.


“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).


“Designated Lender” means a special purpose corporation which is an affiliate
of, or sponsored by, a Lender, that is engaged in making, purchasing or
otherwise investing in commer­cial loans in the ordinary course of its business
and that issues (or the parent of which issues) commercial paper rated at least
P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then equivalent
grade) by S&P that, in either case, (a) is organized under the laws of the
United States of America or any state thereof, (b) shall have become a party to
this Agreement pursuant to Section 13.6.(d) and (c) is not otherwise a Lender.


“Designated Lender Note” means a Bid Rate Note of the Borrower evidencing the
obli­gation of the Borrower to repay Bid Rate Loans made by a Designated Lender.


“Designating Lender” has the meaning given that term in Section 13.6.(d).

 
- 5 -

--------------------------------------------------------------------------------

 

“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Agent, substantially in the form of
Exhibit L or such other form as may be agreed to by such Lender, such Designated
Lender and the Agent.


“Development Property” means a Property currently under development (i) upon
which a certificate of occupancy has not been obtained in accordance with
Applicable Law and local building and zoning ordinances and (ii) on which the
improvements (other than tenant improvements on unoccupied space) related to the
development have not been substantially completed. The term “Development
Property” shall include real property of the type described in the immediately
preceding sentence to be (but not yet) acquired by the Borrower, any Subsidiary
or any Unconsolidated Affiliate upon completion of construction pursuant to a
contract in which the seller of such real property is required to develop or
renovate prior to, and as a condition precedent to, such acquisition.


“Dollars” or “$” means the lawful currency of the United States of America.


“EBITDA” means, with respect to any Person for any period and without
duplication, net earnings (loss) of such Person for such period (excluding
equity in net earnings or net loss of Unconsolidated Affiliates) including (if
deducted in determining net earnings for such period) or excluding (if added in
determining net earnings (loss) for such period), as applicable, the following
amounts (but only to the extent included in determining net earnings (loss) for
such period): (a) depreciation and amortization expense and other non-cash
charges of such Person for such period; (b) interest expense of such Person for
such period; (c) income tax expense of such Person in respect of such period;
(d) extraordinary and nonrecurring gains and losses of such Person for such
period, including without limitation, gains and losses from the sale of assets
(it being agreed that the sales of assets by Crest Net Lease, Inc. are not
extraordinary or nonrecurring), write-offs and forgiveness of debt; and (e) the
portion of EBITDA allocable to interests in Unconsolidated Affiliates, except to
the extent that cash dividends or distributions are actually received by such
Person.  For purposes of this definition, net earnings (loss) shall be
determined before minority interests and distributions to holders of Preferred
Stock.


“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived in writing in accordance with the provisions of Section
13.7.


“Eligible Assignee” means any Person that is:  (a) an existing Lender; (b) a
commercial bank, trust company, savings and loan association, savings bank,
insurance company, investment bank or pension fund organized under the laws of
the United States of America, any state thereof or the District of Columbia, and
having total assets in excess of $5,000,000,000; or (c) a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Co-operation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America.  If such entity is not currently a
Lender, such entity’s (or in the case of a bank which is a subsidiary, such
bank’s parent’s) senior unsecured long term indebtedness must be rated BBB or
higher by S&P, Baa2 or higher by Moody’s or the equivalent or higher of either
such rating by another rating agency

 
- 6 -

--------------------------------------------------------------------------------

 

acceptable to the Agent.  Notwithstanding the foregoing, if a Default or Event
of Default exists an Eligible Assignee may also include any Person approved by
the Agent.


“Eligible Property” means a Property which satisfies all of the following
requirements as reasonably confirmed by the Agent: (a) such Property is owned in
fee simple by the Borrower or a Wholly Owned Subsidiary; (b) such Property is a
completed retail property leased to third party tenants on a net lease basis;
(c) such Property is located in a State of the United States of America or in
the District of Columbia; (d) regardless of whether such Property is owned by
the Borrower or a Subsidiary, the Borrower has the right directly, or indirectly
through a Subsidiary, to take the following actions without the need to obtain
the consent of any Person: (i) to create Liens on such Property as security for
Indebtedness of the Borrower or such Subsidiary, as applicable, and (ii) to
sell, transfer or otherwise dispose of such Property; (e) neither such Property,
nor if such Property is owned by a Subsidiary, any of the Borrower's direct or
indirect ownership interest in such Subsidiary is subject to (i) any Lien other
than Permitted Liens or (ii) any Negative Pledge; (f) the Occupancy Rate of such
Property equals or exceeds 85%; (g) such Property is not a Development Property;
(h) such Property is not subject to a ground lease; and (i) such Property is
free of all structural defects, title defects, environmental conditions or other
adverse matters except for defects, conditions or matters individually or
collectively which are not material to the profitable operation of such
Property.  Notwithstanding the foregoing, (i) the Silverton Business Center
shall be deemed to be an Eligible Property even if it does not satisfy the
requirements set forth in clauses (b) (as it relates to such Property being
leased on a net leased basis) and (f) above, so long as the Occupancy Rate for
the Silverton Business Center equals or exceeds 80% and the Silverton Business
Center satisfies all other remaining requirements of this definition and (ii)
any other Property approved by the Requisite Lenders pursuant to Section 4.1.(c)
shall be deemed to be an Eligible Property even if such Property does not
satisfy all of the requirements herein, so long as such Property continues to
satisfy all those remaining requirements in this definition that were satisfied
by such Property at the time of such Requisite Lender approval.


“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean-up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National
Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the
Environmental Protection Agency and any applicable rule of common law and any
judicial interpretation thereof relating primarily to the environment or
Hazardous Materials.


“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and

 
- 7 -

--------------------------------------------------------------------------------

 

whether or not such share, warrant, option, right or other interest is
authorized or otherwise existing on any date of determination.


“Equity Issuance” means any issuance or sale by a Person of any Equity Interest.


“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.


“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.


“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


“Existing Credit Agreement” means that certain Credit Agreement dated as of June
17, 2005 by and among the Borrower, the Agent and the lenders party thereto.


“Extension Request” has the meaning given that term in Section 2.13.(a).


“Fair Market Value” means, with respect to any asset, the price that could be
negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of which is under pressure or
compulsion to complete the transaction.  Except as otherwise provided herein,
Fair Market Value shall be determined by the Board of Directors of the Borrower
(or an authorized committee thereof) acting in good faith conclusively evidenced
by a board resolution thereof delivered to the Agent or, with respect to any
asset valued at up to $1,000,000, such determination may be made by the chief
financial officer of the Borrower evidenced by an officer’s certificate
delivered to the Agent.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal Funds brokers of
recognized standing selected by the Agent.


“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.


“Fitch” means Fitch Rating Group.


“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all scheduled

 
- 8 -

--------------------------------------------------------------------------------

 

principal payments on Indebtedness made by such Person during such period
(excluding balloon, bullet or similar payments of principal due upon the stated
maturity of Indebtedness), plus (c) the aggregate of all dividends paid or
accrued by such Person on any Preferred Stock during such period, plus (d) the
Reserve for Replacements for such Person’s Properties.


“Funds From Operations” means net income available to common stock holders
(computed in accordance with GAAP), plus depreciation and amortization, but
excluding gains on the sale of investment properties from “continuing
operations” and “discontinued operations” (as indicated on the consolidated
statements of income (and accompanying notes) of the Borrower)(it being agreed
that gain or losses on sales by Crest Net Lease, Inc. are not extraordinary or
non-recurring and should be included in Funds from Operations) and after
adjustments for unconsolidated partnerships and joint ventures. Adjustments for
unconsolidated partnerships and joint ventures will be calculated to reflect
funds from operations on the same basis. Funds From Operations shall be
calculated consistent with the National Association of Real Estate Investments
Trusts, Inc. ("NAREIT") as of the Agreement Date, but without giving effect to
any supplements, amendments or other modifications promulgated after the
Agreement Date.


“GAAP” means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination.


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including, without limitation, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law.


“Gross Asset Value” means, at a given time, the sum (without duplication) of
(a) (i) Capitalized EBITDA of the Borrower and its Subsidiaries on a
consolidated basis at such time minus (ii) Capitalized EBITDA for any Property
acquired by the Borrower or any Subsidiary during the immediately preceding
fiscal quarter of the Borrower, the purchase price of which Property the
Borrower has elected to add to Gross Asset Value in accordance with clause (e)
below, plus (b) all cash, cash equivalents (excluding tenant deposits and other
cash and cash equivalents the disposition of which is restricted) and marketable
securities of the Borrower and its Subsidiaries at such time, plus (c) the
current book value of all real property of the Borrower and its Subsidiaries
upon which construction is then in progress and all land held for development,
plus (d) the Borrower’s respective Ownership Shares of the current book values
of all real property of each Unconsolidated Affiliate upon which construction is
in progress, plus

 
- 9 -

--------------------------------------------------------------------------------

 

(e) the purchase price paid by the Borrower or any Subsidiary (less any amounts
paid to the Borrower or such Subsidiary as a purchase price adjustment, held in
escrow, retained as a contingency reserve, or in connection with other similar
arrangements) for any Property (other than a Development Property) acquired by
the Borrower or such Subsidiary during the immediately preceding fiscal quarter
of the Borrower so long as the Capitalized EBITDA of such Property is subtracted
from Gross Asset Value in accordance with clause (a)(ii) above,  plus (f) the
contractual purchase price of Properties of the Borrower and its Subsidiaries
subject to purchase obligations, repurchase obligations, forward commitments and
unfunded obligations to the extent such obligations and commitments are included
in determinations of Total Liabilities.  No more than 5% of the Gross Asset
Value may be attributable to the current book value of land held for
development.


“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include Realty Income Texas Properties, L.P., Realty Income
Texas Properties, Inc. and each Wholly Owned Subsidiary of the Borrower other
than (i) Crest Net Lease, Inc. and (ii) no more than two Taxable REIT
Subsidiaries, other than Crest Net Lease, Inc.


“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation.  As the context
requires, “Guaranty” shall also mean the guaranty executed and delivered
pursuant to Section 6.1. and substantially in the form of Exhibit O.


“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
and (e) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

 
- 10 -

--------------------------------------------------------------------------------

 



“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person (other
than trade debt incurred in the ordinary course of business), whether or not for
money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under or in respect of any letters of credit or acceptances (whether or not the
same have been presented for payment); (e) all Off Balance Sheet Liabilities of
such Person; (f) net obligations under any Derivative Contract in an amount
equal to the Derivatives Termination Value thereof; and (g) all Indebtedness of
other Persons which (i) such Person has Guaranteed or is otherwise recourse to
such Person or (ii) is secured by a Lien on any property of such Person.


“Industrial Classification Schedule” means Schedule 1.1.(B), which, subject to
the prior written consent of the Agent, which consent shall not be ureasonably
withheld or delayed, may be updated by the Borrower from time to time to modify
the industrial classifications and/or add additional industrial classifications.


“Intellectual Property” has the meaning given that term in Section 7.1.(s).


“Interest Expense” means, with respect to a Person and for any period, (a) all
paid, accrued or capitalized interest expense (including, without limitation,
capitalized interest expense (other than capitalized interest funded from a
construction loan interest reserve account held by another lender and not
included in the calculation of cash for balance sheet reporting purposes) and
interest expense attributable to Capitalized Lease Obligations) of such Person
and in any event shall include all letter of credit fees and all interest
expense with respect to any Indebtedness in respect of which such Person is
wholly or partially liable whether pursuant to any repayment, interest carry,
performance Guarantee or otherwise, plus (b) to the extent not already included
in the foregoing clause (a) such Person’s Ownership Share of all paid, accrued
or capitalized interest expense for such period of Unconsolidated Affiliates of
such Person.


“Interest Period” means,


(a)           with respect to any LIBOR Loan, each period commencing on the date
such LIBOR Loan is made or the last day of the next preceding Interest Period
for such Loan and ending on the numerically corresponding day in the first,
second, third or sixth calendar month thereafter, as the Borrower may select in
a Notice of Borrowing, Notice of Continuation or Notice of Conversion, as the
case may be, except that each Interest Period that commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar
month.  In addition to such periods, the Borrower

 
- 11 -

--------------------------------------------------------------------------------

 

may request Interest Periods having durations of up to 10 Business Days for
LIBOR Loans which are Swingline Loans;


(b)           with respect to any Swingline Loan, each period commencing on the
date such Swingline Loan is made and ending on the date up to 10 Business Days
thereafter, as the Borrower may select in a Notice of  Swingline Borrowing; and


(c)           with respect to any Absolute Rate Loan or Libor Margin Loan, the
period commencing on the date such Loan is made and ending on the numerically
corresponding day in the first, second, or third calendar month thereafter, as
the Borrower may select as provided in Section 2.2.(b), except that each
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corre­sponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month.


Notwithstanding the foregoing: (a) if any Interest Period would otherwise end
after the Termination Date or Swingline Termination Date, as applicable, such
Interest Period shall end on the Termination Date or Swingline Termination Date,
as applicable; (b) each Interest Period that would otherwise end on a day which
is not a Business Day shall end on the next succeeding Business Day (or, if such
next succeeding Business Day falls in the next succeeding calendar month, on the
next preceding Business Day); and (c) notwithstanding the immediately preceding
clauses (a) and (b), other than with respect to Swingline Loans, no Interest
Period shall have a duration of less than one month and, if the Interest Period
for any Loan would otherwise be a shorter period, such Loan shall not be
available hereunder for such period.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
(a) the purchase or other acquisition of any Equity Interest in another Person,
(b) a loan, advance or extension of credit to, capital contribution to, Guaranty
of Indebtedness of, or purchase or other acquisition of any Indebtedness of,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute the business
or a division or operating unit of another Person.  Any commitment or option to
make an Investment in any other Person shall constitute an Investment.  Except
as expressly provided otherwise, for purposes of determining compliance with any
covenant contained in a Loan Document, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.


“Investment Grade Rating” means a Credit Rating of BBB- or higher by S&P or
Fitch, Baa3 or higher by Moody’s, or the equivalent or higher of either such
rating by another Rating Agency.


“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and, as

 
- 12 -

--------------------------------------------------------------------------------

 

the context requires, includes the Swingline Lender; provided, however, that the
term “Lender” shall exclude each Designated Lender when used in reference to any
Loan other than a Bid Rate Loan, the Commitments or terms relating to any Loan
other than a Bid Rate Loan and the Commitments and shall further exclude each
Designated Lender for all other pur­poses hereunder except that any Designated
Lender which funds a Bid Rate Loan shall, subject to Section 13.6.(d), have the
rights (including the rights given to a Lender contained in Sections 13.2. and
13.10.) and obligations of a Lender associated with holding such Bid Rate Loan.


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Assumption, or such other office of such Lender as such Lender
may notify the Agent in writing from time to time.


“Level” has the meaning given that term in the definition of the term
“Applicable Margin”.


“LIBOR” means, for the Interest Period for any LIBOR Loan or any LIBOR Margin
Loan, the rate of interest obtained by dividing (i) the rate of interest quoted
by the Person then serving as the Agent from time to time as the London
Inter-Bank Offered Rate for deposits in U.S. Dollars at approximately 9:00 a.m.
Pacific time, two (2) Business Days prior to the date of commencement of such
Interest Period for purposes of calculating effective rates of interest for
loans or obligations making reference thereto for an amount approximately equal
to the applicable LIBOR Loan or LIBOR Margin Loan, as the case may be, and for a
period of time approximately equal to such Interest Period by (ii)  a percentage
equal to 1 minus the stated maximum rate (stated as a decimal) of all reserves,
if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America).  Any change in such maximum
rate shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective.


“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.2.


“LIBOR Loan” means a Revolving Loan bearing interest at a rate based on LIBOR.


“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.


“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title or encumbrance
of any kind in respect of any property of such Person, or upon

 
- 13 -

--------------------------------------------------------------------------------

 

the income or profits therefrom; (b) any arrangement, express or implied, under
which any property of such Person is transferred, sequestered or otherwise
identified for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to the payment of the
general, unsecured creditors of such Person; (c) the filing of any financing
statement under the UCC or its equivalent in any jurisdiction; and (d) any
agreement by such Person to grant, give or otherwise convey any of the
foregoing.


“Loan” means a Revolving Loan, a Bid Rate Loan or a Swingline Loan.


“Loan Document” means this Agreement, each Note, and each other document or
instrument now or hereafter executed and delivered by a Loan Party in connection
with, pursuant to or relating to this Agreement.


“Loan Party” means each of the Borrower, each other Person who guarantees all or
a portion of the Obligations and/or who pledges any collateral to secure all or
a portion of the Obligations.  Schedule 1.1.(A) sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.


“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, results of operations or business
prospects of the Borrower and its Subsidiaries taken as a whole, (b) the ability
of the Borrower or any other Loan Party to perform its obligations under any
Loan Document to which it is a party, (c) the validity or enforceability of any
of the Loan Documents, (d) the rights and remedies of the Lenders and the Agent
under any of the Loan Documents or (e) the timely payment of the principal of or
interest on the Loans or other amounts payable in connection therewith.


“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.


“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $5,000,000.


“Maximum Loan Availability” means, at any time, the lesser of (i) an amount
equal to the positive difference, if any, of (x) the Borrowing Base minus
(y) all Unsecured Liabilities (other than the Loans), of the Borrower and its
Subsidiaries on a consolidated basis and (ii) the aggregate amount of the
Commitments at such time.


“Moody’s” means Moody’s Investors Service, Inc.


“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made or to be made by a Person owning an interest in real
estate granting a Lien on such interest in real estate as security for the
payment of Indebtedness.

 
- 14 -

--------------------------------------------------------------------------------

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.


“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person.


“Net Operating Income” means, for any Property and for a given period, the sum
(without duplication) of (a) rents and other revenues received in the ordinary
course from such Property (excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants' obligations
for rent) minus (b) all expenses paid or accrued by the Borrower and its
Subsidiaries and related to the ownership, operation or maintenance of such
Property (other than those expenses normally covered by a management fee),
including but not limited to, taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Property, but specifically excluding
general overhead expenses of the Borrower and its Subsidiaries) minus (c) the
Reserve for Replacements for such Property for such period minus (d) the greater
of (i) the actual property management fee paid during such period with respect
to such Property and (ii) an imputed management fee in an amount equal to 2% of
the gross revenues for such Property for such period, all as determined in
accordance with GAAP.


“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash or the Fair Market Value of all other property
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance.


“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar customary exceptions to recourse liability in a form reasonably
acceptable to the Agent) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness.


“Note” means a Revolving Note, a Bid Rate Note or a Swingline Note.


“Notice of Borrowing” means a notice substantially in the form of Exhibit B to
be delivered to the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.

 
- 15 -

--------------------------------------------------------------------------------

 

“Notice of Continuation” means a notice substantially in the form of Exhibit C
to be delivered to the Agent pursuant to Section 2.9. evidencing the Borrower’s
request for the Continuation of a LIBOR Loan.


“Notice of Conversion” means a notice substantially in the form of Exhibit D to
be delivered to the Agent pursuant to Section 2.10. evidencing the Borrower’s
request for the Conversion of a Loan from one Type to another Type.


“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F be delivered to the Swingline Lender pursuant to Section 2.3.(b)
evidencing the Borrower’s request for a Swingline Loan.


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower or
any of the other Loan Parties owing to the Agent or any Lender of every kind,
nature and description, under or in respect of this Agreement or any of the
other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.


“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property which is actually occupied and upon which rent is paid pursuant to
binding leases as to which no default exists to (b) the aggregate net rentable
square footage of such Property.


“Off Balance Sheet Liabilities” means, with respect to any Person, (a) any
repurchase obligation or liability, contingent or otherwise, of such Person with
respect to any accounts or notes receivable sold, transferred or otherwise
disposed of by such Person, (b) any repurchase obligation or liability,
contingent or otherwise, of such Person with respect to property or assets
leased by such Person as lessee and (c) all obligations, contingent or
otherwise, of such Person under any synthetic lease, tax retention operating
lease, off balance sheet loan or similar off balance sheet financing if the
transaction giving rise to such obligation (i) is considered indebtedness for
borrowed money for tax purposes but is classified as an operating lease or
(ii) does not (and is not required pursuant to GAAP to) appear as a liability on
the balance sheet of such Person.


“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 9.4.(q), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.

 
- 16 -

--------------------------------------------------------------------------------

 

“Participant” has the meaning given that term in Section 13.6.(b).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.


“Permitted Liens” means, with respect to any Unencumbered Pool Property owned by
a Person, (a) Liens securing taxes, assessments and other charges or levies
imposed by any Governmental Authority (excluding any Lien imposed pursuant to
any of the provisions of ERISA or pursuant to any Environmental Laws) or the
claims of materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which are not at the time required to be paid or discharged under Section 8.6.;
(b) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workmen’s compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
use thereof in the business of such Person; (d) the rights of tenants under
leases or subleases not interfering with the ordinary conduct of business of
such Person; (e) Liens in favor of the Agent for the benefit of the Lenders;
(f) any option, contract or other agreement to sell an asset provided such sale
is otherwise permitted by this Agreement; and (g) any attachment or judgment
Lien arising from a judgment or order against such Person by any court or other
tribunal so long as (i) such judgment or order is paid, stayed or dismissed
through appropriate appellate proceedings prior to the earlier of (A) 60 days
from the date of entry or (B) the date on which the Borrower is required to
deliver the next Unencumbered Pool Certificate pursuant hereto and (ii) the
amount thereof is equal to or less than $250,000.


“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.


“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.


“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to two percent (2.0%) plus the Base Rate as in effect from time to
time.


“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other equity interests in, such Person that are entitled to preference or
priority over any other capital stock of, or other equity interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.

 
- 17 -

--------------------------------------------------------------------------------

 



“Principal Office” means 120 E. Park Place, Suite 100, El Segundo, California
90245.


“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage,
of (a) the amount of such Lender’s Commitment to (b) the aggregate amount of the
Commitments of all Lenders hereunder; provided, however, that if at the time of
determination the Commitments have terminated or been reduced to zero, the “Pro
Rata Share” of each Lender shall be the Pro Rata Share of such Lender in effect
immediately prior to such termination or reduction.


“Property” means, with respect to any Person, any parcel of real property,
together with any building, facility, structure, equipment or other asset
located on such parcel of real property, in each case owned by such Person.


“Property Management Agreements” means, collectively, all agreements entered
into by the Borrower or any other Loan Party pursuant to which the Borrower or
such other Loan Party engages a Person to advise it with respect to the
management of a given Property.


“Rating Agency” means S&P, Moody’s or Fitch.


“Recurring Capital Expenditures” means capital expenditures made in respect of a
Property for maintenance of such Property and replacement of items due to
ordinary wear and tear including, but not limited to, expenditures made for
maintenance or replacement of carpeting, roofing materials, mechanical systems,
electrical systems and other structural systems and expenditures relating to
tenant improvements and leasing commissions.  “Recurring Capital Expenditures”
shall not include any of the following: (a) improvements to the appearance of
such Property or any other major upgrade or renovation of such Property not
necessary for proper maintenance or marketability of such Property; (b) capital
expenditures for seismic upgrades; or (c) capital expenditures for deferred
maintenance for such Property existing at the time such Property was acquired by
the Borrower or a Subsidiary.


“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.


“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.


“Requisite Lenders” means, as of any date, Lenders having at least 66 2/3% of
the aggregate amount of the Commitments, or, if the Commitments have been
terminated or reduced

 
- 18 -

--------------------------------------------------------------------------------

 

to zero, Lenders holding at least 66 2/3% of the principal amount of the Loans
provided, however, that the Requisite Lenders must include at least two Lenders.


“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to the greater of (a)(i) the aggregate square footage
of all completed space of such Property times (ii) $.10 times (iii) the number
of days in such period divided by (iv) 365 and (b)(i) the amount of Recurring
Capital Expenditures actually made in respect of such Property during such
period times (ii) the number of days in such period divided by (iii) 365.  If
the term Reserve for Replacements is used without reference to any specific
Property, then it shall be determined on an aggregate basis with respect to all
Properties and the applicable Ownership Shares of all real property of all
Unconsolidated Affiliates.


“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other equity
interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding, except a dividend payable solely in shares of that class of stock
to the holders of that class; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock or other equity
interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of the Borrower or any of its Subsidiaries now or hereafter
outstanding.


“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).


“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit E, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Commitment as originally in effect and otherwise
duly completed.


“Secured Indebtedness” means, with respect to any Person, any Indebtedness of
such Person that is secured in any manner by any Lien on any real property and
shall include such Person’s Ownership Share of the Secured Indebtedness of any
of such Person’s Unconsolidated Affiliates.  Secured Indebtedness shall not
include Indebtedness secured by partnership interests.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


“Silverton Business Center” means that certain 467,000 square foot multi-tenant
industrial property located near Silverton Avenue, San Diego, California.


“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are in excess of the fair valuation of its total
liabilities (including all contingent liabilities); (b) such Person is able to
pay its debts or other obligations in the ordinary course as they mature; and
(c) such Person has capital not unreasonably small to carry on its business and
all business in which it proposes to be engaged.

 
- 19 -

--------------------------------------------------------------------------------

 



“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.


“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other persons performing
similar functions of such corporation, partnership or other entity (without
regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.


“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 10% of Gross Asset Value at such time.


“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.3. in an amount up to, but not exceeding the amount
set forth in Section 2.3.(a), as such amount may be reduced from time to time in
accordance with the terms hereof.


“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.


“Swingline LIBOR” means, for the Interest Period for any Swingline Loan, the
rate of interest obtained by dividing (i) the rate of interest quoted by the
Person then serving as the Agent from time to time as the London Inter-Bank
Offered Rate for deposits in U.S. Dollars at approximately 9:00 a.m. Pacific
time on the date of commencement of such Interest Period for purposes of
calculating effective rates of interest for loans or obligations making
reference thereto for an amount approximately equal to the applicable Swingline
Loan and for a one month period by (ii)  a percentage equal to 1 minus the
stated maximum rate (stated as a decimal) of all reserves, if any, required to
be maintained with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”) as specified in Regulation D of the Board of
Governors of the Federal Reserve System (or against any other category of
liabilities which includes deposits by reference to which the interest rate on
LIBOR loans is determined or any applicable category of extensions of credit or
other assets which includes loans by an office of any Lender outside of the
United States of America).  Any change in such maximum rate shall result in a
change in Swingline LIBOR on the date on which such change in such maximum rate
becomes effective.


“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3.


“Swingline Note” means a promissory note of the Borrower substantially in the
form of Exhibit G, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

 
- 20 -

--------------------------------------------------------------------------------

 

“Swingline Termination Date” means the date which is 10 Business Days prior to
the Termination Date.


“Tangible Net Worth” means, for any Person and as of a given date, such Person’s
total consolidated stockholders’ equity plus, in the case of the Borrower,
increases in accumulated depreciation and amortization accrued after the March
31, 2008, minus (to the extent contained in determining stockholders’ equity of
such Person): (a) the amount of any write-up in the book value of any assets
reflected in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (b) the aggregate of
all amounts appearing on the assets side of any such balance sheet for
franchises, licenses, permits, patents, patent applications, copyrights,
trademarks, service marks, trade names, goodwill, treasury stock, experimental
or organizational expenses and other like assets which would be classified as
intangible assets under GAAP, all determined on a consolidated basis.


“Taxable REIT Subsidiary” means any corporation (other than a REIT) in which the
Borrower directly or indirectly owns stock and the Borrower and such corporation
jointly elect on IRS Form 8875 (or with respect to which IRS Form 8875 is
otherwise filed with the Internal Revenue Service) to have the corporation
treated as a taxable REIT subsidiary of Borrower under Section 856(l) of the
Internal Revenue Code.


“Taxes” has the meaning given that term in Section 3.11.


“Termination Date” means May 13, 2011, or such later date to which such date may
be extended in accordance with Section 2.13.


“Total Annualized Base Rents” means the aggregate Annualized Base Rents of all
tenants of all Properties owned by the Borrower, a Loan Party and all other
Subsidiaries.


“Total Budgeted Cost” means, with respect to a Development Property, and at any
time, the aggregate amount of all costs budgeted to be paid, incurred or
otherwise expended or accrued by the Borrower, a Subsidiary or an Unconsolidated
Affiliate with respect to such Property to achieve an Occupancy Rate of 100%
(excluding tenant improvements), including without limitation, all amounts
budgeted with respect to all of the following:  (a) acquisition of land and any
related improvements; (b) a reasonable and appropriate reserve for construction
interest; (c) a reasonable and appropriate operating deficit reserve;
(d) leasing commissions and (e) other hard and soft costs associated with the
development or redevelopment of such Property.


“Total Liabilities” means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP, be properly classified as a liability on a
consolidated balance sheet of such Person as of such date, and in any event
shall include (without duplication): (a) all Indebtedness of such Person
(whether or not Nonrecourse Indebtedness and whether or not secured by a Lien),
including without limitation, Capitalized Lease Obligations and reimbursement
obligations with respect to any letter of credit; (b) all accounts payable and
accrued expenses of such Person; (c) all purchase and repurchase obligations and
forward commitments of such Person to the extent such obligations or commitments
are evidenced by a binding purchase agreement (forward commitments shall include
without limitation (i) forward

 
- 21 -

--------------------------------------------------------------------------------

 

equity commitments and (ii) commitments to purchase any real property under
development, redevelopment or renovation); (d) all unfunded obligations of such
Person; (e) all lease obligations of such Person (including ground leases) to
the extent required under GAAP to be classified as a liability on a balance
sheet of such Person; (f) all contingent obligations of such Person including,
without limitation, all Guarantees of Indebtedness by such Person; (g) all
liabilities of any Unconsolidated Affiliate of such Person, which liabilities
such Person has Guaranteed or is otherwise obligated on a recourse basis; and
(h) such Person’s Ownership Share of the Indebtedness of any Unconsolidated
Affiliate of such Person, including Nonrecourse Indebtedness of such
Person.  For purposes of clauses (c) and (d) of this definition, the amount of
Total Liabilities of a Person at any given time in respect of (x) a contract to
purchase or otherwise acquire unimproved or fully developed real property shall
be equal to (i) the total purchase price payable by such Person under such
contract if, at such time, the seller of such real property would be entitled to
specifically enforce such contract against such Person, otherwise, (ii) the
aggregate amount of due diligence deposits, earnest money payments and other
similar payments made by such Person under such contract which, at such time,
would be subject to forfeiture upon termination of the contract and (y) a
contract relating to the acquisition of real property which the seller is
required to develop or renovate prior to, and as a condition precedent to, such
acquisition, shall equal the maximum amount reasonably estimated to be payable
by such Person under such contract assuming performance by the seller of its
obligations under such contract, which amount shall include, without limitation,
any amounts payable after consummation of such acquisition which may be based on
certain performance levels or other related criteria.  For purposes of this
definition, if the assets of a Subsidiary of a Person consist solely of Equity
Interests in one Unconsolidated Affiliate of such Person and such Person is not
otherwise obligated in respect of the Indebtedness of such Unconsolidated
Affiliate, then only such Person’s Ownership Share of the Indebtedness of such
Unconsolidated Affiliate shall be included as Total Liabilities of such Person.


“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit S to be delivered to the Agent pursuant to Section 6.1.(xii), as the
same may be amended, restated or modified from time to time with the prior
written approval of the Agent.


“Type” with respect to any Revolving Loan, refers to whether such Loan is a
LIBOR Loan or a Base Rate Loan, or in the case of a Bid Rate Loan only, an
Absolute Rate Loan or a LIBOR Margin Loan.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.


“Unencumbered Pool Certificate” means a report, certified by the chief financial
officer of the Borrower in the manner provided for in Exhibit Q setting forth
the calculations required to

 
- 22 -

--------------------------------------------------------------------------------

 

establish the Borrowing Base as of a specified date, all in form and detail
satisfactory to the Agent.


“Unencumbered Pool Properties” means those Eligible Properties that, pursuant to
the terms of this Agreement, are to be included when calculating the Maximum
Loan Availability. Notwithstanding anything set forth in this definition to the
contrary, if the Annualized Base Rents attributable to any Eligible Property
would (a) cause more than 30% of the Annualized Base Rents of all tenants of the
Unencumbered Pool Properties in the Borrowing Base to be attributable to tenants
conducting business in any single “industry” (as determined by reference to the
industrial classification set forth on the Industrial Classification Schedule
applicable to each such tenant) or (b) cause more than 15% of the Annualized
Base Rents of all tenants of the Unencumbered Pool Properties in the Borrowing
Base to be attributable to any single tenant (together with its Affiliates) of
such Unencumbered Pool Properties, then, such Eligible Property shall not be
included as an Unencumbered Pool Property when calculating the Borrowing Base or
the Maximum Loan Availability.


“Unencumbered Pool Value” means, at any time, the following amount as determined
for an Unencumbered Pool Property: (a) the Net Operating Income of such
Unencumbered Pool Property for the fiscal quarter most recently ended times
(b) 4 and divided by (c) 9.0%.   If an Unencumbered Pool Property was acquired
by the Borrower or a Subsidiary during the immediately preceding fiscal quarter,
then such Unencumbered Pool Property shall have an Unencumbered Pool Value equal
to the purchase price paid by the Borrower or any Subsidiary (less any amounts
paid to the Borrower or such Subsidiary as a purchase price adjustment, held in
escrow, retained as a contingency reserve, or in connection with other similar
arrangements).  Notwithstanding the foregoing, the Unencumbered Pool Value of
the Silverton Business Center shall not exceed $60,000,000.


“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.


“Unsecured Indebtedness” means, with respect to a Person, all Indebtedness of
such Person that is not Secured Indebtedness.


“Unsecured Liabilities” means, as to any Person as of a given date, the sum of
the following (without duplication): (a) all unsecured liabilities which would,
in conformity with GAAP, be properly classified as a liability on the balance
sheet of such Person as at such date plus (b) all Unsecured Indebtedness of such
Person.


“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and permitted assigns.

 
- 23 -

--------------------------------------------------------------------------------

 



“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.
 
Section 1.2.  General; References to San Francisco Time.
 
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated.  References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent permitted hereby and in effect at any given
time.  Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter.  Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Borrower or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower.  Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.  Unless
otherwise indicated, all references to time are references to San Francisco,
California time.


Article II. Credit Facility
 
Section 2.1.  Revolving Loans.
 
(a)           Making of Revolving Loans.  Subject to the terms and conditions
set forth in this Agreement, including without limitation, Section 2.14. below,
each Lender severally and not jointly agrees to make Revolving Loans to the
Borrower during the period from and including the Effective Date to but
excluding the Termination Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, such Lender’s Pro Rata Share of the
Maximum Loan Availability (but in no event in excess of such Lender’s
Commitment).  Within the foregoing limits and subject to the terms and
conditions of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Loans.


(b)           Requests for Revolving Loans. Not later than 9:00 a.m. San
Francisco time at least two (2) Business Days prior to a borrowing of Base Rate
Loans and not later than 9:00 a.m. San Francisco time at least three (3)
Business Days prior to a borrowing of LIBOR Loans, the Borrower shall deliver to
the Agent a Notice of Borrowing.  Each Notice of Borrowing shall specify the
aggregate principal amount of the Revolving Loans to be borrowed, the date such
Revolving Loans are to be borrowed (which must be a Business Day), the use of
the proceeds of

 
- 24 -

--------------------------------------------------------------------------------

 

such Revolving Loans, the Type of the requested Revolving Loans, and if such
Revolving Loans are to be LIBOR Loans, the initial Interest Period for such
Revolving Loans.  Each Notice of Borrowing shall be irrevocable once given and
binding on the Borrower.  Prior to delivering a Notice of Borrowing, the
Borrower may (without specifying whether a Revolving Loan will be a Base Rate
Loan or a LIBOR Loan) request that the Agent provide the Borrower with the most
recent LIBOR rate available to the Agent.  The Agent shall provide such quoted
rate to the Borrower and to the Lenders on the date of such request or as soon
as possible thereafter.


(c)           Funding of Revolving Loans.  Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Agent shall notify
each Lender by telex or telecopy, or other similar form of transmission of the
proposed borrowing.  Each Lender shall deposit an amount equal to the Revolving
Loan to be made by such Lender to the Borrower with the Agent at the Principal
Office, in immediately available funds not later than 9:00 a.m. San Francisco
time on the date of such proposed Revolving Loans.  Subject to fulfillment of
all applicable conditions set forth herein, the Agent shall make available to
the Borrower at the Principal Office, not later than 12:00 noon San Francisco
time on the date of the requested borrowing of Revolving Loans, the proceeds of
such amounts received by the Agent.  No Lender shall be responsible for the
failure of any other Lender to make a Loan or to perform any other obligation to
be made or performed by such other Lender hereunder, and the failure of any
Lender to make a Loan or to perform any other obligation to be made or performed
by it hereunder shall not relieve the obligation of any other Lender to make any
Loan or to perform any other obligation to be made or performed by such other
Lender.


(d)           Assumptions Regarding Funding by Lenders.  With respect to
Revolving Loans to be made after the Effective Date, unless the Agent shall have
been notified by any Lender that such Lender will not make available to the
Agent a Revolving Loan to be made by such Lender, the Agent may assume that such
Lender will make the proceeds of such Revolving Loan available to the Agent in
accordance with this Section and the Agent may (but shall not be obligated to),
in reliance upon such assumption, make available to the Borrower the amount of
such Revolving Loan to be provided by such Lender.


(e)           Reallocation of Existing Revolving Loans.  Upon the Effective
Date, all Revolving Loans (as defined under the Existing Credit Agreement)
outstanding under the Existing Credit Agreement shall be deemed to be Revolving
Loans outstanding hereunder being of the same Types, and in the case of LIBOR
Loans, having the same Interest Periods.  As of the Effective Date, such
Revolving Loans shall be allocated among the Lenders in accordance with their
respective Pro Rata Shares.  Each Lender agrees to make such payments to the
other Lenders and any Person who ceases to be a “Lender” under the Existing
Credit Agreement upon the Effective Date in such amounts as are necessary to
effect such allocation.  All such payments shall be made to the Agent for the
account of the Person to be paid.  The Borrower shall pay any amounts payable to
any Lenders under Section 5.4. as a result of such allocation.
 
Section 2.2.  Bid Rate Loans.
 
(a)           Bid Rate Loans.  In addition to borrowings of Revolving Loans, at
any time during the period from the Effective Date to but excluding the
Termination Date, and so long as the Borrower continues to maintain an
Investment Grade Rating from any two of  S&P, Moody’s

 
- 25 -

--------------------------------------------------------------------------------

 

and Fitch, the Borrower may, as set forth in this Section, request the Lenders
to make offers to make Bid Rate Loans to the Borrower in Dollars.  The Lenders
may, but shall have no obligation to, make such offers and the Borrower may, but
shall have no obligation to, accept any such offers in the manner set forth in
this Section.


(b)           Requests for Bid Rate Loans.  When the Borrower wishes to request
from the Lenders offers to make Bid Rate Loans, it shall give the Agent notice
(a “Bid Rate Quote Request”) so as to be received no later than 9:00 a.m. San
Francisco time on (x) the Business Day immediately preceding the date of
borrowing proposed therein, in the case of an Absolute Rate Auction and (y) the
date four Business Days prior to the proposed date of borrowing, in the case of
a LIBOR Auction.  The Agent shall deliver to each Lender a copy of each Bid Rate
Quote Request promptly upon receipt thereof by the Agent.  The Borrower may
request offers to make Bid Rate Loans for up to 3 different Interest Periods in
each Bid Rate Quote Request (for which purpose Interest Periods in different
lettered clauses of the definition of the term “Interest Period” shall be deemed
to be different Interest Periods even if they are coterminous); provided that
the request for each separate Interest Period shall be deemed to be a separate
Bid Rate Quote Request for a separate borrowing (a “Bid Rate Borrowing”).  Each
Bid Rate Quote Request shall be substantially in the form of Exhibit H and shall
specify as to each Bid Rate Borrowing all of the following:


(i)           the proposed date of such borrowing, which shall be a Business
Day;


(ii)           the aggregate amount of such Bid Rate Borrowing which shall be in
a minimum amount of $10,000,000 and integral multiples of $1,000,000 in excess
thereof which shall not cause any of the limits specified in Section 2.14. to be
violated;


(iii)           whether the Bid Rate Quote Request is for LIBOR Margin Loans or
Absolute Rate Loans; and


(iv)           the duration of the Interest Period applicable thereto, which
shall not extend beyond the Termination Date.


The Borrower shall not deliver any Bid Rate Quote Request within five Business
Days of the giving of any other Bid Rate Quote Request and the Borrower shall
not deliver more than two Bid Rate Quote Requests in any calendar month.


(c)           Bid Rate Quotes.


(i)           Each Lender may submit one or more Bid Rate Quotes, each
containing an offer to make a Bid Rate Loan in response to any Bid Rate Quote
Request; provided that, if the Borrower’s request under
Section 2.2.(b) specified more than one Interest Period, such Lender may make a
single submission containing only one Bid Rate Quote for each such Interest
Period.  Each Bid Rate Quote must be submitted to the Agent not later than
7:30 a.m. San Francisco time (x) on the proposed date of borrowing, in the case
of an Absolute Rate Auction or (y) on the date three Business Days prior to the
proposed date of borrowing, in the case of a LIBOR Auction, and in either case
the Agent shall

 
- 26 -

--------------------------------------------------------------------------------

 

disregard any Bid Rate Quote received after such time; pro­vided that the Lender
then acting as the Agent may submit a Bid Rate Quote only if it notifies the
Borrower of the terms of the offer contained therein not later than 30 minutes
prior to the latest time by which the Lenders must submit applicable Bid Rate
Quotes.  Subject to Articles VI. and XI., any Bid Rate Quote so made shall be
irrevocable.  Such Bid Rate Loans may be funded by a Lender’s Designated Lender
(if any) as provided in Section 13.6.(d), however such Lender shall not be
required to specify in its Bid Rate Quote whether such Bid Rate Loan will be
funded by such Designated Lender.


(ii)           Each Bid Rate Quote shall be substantially in the form of
Exhibit I and shall specify:


   (A)           the proposed date of borrowing and the Interest Period
therefor;


   (B)           the principal amount of the Bid Rate Loan for which each such
of­fer is being made; provided that the aggregate principal amount of all Bid
Rate Loans for which a Lender submits Bid Rate Quotes (x) may be greater or less
than the Commitment of such Lender but (y) shall not exceed the principal amount
of the Bid Rate Borrowing for a particular Interest Period for which offers were
re­quested;


   (C)           in the case of an Absolute Rate Auction, the rate of interest
per annum (rounded upwards, if necessary, to the nearest 1/1,000th of 1%)
offered for each such Absolute Rate Loan (the “Absolute Rate”);


   (D)           in the case of a LIBOR Auction, the margin above or below
applicable LIBOR (the “LIBOR Margin”) offered for each such LIBOR Margin Loan,
expressed as a percentage to be added to (or subtracted from) the applicable
LIBOR;


   (E)           the identity of the quoting Lender; and


   (F)           any Bid Rate Quote shall be in a minimum amount of
$5,000,000 and integral multiples of $100,000 in excess thereof.


No Bid Rate Quote shall contain qualifying, conditional or similar language or
propose terms other than or in addition to those set forth in the applicable Bid
Rate Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the applicable Borrower of all (or some specified minimum) of the
principal amount of the Bid Rate Loan for which such Bid Rate Quote is being
made.


(d)           Notification by Agent.  The Agent shall, as promptly as
practicable after the Bid Rate Quotes are submitted (but in any event not later
than 8:30 a.m. San Francisco time (x) on the proposed date of borrowing, in the
case of an Absolute Rate Auction or (y) on the date three Business Days prior to
the proposed date of borrowing, in the case of a LIBOR Auction), notify the
Borrower of the terms (i) of any Bid Rate Quote submitted by a Lender that is in
accordance

 
- 27 -

--------------------------------------------------------------------------------

 

with Section 2.2.(c). and (ii) of any Bid Rate Quote that amends, modifies or is
otherwise inconsistent with a previous Bid Rate Quote submitted by such Lender
with respect to the same Bid Rate Quote Request.  Any such subsequent Bid Rate
Quote shall be disregarded by the Agent unless such subsequent Bid Rate Quote is
submitted solely to correct a manifest error in such former Bid Rate Quote.  The
Agent’s notice to the Borrower shall specify (A) the aggregate principal amount
of the Bid Rate Borrowing for which offers have been received and (B) the
principal amounts and Absolute Rates or LIBOR Margins, as applicable, so offered
by each Lender.


(e)           Acceptance by Borrower.


(i)           Not later than 9:30 a.m. San Francisco time (x) on the proposed
date of borrowing, in the case of an Absolute Rate Auction or (y) on the date
three Business Days prior to the proposed date of borrowing, in the case of a
LIBOR Auction, the Borrower shall notify the Agent of its acceptance or
nonacceptance of the offers so notified to it pursuant to Section 2.2.(d). which
notice shall be in the form of Exhibit J.  In the case of acceptance, such
notice shall specify the aggregate principal amount of offers for each Interest
Period that are accepted.  The failure of the Borrower to give such notice by
such time shall constitute nonacceptance.  The Borrower may accept any Bid Rate
Quote in whole or in part; provided that:


(A)           the aggregate principal amount of each Bid Rate Borrowing may not
exceed the applicable amount set forth in the related Bid Rate Quote Request;


(B)           the aggregate principal amount of each Bid Rate Borrowing shall
comply with the provisions of Section 2.2.(b)(ii) but shall not cause the limits
specified in Section 2.14. to be violated;


(C)           acceptance of offers may be made only in ascending order of
Absolute Rates or LIBOR Margins, as applicable, in each case beginning with the
lowest rate so offered;


(D)           any acceptance in part by the Borrower shall be in a minimum
amount of $5,000,000 and integral multiples of $100,000 in excess thereof; and


(E)           the Borrower may not accept any offer that fails to comply with
Section 2.2.(c) or otherwise fails to comply with the requirements of this
Agreement.


(ii)           If offers are made by two or more Lenders with the same Absolute
Rates or LIBOR Margins, as applicable, for a greater aggregate principal amount
than the amount in respect of which offers are ac­cepted for the related
Interest Period, the principal amount of Bid Rate Loans in respect of which such
offers are accepted shall be allocated by the Agent among such Lenders in
proportion to the aggregate principal amount of such offers.  Determinations by
the Agent of the amounts of Bid Rate Loans shall be conclusive in the absence of
manifest error.

 
- 28 -

--------------------------------------------------------------------------------

 



(f)           Obligation to Make Bid Rate Loans.  The Agent shall promptly (and
in any event not later than (x) 10:00 a.m. San Francisco time on the proposed
date of borrowing of Absolute Rate Loans and (y) on the date three Business Days
prior to the proposed date of borrowing of LIBOR Margin Loans) notify each
Lender that submitted a Bid Rate Quote as to whose Bid Rate Quote has been
accepted and the amount and rate thereof.  A Lender who is notified that it has
been selected to make a Bid Rate Loan may designate its Designated Lender (if
any) to fund such Bid Rate Loan on its behalf, as described in Section 13.6.(d).
Any Designated Lender which funds a Bid Rate Loan shall on and after the time of
such funding become the obligee under such Bid Rate Loan and be entitled to
receive payment thereof when due.  No Lender shall be relieved of its obligation
to fund a Bid Rate Loan, and no Designated Lender shall assume such obligation,
prior to the time the applicable Bid Rate Loan is funded.  Any Lender whose
offer to make any Bid Rate Loan has been accepted shall, not later than
11:00 a.m. San Francisco time on the date specified for the making of such Loan,
make the amount of such Loan available to the Agent at its Principal Office in
immediately available funds, for the ac­count of the Borrower.  The amount so
received by the Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Borrower not later than 12:00 noon on such
date by depositing the same, in immediately available funds, in an account of
the Borrower designated by the Borrower.


(g)           No Effect on Commitment.  Except for the purpose and to the extent
expressly stated in Section 2.12., the amount of any Bid Rate Loan made by any
Lender shall not constitute a utilization of such Lender’s Commitment.
 
Section 2.3.  Swingline Loans.
 
(a)           Swingline Loans.  Subject to the terms and conditions hereof,
including without limitation Section 2.14., the Swingline Lender agrees to make
Swingline Loans to the Borrower, during the period from the Effective Date to
but excluding the Swingline Termination Date, in an aggregate principal amount
at any one time outstanding up to, but not exceeding, $50,000,000, as such
amount may be reduced from time to time in accordance with the terms hereof.  If
at any time the aggregate principal amount of the Swingline Loans outstanding at
such time exceeds the Swingline Commitment in effect at such time, the Borrower
shall immediately pay the Agent for the account of the Swingline Lender the
amount of such excess.  Subject to the terms and conditions of this Agreement,
the Borrower may borrow, repay and reborrow Swingline Loans hereunder.


(b)           Procedure for Borrowing Swingline Loans.  The Borrower shall give
the Agent and the Swingline Lender notice pursuant to a Notice of Swingline
Borrowing delivered no later than 9:00 a.m. San Francisco time on the proposed
date of such borrowing.  Any telephonic notice shall include all information to
be specified in a written Notice of Swingline Borrowing.  Not later than
11:00 a.m. San Francisco time on the date of the requested Swingline Loan and
subject to satisfaction of the applicable conditions set forth in Article VI.
for such borrowing, the Swingline Lender will make the proceeds of such
Swingline Loan available to the Borrower in Dollars, in immediately available
funds, at the account specified by the Borrower in the Notice of Swingline
Borrowing.

 
- 29 -

--------------------------------------------------------------------------------

 

      (c)           Interest.  Each Swingline Loan shall bear interest, for the
Interest Period applicable thereto, at a per annum rate equal to Swingline LIBOR
applicable to such Interest Period (as designated by the Borrower in the Notice
of Swingline Borrowing) plus the Applicable Margin for Swingline Loans or at
such other rate or rates as the Borrower and the Swingline Lender may agree from
time to time in writing.  All accrued and unpaid interest on Swingline Loans
shall be payable on the dates and in the manner provided in Section 2.4.(b)
(except as the Swingline Lender and the Borrower may otherwise agree in writing
in connection with any particular Swingline Loan).


(d)           Swingline Loan Amounts, Etc.  Each Swingline Loan shall be in the
minimum amount of $500,000 and integral multiples of $100,000 in excess thereof,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.  Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
and the Borrower may agree) and in connection with any such prepayment, the
Borrower must give the Swingline Lender prior written notice thereof no later
than 10:00 a.m. San Francisco time on the day prior to the date of such
prepayment.


(e)           Repayment and Participations of Swingline Loans.  The Borrower
agrees to repay each Swingline Loan on the last day of the Interest Period
applicable thereto and, in any event, within 10 Business Days after the date
such Swingline Loan was made.  All accrued and unpaid interest on Swingline
Loans shall be payable on the dates and in the manner provided in
Section 2.4.(b) (except as the Swingline Lender and the Borrower may otherwise
agree in writing in connection with any particular Swingline
Loan).  Notwithstanding the foregoing, the Borrower shall repay the entire
outstanding principal amount of, and all accrued but unpaid interest on, the
Swingline Loans on the Swingline Termination Date (or such earlier date as the
Swingline Lender and the Borrower may agree in writing).  The Borrower, or the
Swingline Lender on behalf of the Borrower (which hereby irrevocably directs the
Swingline Lender to act on its behalf), may request a borrowing of Base Rate
Loans from the Lenders in an amount equal to the principal balance of such
Swingline Loan.  The Swingline Lender shall give notice to the Agent and the
Borrower of any such borrowing of Base Rate Loans not later than 9:00 a.m. San
Francisco time at least one Business Day prior to the proposed date of such
borrowing.  The Borrower shall give notice to the Agent of any such borrowing of
Base Rate Loans not later than 9:00 a.m. San Francisco time at least two
Business Days prior to the proposed date of such borrowing.  The amount
limitations contained in Section 3.5. shall not apply to any borrowing of Base
Rate Loans made pursuant to this subsection.  Each Lender will make available to
the Agent at the Principal Office for the account of the Swingline Lender, in
immediately available funds, the proceeds of the Base Rate Loan to be made by
such Lender.  The Agent shall pay the proceeds of such Base Rate Loans to the
Swingline Lender, which shall apply such proceeds to repay such Swingline
Loan.  If the Lenders are prohibited from making Loans required to be made under
this subsection for any reason whatsoever, including without limitation, the
occurrence of any of the Defaults or Events of Default described in
Sections 11.1.(e) and (f), each Lender shall purchase from the Swingline Lender,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Pro Rata Share of such Swingline Loan, by directly
purchasing a participation in such Swingline Loan in such amount and paying the
proceeds thereof to the Agent for the account of the Swingline Lender in Dollars

 
- 30 -

--------------------------------------------------------------------------------

 

and in immediately available funds.  A Lender’s obligation to purchase such a
participation in a Swingline Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Lender or any other Person may have or claim against the Agent, the
Swingline Lender or any other Person whatsoever, (ii) the occurrence or
continuation of a Default or Event of Default (including without limitation, any
of the Defaults or Events of Default described in Sections 11.1.(e) and (f)), or
the termination of any Lender’s Commitment, (iii) the existence (or alleged
existence) of an event or condition which has had or could have a Material
Adverse Effect, (iv) any breach of any Loan Document by the Agent, any Lender or
the Borrower or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.  If such amount is not in fact
made available to the Swingline Lender by any Lender, the Swingline Lender shall
be entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof, at the
Federal Funds Rate.  If such Lender does not pay such amount forthwith upon the
Swingline Lender’s demand therefor, and until such time as such Lender makes the
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Lenders to purchase a participation therein).  Further, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Loans, and any other amounts due it hereunder, to the
Swingline Lender to fund Swingline Loans in the amount of the participation in
Swingline Loans that such Lender failed to purchase pursuant to this Section
until such amount has been purchased (as a result of such assignment or
otherwise).


Section 2.4.  Rates and Payment of Interest on Loans.
 
(a)           Rates.  The Borrower promises to pay to the Agent for the account
of each Lender interest on the unpaid principal amount of each Loan made by such
Lender for the period from and including the date of the making of such Loan to
but excluding the date such Loan shall be paid in full, at the following per
annum rates:


   (i)         during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time);


   (ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans;


   (iii) during such periods as such Loan is an Absolute Rate Loan,  at the
Absolute Rate for such Loan for the Interest Period therefor quoted by the
Lender making such Loan in accordance with Section 2.2.;


   (iv) during such periods as such Loan is a LIBOR Margin Loan, at LIBOR for
such Loan for the Interest Period therefor plus the LIBOR Margin quoted by the
Lender making such Loan in accordance with Section 2.2.; and


   (v) with respect to a Swingline Loan, at the rate set forth in Section
2.3.(c).

 
- 31 -

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).


(b)           Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Loan (including, without limitation,
Swingline Loans) shall be payable (i) on the first Business Day of each month
commencing with June 2, 2008, (ii) on the Termination Date and (iii) on any date
on which the principal balance of such Loan is due and payable in
full.  Interest payable at the Post-Default Rate shall be payable from time to
time on demand.  All determinations by the Agent of an interest rate hereunder
shall be conclusive and binding on the Lenders and the Borrower for all
purposes, absent manifest error.


(c)           Borrower Information used to Determine Applicable Interest
Rates.  The parties understand that the applicable interest rate for the
Obligations and certain fees set forth herein shall be determined and/or
adjusted from time to time based upon certain information to be provided or
certified to the Lenders by Borrower (the “Borrower Information”).  If it is
subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Agent, and if the applicable interest rate and/or fees calculated for any period
were lower than they should have been had the correct information been timely
provided, then such interest rate for such period and/or such fees shall be
automatically recalculated using correct Borrower Information.  The Agent shall
promptly notify Borrower in writing of any additional interest and fees due
because of such recalculation, and the Borrower shall pay such additional
interest or fees due to the Agent, for the account of each Lender, within 5
Business Days of receipt of such written notice.  Any recalculation of interest
and fees required by this provision shall survive the termination of this
Agreement, and this provision shall not in any way limit any of the Agent’s or
any Lender’s other rights under this Agreement.


Section 2.5.  Number of Interest Periods.
 
There may be no more than 10 different Interest Periods with respect to the
LIBOR Loans, Swingline Loans and Bid Rate Loans on a collective basis
outstanding at the same time.


Section 2.6.  Repayment of Loans.
 
The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Termination
Date.  The Borrower shall repay the entire outstanding principal amount of each
Bid Rate Loan on the last day of the Interest Period of such Bid Rate Loan.


Section 2.7.  Prepayments.
 
(a)           Optional.  Subject to Section 5.4., the Borrower may prepay any
Loan at any time without premium or penalty.  The Borrower shall give the Agent
at least 3 Business Days prior

 
- 32 -

--------------------------------------------------------------------------------

 

written notice of the prepayment of any Loan.  Bid Rate Loans may not be prepaid
at the option of the Borrower.


(b)           Mandatory.


   (i)           Commitment Overadvance.  If at any time the aggregate principal
amount of all outstanding Revolving Loans exceeds the aggregate amount of the
Commitments, the Borrower shall immediately upon demand pay to the Agent for the
account of the Lenders, the amount of such excess.


   (ii)           Borrowing Base Overadvance.  If at any time the aggregate
principal amount of all outstanding Revolving Loans exceeds the Maximum Loan
Availability, the Borrower shall within 5 days of the Borrower obtaining
knowledge of the occurrence of any such excess, deliver to the Agent for prompt
distribution to each Lender a written plan acceptable to all of the Lenders to
eliminate such excess.  If such excess is not eliminated within 15 Business Days
of the Borrower obtaining knowledge of the occurrence thereof, then the entire
outstanding principal balance of all Loans, together with all accrued interest
thereon, shall be immediately due and payable in full.


   (iii)           Bid Rate Facility Overadvance.  If at any time the aggregate
principal amount of all outstanding Bid Rate Loans exceeds one-half of the
aggregate amount of all Commitments at such time, then the Borrower shall
immediately pay to the Agent for the accounts of the applicable Lenders the
amount of such excess.  Such payment shall be applied as provided in
Section 3.2.(e).


All payments under this subsection (b) shall be applied to pay all amounts of
excess principal outstanding on the applicable Loans in accordance with
Section 3.2.


Section 2.8.  Late Charges.
 
If any payment required under this Agreement is not paid within 10 days after
the Borrower has received notice from the Agent that such payment has not been
made, the Borrower shall pay a late charge for late payment to compensate the
Lenders for the loss of use of funds and for the expenses of handling the
delinquent payment, in an amount equal to two percent (2%) of such delinquent
payment.  Such late charge shall be paid in any event not later than the due
date of the next subsequent installment of principal and/or interest.  In the
event the maturity of the Obligations hereunder occurs or is accelerated
pursuant to Section 2.7.(b)(ii) or Section 11.2., this Section shall apply only
to payments overdue prior to the time of such acceleration.  This Section shall
not be deemed to be a waiver of the Lenders’ right to accelerate payment of any
of the Obligations as permitted under the terms of this Agreement.


Section 2.9.  Continuation.
 
So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each new Interest Period selected under this Section shall
commence on the day following the last day of the immediately

 
- 33 -

--------------------------------------------------------------------------------

 

preceding Interest Period.  Each selection of a new Interest Period shall be
made by the Borrower giving to the Agent a Notice of Continuation not later than
9:00 a.m. San Francisco time on the third Business Day prior to the date of any
such Continuation.  Such notice by the Borrower of a Continuation shall be by
telecopy or other similar form of transmission in the form of a Notice of
Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR Loan and portion thereof subject to such Continuation and (c) the duration
of the selected Interest Period, all of which shall be specified in such manner
as is necessary to comply with all limitations on Loans outstanding
hereunder.  Each Notice of Continuation shall be irrevocable by and binding on
the Borrower once given.  Promptly after receipt of a Notice of Continuation,
the Agent shall notify each Lender by telecopy or other similar form of
transmission of the proposed Continuation.  If the Borrower shall fail to select
in a timely manner a new Interest Period for any LIBOR Loan in accordance with
this Section, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding failure
of the Borrower to comply with Section 2.10.


Section 2.10.  Conversion.
 
So long as no Default or Event of Default exists, the Borrower may on any
Business Day, upon the Borrower’s giving of a Notice of Conversion to the Agent,
Convert all or a portion of a Loan of one Type into a Loan of another Type.  Any
Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and only on,
the last day of an Interest Period for such LIBOR Loan and, upon Conversion of a
Base Rate Loan into a LIBOR Loan, the Borrower shall pay accrued interest to the
date of Conversion on the principal amount so Converted.  Each such Notice of
Conversion shall be given not later than 9:00 a.m. San Francisco time one
Business Day prior to the date of any proposed Conversion into Base Rate Loans
and three Business Days prior to the date of any proposed Conversion into LIBOR
Loans.  Promptly after receipt of a Notice of Conversion, the Agent shall notify
each Lender by telecopy, electronic mail or other similar form of transmission
of the proposed Conversion.  Subject to the restrictions specified above, each
Notice of Conversion shall be by telecopy in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan.  Each
Notice of Conversion shall be irrevocable by and binding on the Borrower once
given.


Section 2.11.  Notes.
 
The Revolving Loans made by each Lender shall, in addition to this Agreement,
also be evidenced by a Revolving Note, payable to the order of such Lender in a
principal amount equal to the amount of its Commitment as originally in effect
and otherwise duly completed.  The Bid Rate Loans made by any Lender to the
Borrower shall, in addition to this Agreement, also be evidenced by a Bid Rate
Note payable to the order of such Lender.  The Swingline Loans made by the
Swingline Lender to the Borrower shall, in addition to this Agreement, also be
evidenced by a Swingline Note payable to the order of the Swingline Lender.

 
- 34 -

--------------------------------------------------------------------------------

 

Section 2.12.  Voluntary Reductions of the Commitment.
 
The Borrower may terminate or reduce the amount of the Commitments (for which
purpose use of the Commitments shall be deemed to include the aggregate
principal amount of all outstanding Bid Rate Loans and Swingline Loans) at any
time and from time to time without penalty or premium upon not less than five
(5) Business Days prior notice to the Agent of each such termination or
reduction, which notice shall specify the effective date thereof and the amount
of any such reduction (which in the case of any partial reduction of the
Commitments shall not be less than $10,000,000 and integral multiples of
$1,000,000 in excess of that amount in the aggregate) and shall be irrevocable
once given and effective only upon receipt by the Agent (“Prepayment
Notice”).  Promptly after receipt of a Prepayment Notice the Agent shall notify
each Lender by telecopy, or other similar form of transmission of the proposed
termination or Commitment reduction.   The Commitments, once reduced pursuant to
this Section, may not be increased.  The Borrower shall pay all interest and
fees, on the Loans accrued to the date of such reduction or termination of the
Commitments to the Agent for the account of the Lenders, including but not
limited to any applicable compensation due to each Lender in accordance with
Section 5.4. of this Agreement.


Section 2.13.  Extension of Termination Date.
 
(a)           Initial Extension.  The Borrower may request that the Agent and
the Lenders extend the current Termination Date by one year by executing and
delivering to the Agent at least 90 days but not more than 360 days prior to the
current Termination Date, a written request for such extension in the form of
Exhibit M (an “Extension Request”).  The Agent shall forward to each Lender a
copy of the Extension Request delivered to the Agent promptly upon receipt
thereof.  Subject to satisfaction of the following conditions, the Termination
Date shall be extended for one year: (a) immediately prior to such extension and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing and (b) the Borrower shall have paid the Fees
payable under Section 3.6.(e).  The Termination Date may be extended only one
time pursuant to this subsection.


(b)           Subsequent Extension.  In addition to the extension option set
forth in the immediately preceding clause (a), the Borrower shall have the
right, exercisable one time, to request that the Agent and the Lenders agree to
extend the then current Termination Date by an additional year.  To exercise
such right the Borrower shall execute and deliver an Extension Request to the
Agent at least 90 days but not more than 360 days prior to the then current
Termination Date (as such date has been extended pursuant to subsection (a)
above).  If the Agent shall receive such a request, the Agent shall forward a
copy of it to each Lender promptly upon receipt thereof.  If all of the Lenders
shall have notified the Agent on or before the date 45 days after receipt by the
Lenders of such request that they accept such request, then, upon payment of the
extension fee payable under Section 3.6.(e). the Termination Date shall be
extended for a single one-year period.  If any Lender shall not have notified
the Agent on or prior to the date which is the date 45 days after receipt by the
Lenders of such request that it accepts the such request, the Termination Date
shall not be extended except as otherwise permitted under the immediately
following subsection (c).  The Agent shall promptly notify the Borrower whether
a request for an extension has been accepted or rejected as well as which Lender
or Lenders rejected such request (each such Lender, a “Rejecting Lender”).  The
Borrower

 
- 35 -

--------------------------------------------------------------------------------

 

understands and acknowledges that (i) this Section has been included in this
Agreement for the Borrower’s convenience in requesting an extension of the
Termination Date; (ii) neither the Agent nor any Lender has promised (either
expressly or impliedly), nor does the Agent or any Lender have any obligation or
commitment whatsoever, to extend the Termination Date and (iii) the Agent and
the Lenders may condition any such extension on such terms and conditions as
they may deem appropriate in their sole and absolute
discretion.  Notwithstanding the preceding subsections, if Requisite Lenders do
not approve a request for an extension of the Termination Date or if a Default
or Event of Default exists on the then current Termination Date or would exist
after giving effect to any of the transactions contemplated by this Section,
then the Termination Date shall not be extended.


(c)           Rejecting Lenders.  Notwithstanding the preceding subsection (b),
if the Borrower receives notification from the Agent that a request for an
extension of the Termination Date has been rejected (a “Notice of Rejection”),
and provided that the Lenders comprising the Requisite Lenders have approved of
such request, the Borrower may elect, with respect to each such Rejecting
Lender, by giving written notice to the Agent of such election within 30 days
after receipt by the Borrower of a Notice of Rejection, to either (i) require
such Rejecting Lender to assign its Commitment to an Eligible Assignee as
contemplated in the immediately following clause (x) or (ii) pay in full the
amount of Loans, interest and fees owing to such Rejecting Lender and terminate
such Rejecting Lender’s Commitment as contemplated in the immediately following
clause (y).  If the Borrower has made a timely election as permitted by the
preceding sentence, then the Borrower shall take either of the following actions
as specified in such election: (x) demand that such Rejecting Lender, and upon
such demand such Rejecting Lender shall be obligated to, assign its Commitment
to an Eligible Assignee subject to and in accordance with the provisions of
Section 13.6.(c) for a purchase price equal to the aggregate principal balance
of Loans then outstanding and owing to such Rejecting Lender plus any accrued
but unpaid interest thereon and accrued but unpaid fees owing to such Rejecting
Lender, any such assignment to be effective as of the current Termination Date
or (y) effective as of the current Termination Date, pay to such Rejecting
Lender the aggregate principal balance of Loans then outstanding and owing to
such Rejecting Lender plus any accrued but unpaid interest thereon and accrued
but unpaid fees owing to such Rejecting Lender, together with all amounts, if
any, payable under Section 5.4., whereupon such Rejecting Lender’s Commitment
shall terminate.  Each of the Agent, the Borrower and the Rejecting Lender shall
reasonably cooperate in effectuating the replacement of such Rejecting Lender
under this Section, provided, however, that neither the Agent, such Rejecting
Lender, nor any other Lender shall be obligated in any way whatsoever to
initiate any such replacement or to assist in finding an Assignee.  If the
Borrower has elected to cause all Rejecting Lenders either to assign their
Commitments to Eligible Assignees as contemplated by the preceding clause (x) or
to be paid the amounts specified in the preceding clause (y), then the
Borrower’s request for an extension which was initially rejected shall be deemed
to have been granted and accordingly the Termination Date shall be extended by
one single year, otherwise the Termination Date shall not be extended.


Section 2.14.  Amount Limitations.
 
Notwithstanding any other term of this Agreement or any other Loan Document,
(a) no Lender shall be required to make any Loan if, immediately after the
making of such Loan the aggregate principal amount of all outstanding Loans,
would exceed either (i) the aggregate

 
- 36 -

--------------------------------------------------------------------------------

 

amount of the Commitments or (ii) the Maximum Loan Availability and (b) the
aggregate principal amount of all outstanding Bid Rate Loans shall not exceed
one-half of the aggregate amount of all Commitments at such time.


Section 2.15.  Increase in Commitments.
 
The Borrower shall have the right to request increases in the aggregate amount
of the Commitments by providing written notice to the Agent, which notice shall
be irrevocable once given; provided, however, that after giving effect to any
such increases the aggregate amount of the Commitments shall not exceed
$455,000,000.  Each such increase in the Commitments must be an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof.  The Agent shall promptly notify each Lender of any such request.  No
Lender shall be obligated in any way whatsoever to increase its Commitment.  If
a new Lender becomes a party to this Agreement, or if any existing Lender agrees
to increase its Commitment, such Lender shall on the date it becomes a Lender
hereunder (or in the case of an existing Lender, increases its Commitment) (and
as a condition thereto) purchase from the other Lenders its Pro Rata Share
(determined with respect to the Lenders’ relative Commitments and after giving
effect to the increase of Commitments) of any outstanding Loans, by making
available to the Agent for the account of such other Lenders, in same day funds,
an amount equal to the sum of (A) the portion of the outstanding principal
amount of such Loans to be purchased by such Lender plus (B) interest accrued
and unpaid to and as of such date on such portion of the outstanding principal
amount of such Loans.  The Borrower shall pay to the Lenders amounts payable, if
any, to such Lenders under Section 5.4. as a result of the prepayment of any
such Loans.  No increase of the Commitments may be effected under this Section
(x) unless no Default or Event of Default will be in existence on the effective
date of such increase, (y) unless the Borrower can demonstrate to the reasonable
satisfaction of the Agent that, after giving effect to such increase, the
Borrower will be in compliance with Section 10.1. and (z) if any representation
or warranty made or deemed made by the Borrower or any other Loan Party in any
Loan Document to which such Loan Party is a party is not (or would not be) true
or correct on the effective date of such increase except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder.  In connection with any increase
in the aggregate amount of the Commitments pursuant to this Section (a) any
Lender becoming a party hereto shall execute such documents and agreements as
the Agent may reasonably request and (b) the Borrower shall make appropriate
arrangements so that each new Lender, and any existing Lender increasing its
Commitment, receives a new or replacement Note, as appropriate, in the amount of
such Lender’s Commitment at the time of the effectiveness of the applicable
increase in the aggregate amount of Commitments.


Section 2.16.  Funds Transfer Disbursements.
 
(a)           Generally.  The Borrower hereby authorizes the Agent to disburse
the proceeds of any Loan made by the Lenders or any of their Affiliates pursuant
to the Loan Documents as requested by any two authorized representatives of the
Borrower acting jointly to any of the accounts designated in the Transfer
Authorizer Designation Form.  The Borrower agrees to be bound by any transfer
request: (i) authorized or transmitted by the Borrower; or (ii) made in the

 
- 37 -

--------------------------------------------------------------------------------

 

Borrower’s name and accepted by the Agent in good faith and in compliance with
these transfer instructions, even if not properly authorized by the
Borrower.  The Borrower further agrees and acknowledges that the Agent may rely
solely on any bank routing number or identifying bank account number or name
provided by the Borrower to effect a wire of funds transfer even if the
information provided by the Borrower identifies a different bank or account
holder than named by the Borrower.  The Agent is not obligated or required in
any way to take any actions to detect errors in information provided by the
Borrower.  If the Agent takes any actions in an attempt to detect errors in the
transmission or content of transfer requests or takes any actions in an attempt
to detect unauthorized funds transfer requests, the Borrower agrees that no
matter how many times the Agent takes these actions the Agent will not in any
situation be liable for failing to take or correctly perform these actions in
the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Agent and the Borrower.  The Borrower agrees to notify
the Agent of any errors in the transfer of any funds or of any unauthorized or
improperly authorized transfer requests within 14 days after the Agent’s
confirmation to the Borrower of such transfer.


(b)           Funds Transfer.  The Agent will, in its sole discretion, determine
the funds transfer system and the means by which each transfer will be
made.  The Agent may delay or refuse to accept a funds transfer request if the
transfer would: (i) violate the terms of this authorization; (ii) require use of
a bank unacceptable to the Agent or any Lender or prohibited by any Governmental
Authority; (iii) cause the Agent or any Lender to violate any Federal Reserve or
other regulatory risk control program or guideline; or (iv) otherwise cause the
Agent or any Lender to violate any Applicable Law or regulation.


(c)           Limitation of Liability.  Neither the Agent nor any Lender shall
be liable to the Borrower or any other parties for (i) errors, acts or failures
to act of others, including other entities, banks, communications carriers or
clearinghouses, through which the Borrower’s transfers may be made or
information received or transmitted, and no such entity shall be deemed an agent
of the Agent or any Lender, (ii) any loss, liability or delay caused by fires,
earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond the Agent’s or any Lender’s control, or (iii)
any special, consequential, indirect or punitive damages, whether or not (x) any
claim for these damages is based on tort or contract or (y) the Agent, any
Lender or the Borrower knew or should have known the likelihood of these damages
in any situation.  Neither the Agent nor any Lender makes any representations or
warranties other than those expressly made in this Agreement.


Article III. Payments, Fees and Other General Provisions
 
Section 3.1.  Payments.
 
Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent, not later than
11:00 a.m. San Francisco time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day).  The Borrower shall, at the

 
- 38 -

--------------------------------------------------------------------------------

 

time of making each payment under this Agreement or any Note, specify to the
Agent the amounts payable by the Borrower hereunder to which such payment is to
be applied.  Each payment received by the Agent for the account of a Lender
under this Agreement or any Note of such Lender shall be paid to such Lender, by
wire transfer of immediately available funds in accordance with the wiring
instructions provided by such Lender to the Agent from time to time, for the
account of such Lender at the applicable Lending Office of such Lender.  If the
Agent fails to pay such amount to a Lender within one Business Day of receipt
thereof by the Agent, the Agent shall pay interest on such amount until paid at
a rate per annum equal to the Federal Funds Rate from time to time in
effect.  If the due date of any payment under this Agreement or any other Loan
Document would otherwise fall on a day which is not a Business Day such date
shall be extended to the next succeeding Business Day and interest shall be
payable for the period of such extension.


Section 3.2.  Pro Rata Treatment.
 
Except to the extent otherwise provided herein:  (a) each borrowing from Lenders
under Section 2.1.(a) shall be made from the Lenders, each payment of the fees
under Sections 3.6.(a) and 3.6.(b) shall be made for the account of the Lenders,
and each termination or reduction of the amount of the Commitments under
Section 2.12. or otherwise pursuant to this Agreement shall be applied to the
respective Commitments of the Lenders, pro rata according to the amounts of
their respective Commitments; (b) each payment or prepayment of principal of
Revolving Loans by the Borrower shall be made for the account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Revolving
Loans held by them, provided that if immediately prior to giving effect to any
such payment in respect of any Revolving Loans the outstanding principal amount
of the Revolving Loans shall not be held by the Lenders pro rata in accordance
with their respective Commitments in effect at the time such Loans were made,
then such payment shall be applied to the Revolving Loans in such manner as
shall result, as nearly as is practicable, in the outstanding principal amount
of the Revolving Loans being held by the Lenders pro rata in accordance with
their respective Commitments; (c) each payment of interest on Revolving Loans by
the Borrower shall be made for the account  of the Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders; (d) the Conversion and Continuation of Revolving Loans
of a particular Type (other than Conversions provided for by Section 5.5.) shall
be made pro rata among the Lenders according to the amounts of their respective
Revolving Loans  and the then current Interest Period for each Lender’s portion
of each Revolving Loan of such Type shall be coterminous; (e) each prepayment of
principal of Bid Rate Loans by the Borrower pursuant to Section 2.7.(b)(iii)
shall be made for account of the Lenders then owed Bid Rate Loans pro rata in
accordance with the respective unpaid principal amounts of the Bid Rate Loans
then owing to each such Lender; and (f) the Lenders’ participation in, and
payment obligations in respect of, Swingline Loans under Section 2.3.(e), shall
be in accordance with their respective Pro Rata Shares.  All payments of
principal, interest, fees and other amounts in respect of the Swingline Loans
shall be for the account of the Swingline Lender only (except to the extent any
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to Section 2.3.(e)).

 
- 39 -

--------------------------------------------------------------------------------

 

Section 3.3.  Sharing of Payments, Etc.
 
The Borrower agrees that, in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time while an Event of Default exists, without notice to
the Borrower or to any other Person, any such notice being hereby expressly
waived, but in the case of a Lender or a Participant subject to receipt of the
prior written consent of the Agent exercised in its sole discretion, to set off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender or any affiliate of the Agent or such
Lender, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 11.2., and although such
obligations shall be contingent or unmatured.  If a Lender shall obtain payment
of any principal of, or interest on, any Loan under this Agreement or shall
obtain payment on any other Obligation owing by the Borrower or any other Loan
Party through the exercise of any right of set-off, banker’s lien or
counterclaim or similar right or otherwise or through voluntary prepayments
directly to a Lender or other payments made by the Borrower or any other Loan
Party to a Lender not in accordance with the terms of this Agreement and such
payment should be distributed to the Lenders in accordance with Section 3.2. or
Section 11.5., such Lender shall promptly purchase from such other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 11.5., as applicable.  To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored.  The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with the respect to such participation as fully
as if such Lender were a direct holder of Loans in the amount of such
participation.  Nothing contained herein shall require any Lender to exercise
any such right or shall affect the right of any Lender to exercise and retain
the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.


Section 3.4.  Several Obligations.
 
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 
- 40 -

--------------------------------------------------------------------------------

 

Section 3.5.  Minimum Amounts.
 
(a)           Borrowings.  Each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess thereof.  Each borrowing of and Continuation of, and each Conversion of
Base Rate Loans into, LIBOR Loans shall be in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount.


(b)           Prepayments.  Each voluntary prepayment of Revolving Loans shall
be in an aggregate minimum amount of $1,000,000 and integral multiples of
$100,000 in excess thereof.


(c)           Reductions of Commitments.  Each reduction of the Commitments
under Section 2.12. shall be in an aggregate minimum amount of $10,000,000 and
integral multiples of $1,000,000 in excess thereof.


Section 3.6.  Fees.
 
(a)           Closing Fee.  On the Effective Date, the Borrower agrees to pay to
the Agent and  each Lender all loan fees as have been agreed to in writing by
the Borrower and the Agent or each Lender, as applicable.


(b)           Facility Fees. During the period from the Effective Date to but
excluding the Termination Date, the Borrower agrees to pay to the Agent for the
account of the Lenders a facility fee equal to the daily aggregate amount of the
Commitments (whether or not utilized) times a rate per annum equal to the
Applicable Facility Fee.  Such fee shall be payable quarterly in arrears on the
first day of each January, April, July and October during the term of this
Agreement and on the Termination Date and will be based on the Applicable
Facility Fee corresponding to the Borrower’s Credit Rating as of the last day of
the previous fiscal quarter (determined in accordance with procedure set forth
in the definition of Applicable Margin).  The Borrower acknowledges that the fee
payable hereunder is a bona fide commitment fee and is intended as reasonable
compensation to the Lenders for committing to make funds available to the
Borrower as described herein and for no other purposes.


(c)           Bid Rate Loan Fees.  The Borrower agrees to pay to the Agent such
fees for services rendered by the Agent in connection with the Bid Rate Loans as
shall be separately agreed upon between the Borrower and the Agent.


(d)           Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Agent as may be agreed to in writing from
time to time.


(e)           Extension Fee.  If, pursuant to Section 2.13., the Borrower
exercises its right to extend the Termination Date, the Borrower agrees to pay
to the Agent for the account of each Lender so extending an extension fee equal
to (i) in the case of a Lender with a Commitment greater than $80,000,000,
0.2833% of the amount of such Lender’s Commitment at such time, (ii) in the case
of a Lender with a Commitment equal to or less than $80,000,000 but equal to or
greater than $50,000,000, 0.2500% of the amount of such Lender’s Commitment at
such time, (iii) in the case of a Lender with a Commitment less than $50,000,000
but equal to or greater

 
- 41 -

--------------------------------------------------------------------------------

 

than $35,000,000, 0.2167% of the amount of such Lender’s Commitment at such time
and (iv) in the case of a Lender with a Commitment less than $35,000,000,
0.1833% of the amount of such Lender’s Commitment at such time.  Such fee shall
be paid to the Agent prior to, and as a condition to, such extension but shall
be promptly reimbursed to the Borrower if such extension is not approved by the
Requisite Lenders in accordance with Section 2.13.  Notwithstanding the
foregoing, in no event shall the Borrower be required to pay any extension fee
to a Rejecting Lender.


Section 3.7.  Computations.
 
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.


Section 3.8.  Usury.
 
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrower
shall notify the respective Lender in writing that the Borrower elects to have
such excess sum returned to it forthwith.  It is the express intent of the
parties hereto that the Borrower not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under Applicable Law.  The parties hereto hereby
agree and stipulate that the only charge imposed upon the Borrower for the use
of money in connection with this Agreement is and shall be the interest
specifically described in Section 2.4.(a)(i) - (iv) and with respect to
Swingline Loans, in Section 2.3.(c).  Notwithstanding the foregoing, the parties
hereto further agree and stipulate that all agency fees, syndication fees,
facility fees, letter of credit fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by the Agent or any Lender to
third parties or for damages incurred by the Agent or any Lender, are charges
made to compensate the Agent or any such Lender for underwriting or
administrative services and costs or losses performed or incurred, and to be
performed or incurred, by the Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money.  All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.


Section 3.9.  Statements of Account; Bill Lead Date Request.
 
(a)           The Agent will account to the Borrower monthly with a statement of
Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the Agent
shall be deemed conclusive upon the Borrower absent manifest error.  The failure
of the Agent to deliver such a statement of accounts shall not relieve or
discharge the Borrower from any of its Obligations.


(b)           By written notice to the Agent, the Borrower may request to
receive monthly billings on a date (the “Bill Lead Date”) that is prior to the
first day of a month.  The Agent will

 
- 42 -

--------------------------------------------------------------------------------

 

submit to the Borrower monthly billings, which will consist of the actual
interest and principal due through the Bill Lead Date plus projected interest
and principal due through the balance, if any, of such month.  Any necessary
adjustments in the applicable interest rate and/or principal payments due or
made between a Bill Lead Date and the end of a month will be reflected as an
additional charge (or credit) in the billing for the next following
month.  Neither the failure of the Agent to submit a Bill Lead Date billing nor
any error in any such billing will excuse the Borrower’s obligation to make full
payment of all amounts due under this Agreement.  In its sole discretion, the
Agent may cancel or modify the terms of such request which cancellation or
modification will be effective upon written notification to the
Borrower.   Should the Borrower request a Bill Lead Date, the Agent shall not be
required to prepare a month end invoice.


Section 3.10.  Defaulting Lenders.
 
(a)           If for any reason any Lender (a “Defaulting Lender”) shall fail or
refuse to perform any of its obligations under this Agreement or any other Loan
Document to which it is a party within the time period specified for performance
of such obligation or, if no time period is specified, if such failure or
refusal continues for a period of 5 Business Days after notice from the Agent,
then, in addition to the rights and remedies that may be available to the Agent
or the Borrower under this Agreement or Applicable Law, such Defaulting Lender’s
right to participate in the administration of the Loans, this Agreement and the
other Loan Documents, including without limitation, any right to vote in respect
of, to consent to or to direct any action or inaction of the Agent or to be
taken into account in the calculation of Requisite Lenders, shall be suspended
during the pendency of such failure or refusal.  If for any reason a Lender
fails to make timely payment to the Agent of any amount required to be paid to
the Agent hereunder (without giving effect to any notice or cure periods), in
addition to other rights and remedies which the Agent or the Borrower may have
under the immediately preceding provisions or otherwise, the Agent shall be
entitled (i) to collect interest from such Defaulting Lender on such delinquent
payment for the period from the date on which the payment was due until the date
on which the payment is made at the Federal Funds Rate, (ii) to withhold or
setoff and to apply in satisfaction of the defaulted payment and any related
interest, any amounts otherwise payable to such Defaulting Lender under this
Agreement or any other Loan Document and (iii) to bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the defaulted amount and any related interest.  Any amounts received by the
Agent in respect of a Defaulting Lender’s Loans shall not be paid to such
Defaulting Lender and shall be held by the Agent and paid to such Defaulting
Lender upon the Defaulting Lender’s curing of its default.


(b)           The Borrower may demand that a Defaulting Lender, and upon such
demand such Defaulting Lender shall promptly, assign its Commitments to an
Eligible Assignee subject to and in accordance with Section 13.6.(c) for a
purchase price equal to the aggregate principal balance of Loans then
outstanding and owing to such Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees owing to such Lender, whereupon such
Defaulting Lender’s Commitment shall terminate, and such Defaulting Lender shall
no longer be a party hereto or have any rights or obligations hereunder or under
any of the other Loan Documents.  None of the Agent, such Defaulting Lender, or
any other Lender shall be obligated in any way whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee.




 
- 43 -

--------------------------------------------------------------------------------

 
 
Section 3.11.  Taxes.
 
(a)           Taxes Generally.  All payments to any Lender by the Borrower of
principal of, and interest on, the Loans and all other Obligations shall be made
free and clear of and without deduction for any present or future excise, stamp
or other taxes, fees, duties, levies, imposts, charges, deductions, withholdings
or other charges of any nature whatsoever imposed by any taxing authority, but
excluding (i) franchise taxes, (ii) any taxes (other than withholding taxes)
that would not be imposed but for a connection between the Agent or a Lender and
the jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), (iii) any taxes imposed on or
measured by any Lender’s assets, net income, receipts or branch profits;
(iv) any taxes to the extent that they are in effect and would apply to the
Agent or Lender immediately prior to the Agreement Date or as of the date such
Person becomes a Lender in the case of an Eligible Assignee pursuant to Section
13.6.; and (v) any taxes arising after the Agreement Date solely as a result of
or attributable to a Lender changing its designated Lending Office after the
date such Lender becomes a party hereto (such non-excluded items being
collectively called “Taxes”).  If any withholding or deduction from any payment
to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:


(i)           pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;


(ii)           promptly forward to the Agent an official receipt or other
documentation satisfactory to the Agent evidencing such payment to such
Governmental Authority; and


(iii)           pay to the Agent for its account or the account of the
applicable Lender, as the case may be, such additional amount or amounts as is
necessary to ensure that the net amount actually received by the Agent or such
Lender will equal the full amount that the Agent or such Lender would have
received had no such withholding or deduction been required.


(b)           Tax Indemnification.  If the Borrower fails to pay any Taxes when
due to the appropriate Governmental Authority or fails to remit to the Agent,
for its account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure.  For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.


(c)           Tax Forms. Prior to the date that any Lender that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Internal Revenue
Code becomes a party hereto, such Lender shall deliver to the Borrower and the
Agent such certificates, documents or other evidence, as required by the
Internal Revenue Code or Treasury Regulations issued pursuant thereto (including
Internal Revenue Service Forms W-8ECI and W-8BEN, as applicable, or appropriate
successor forms or such other evidence satisfactory to the Agent and the
Borrower), properly completed, currently effective and duly executed by such
Lender or Participant establishing that payments to it hereunder and under the
Notes are (i) not subject to United States

 
- 44 -

--------------------------------------------------------------------------------

 

Federal backup withholding tax and (ii) not subject to United States Federal
withholding tax under the Internal Revenue Code.  Each such Lender shall
(x) deliver further copies of such forms or other appropriate certifications on
or before the date that any such forms expire or become obsolete and after the
occurrence of any event requiring a change in the most recent form delivered to
the Borrower and (y) obtain such extensions of the time for filing, and renew
such forms and certifications thereof, as may be reasonably requested by the
Borrower or the Agent.  The Borrower shall not be required to pay any amount
pursuant to last sentence of subsection (a) above or pursuant to subsection (b)
above to any Lender (or the Agent) that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Internal Revenue Code if such Lender
or the Agent, as applicable, fails to comply with the requirements of this
subsection.  If any such Lender fails to deliver the above forms or other
documentation, then the Agent may withhold from such payment to such Lender such
amounts as are required by the Internal Revenue Code, and such withheld amounts
shall be deemed to have been paid to such Lender. Each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Internal Revenue
Code shall deliver to the Agent two duly signed completed copies of IRS Form W-9
establishing that payments to it hereunder and under the Notes are not subject
to United States Federal backup withholding tax.  If such Lender fails to
deliver such forms, then the Agent may withhold from any interest payment to
such Lender an amount equivalent to the applicable backup withholding tax
imposed by the Code, without reduction; such withheld amounts shall be deemed to
have been paid to the relevant Lender, and the Borrower shall not be required to
pay any amount pursuant to Section 3.11.(a) or (b).  If any Governmental
Authority asserts that the Agent did not properly withhold or backup withhold,
as the case may be, any tax or other amount from payments made to or for the
account of any Lender, such Lender shall indemnify the Agent therefor, including
all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Agent under this Section, and costs and expenses (including all
fees and disbursements of any law firm or other external counsel and the
allocated cost of internal legal services and all disbursements of internal
counsel) of the Agent.  The obligation of the Lenders under this Section shall
survive the termination of the Commitments, repayment of all Obligations and the
resignation or replacement of the Agent.


(d)           If the Borrower determines in good faith that a reasonable basis
exists for contesting any Taxes for which indemnification has been demanded
hereunder, the relevant Lender or the Agent, as applicable, shall cooperate with
the Borrower in challenging such Taxes at the Borrower’s expense if so requested
by the Borrower in writing.  If any Lender or the Agent, as applicable, receives
a refund of a Tax for which a payment has been made by the Borrower pursuant to
this Section 3.11.(d), which refund is attributable to such payment made by the
Borrower, then the Lender or the Agent, as the case may be, shall reimburse the
Borrower for such.  Nothing herein contained shall interfere with the right of a
Lender or the Agent to arrange its tax affairs in whatever manner it thinks fit
nor oblige any Lender or the Agent to disclose any information relating to its
tax affairs or any computations in respect thereof or require any Lender or the
Agent to do anything that would prejudice its ability to benefit from any other
reliefs, remissions or repayments to which it may be entitled.

 
- 45 -

--------------------------------------------------------------------------------

 
 
Article IV. Unencumbered Pool Properties
 
Section 4.1.  Eligibility of Properties.
 
(a)           Existing Unencumbered Pool Properties.  Subject to compliance with
the terms and conditions of Section 6.1.(a), as of the Effective Date the
parties hereto acknowledge and agree that the Properties listed on Schedule 4.1.
are Unencumbered Pool Properties as of March 31, 2008.


(b)           Additional Unencumbered Pool Properties.  After the Effective
Date, an Eligible Property shall be included as Unencumbered Pool Property upon
delivery to the Agent of an Unencumbered Pool Certificate pursuant to
Section 9.4.(d). setting forth the information required to be contained therein
and assuming that such Eligible Property is included as an Unencumbered Pool
Property.  Subject to the terms and conditions of this Agreement, upon the
Agent’s receipt of such certificate, such Eligible Property shall be included as
an Unencumbered Pool Property.


(c)           Alternative Acceptance Procedure for Additional Unencumbered Pool
Properties.  Any Property that does not satisfy all of the requirements of an
Eligible Property shall be included only upon the written approval of the
Requisite Lenders provided, however, that such approval shall only be a waiver
of those requirements in the definition of Eligible Property specifically set
forth and approved therein with respect to such Property.


Section 4.2.  Termination of Designation as Unencumbered Pool Property.
 
A Property shall cease to be included as an Unencumbered Pool Property for
purposes of this Agreement if either (i) such Unencumbered Pool Property ceases
to be an Eligible Property (with the termination effective immediately) or
(ii) such Property is noted to have been removed as an Unencumbered Pool
Property in an Unencumbered Pool Certificate subsequently submitted pursuant to
this Agreement (with the termination effective as of the date of receipt by the
Agent of such Unencumbered Pool Certificate).  Notwithstanding the foregoing, no
Property will be terminated as an Unencumbered Pool Property if (i) a Default or
Event of Default exists or (ii) a Default or Event of Default would exist
immediately after such Property is terminated as an Unencumbered Pool Property.


Article V. Yield Protection, Etc.
 
Section 5.1.  Additional Costs; Capital Adequacy.
 
(a)           Capital Adequacy.  If any Lender or any Participant determines
that compliance with any law or regulation or with any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law) affects or would affect the amount of capital required or expected
to be maintained by such Lender or such Participant, or any corporation
controlling such Lender or such Participant, as a consequence of, or with
reference to, such Lender’s or such Participant’s or such corporation’s
Commitments or its making or maintaining Loans below the rate which such Lender
or such Participant or such corporation controlling such Lender or such
Participant could have achieved but for such

 
- 46 -

--------------------------------------------------------------------------------

 

compliance (taking into account the policies of such Lender or such Participant
or such corporation with regard to capital), then the Borrower shall, from time
to time, within thirty (30) calendar days after written demand by such Lender or
such Participant, pay to such Lender or such Participant additional amounts
sufficient to compensate such Lender or such Participant or such corporation
controlling such Lender or such Participant to the extent that such Lender or
such Participant determines such increase in capital is allocable to such
Lender’s or such Participant’s obligations hereunder.  Such Lender or such
Participant shall deliver to the Borrower, pursuant to Section 5.1.(d), a
written statement, setting forth the basis for the request for such additional
amounts under this Section 5.1.(a).


(b)           Additional Costs.  In addition to, and not in limitation of the
immediately preceding clause (a), the Borrower shall promptly pay to the Agent
for the account of a Lender from time to time such amounts as such Lender may
determine to be necessary to compensate such Lender for any costs incurred by
such Lender that it reasonably determines are attributable to its making or
maintaining of any Swingline Loans, any LIBOR Loans or any LIBOR Margin Loans or
its obligation to make any Swingline Loans, LIBOR Loans or LIBOR Margin Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such Swingline
Loans, LIBOR Loans or LIBOR Margin Loans or such obligation or the maintenance
by such Lender of capital in respect of its Swingline Loans, LIBOR Loans or
LIBOR Margin Loans or its Commitment (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that:  (i) changes the basis of taxation of any amounts
payable to such Lender under this Agreement or any of the other Loan Documents
in respect of any of such Swingline Loans, LIBOR Loans or LIBOR Margin Loans or
its Commitment (other than taxes imposed on or measured by the overall net
income of such Lender or of its Lending Office for any of such Swingline Loans,
LIBOR Loans or LIBOR Margin Loans by the jurisdiction in which such Lender has
its principal office or such Lending Office), or (ii) imposes or modifies any
reserve, special deposit or similar requirements (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on Swingline Loans, LIBOR Loans or LIBOR Margin Loans is
determined) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender (including, without limitation, the Commitment of such
Lender hereunder) or (iii) has or would have the effect of reducing the rate of
return on capital of such Lender to a level below that which such Lender could
have achieved but for such Regulatory Change (taking into consideration such
Lender’s policies with respect to capital adequacy).


(c)           Lender’s Suspension of Swingline Loans, LIBOR Loans and LIBOR
Margin Loans.  Without limiting the effect of the provisions of the immediately
preceding subsections (a) and (b), if by reason of any Regulatory Change, any
Lender either (i) incurs Additional Costs based on or measured by the excess
above a specified level of the amount of a category of deposits or other
liabilities of such Lender that includes deposits by reference to which the
interest rate on Swingline Loans, LIBOR Loans or LIBOR Margin Loans is
determined as provided in this Agreement or a category of extensions of credit
or other assets of such Lender

 
- 47 -

--------------------------------------------------------------------------------

 

that includes Swingline Loans, LIBOR Loans or LIBOR Margin Loans or (ii) becomes
subject to restrictions on the amount of such a category of liabilities or
assets that it may hold, then, if such Lender so elects by notice to the
Borrower (with a copy to the Agent), the obligation of such Lender to make or
Continue, or to Convert Base Rate Loans into, LIBOR Loans, the obligations of
the Swingline Lender to make Swingline Loans and/or the obligations of a Lender
that has outstanding a Bid Rate Quote to make LIBOR Margin Loans hereunder shall
be suspended until such Regulatory Change ceases to be in effect (in which case
the provision of Section 5.5. shall apply).


(d)           Notification and Determination of Additional Costs.  Each of the
Agent and each Lender, as the case may be, agrees to notify the Borrower of any
event occurring after the Agreement Date entitling the Agent or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Agent or any Lender
to give such notice shall not release the Borrower from any of its obligations
hereunder.  The Agent and each Lender, as the case may be, agrees to furnish to
the Borrower (and in the case of a Lender to the Agent as well) a certificate
setting forth the basis and amount of each request for compensation under this
Section.  Determinations by the Agent or such Lender, as the case may be, of the
effect of any Regulatory Change shall be conclusive, provided that such
determinations are made on a reasonable basis and in good faith.


Notwithstanding anything to the contrary contained in any of the preceding
subsections of this Section 5.1., the Borrower shall not be required to
compensate any Lender or Participant for any such increased costs or reduced
return incurred by such Lender or Participant more than six (6) months prior to
such Lender’s or Participant’s written request to the Borrower for such
compensation.


Section 5.2.  Suspension of Swingline Loans, LIBOR Loans and LIBOR Margin Loans.
 
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR or Swingline LIBOR for any Interest Period:


(a)           the Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR or Swingline LIBOR are not being provided in the
relevant amounts or for the relevant maturities for purposes of determining
rates of interest for LIBOR Loans or Swingline Loans as provided herein or is
otherwise unable to determine LIBOR or Swingline LIBOR, or


(b)           the Agent reasonably determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR or Swingline LIBOR upon the basis of which the rate of interest for LIBOR
Loans or Swingline Loans for such Interest Period is to be determined are not
likely to adequately cover the cost to any Lender of making or maintaining LIBOR
Loans, or the cost to the Swingline Lender of making Swingline Loans, for such
Interest Period; or


(c)           any Lender that has outstanding a Bid Rate Quote with respect to a
LIBOR Margin Loan reasonably determines (which determination shall be
conclusive)

 
- 48 -

--------------------------------------------------------------------------------

 

that LIBOR will not adequately and fairly reflect the cost to such Lender of
making or maintaining such LIBOR Margin Loan;


then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, (i) the Lenders shall be under
no obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR
Loans or Convert Loans into LIBOR Loans, the Swingline Lender shall be under no
obligation to, and shall not, make additional Swingline Loans, and the Borrower
shall, on the last day of each current Interest Period for each outstanding
LIBOR Loan, either prepay such Loan or Convert such Loan into a Base Rate Loan
and (ii) in the case of clause (c) above, no Lender that has outstanding a Bid
Rate Quote with respect to a LIBOR Margin Loan shall be under any obligation to
make such Loan.


Section 5.3.  Illegality.
 
Notwithstanding any other provision of this Agreement, (a) if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, (b) if the Swingline Lender shall determine (which determination
shall be conclusive and binding) that it is unlawful for it to honor its
obligation to make or maintain Swingline Loans hereunder and/or (c) if any
Lender that has an outstanding Bid Rate Quote shall determine (which
determination shall be conclusive and binding) that it is unlawful for such
Lender to honor its obligation to make or maintain LIBOR Margin Loans hereunder,
then such Lender shall promptly notify the Borrower thereof (with a copy of such
notice to the Agent) and such Lender’s obligation to make or Continue, or to
Convert Revolving Loans of any other Type into, LIBOR Loans shall be suspended,
the obligation of the Swingline Lender to make Swingline Loans shall be
suspended and/or such Lender’s obligation to make LIBOR Margin Loans shall be
suspended, in each case, until such time as such Lender may again make and
maintain LIBOR Loans, Swingline Loans or LIBOR Margin Loans, as the case may be
(in which case the provisions of Section 5.5. shall be applicable).


Section 5.4.  Compensation.
 
The Borrower shall pay to the Agent for account of each Lender, upon the request
of such Lender through the Agent, such amount or amounts as shall be sufficient
to compensate such Lender for any loss, cost or expense that the Agent
reasonably determines is attributable to:


(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan, LIBOR Margin Loan or Swingline Loan or Conversion of a LIBOR Loan or
LIBOR Margin Loan, made by such Lender for any reason (including, without
limitation, acceleration) on a date other than the last day of the Interest
Period for such Loan; or


(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article VI. to be satisfied) to borrow a LIBOR Loan, Swingline Loan or LIBOR
Margin Loan from such Lender on the date for such borrowing, or to Convert a
Base Rate Loan into a LIBOR Loan or Continue a LIBOR Loan on the requested date
of such Conversion or Continuation.

 
- 49 -

--------------------------------------------------------------------------------

 



Not in limitation of the foregoing, such compensation shall include, without
limitation; (i) in the case of a LIBOR Loan, LIBOR Margin Loan or Swingline
Loan, an amount equal to the then present value of (A) the amount of interest
that would have accrued on such LIBOR Loan, LIBOR Margin Loan or Swingline Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, LIBOR Margin Loan or Swingline Loan, less (B) the amount of interest that
would accrue on the same LIBOR Loan, LIBOR Margin Loan or Swingline Loan for the
same period if LIBOR or Swingline LIBOR were set on the date on which such LIBOR
Loan, LIBOR Margin Loan or Swingline Loan was repaid, prepaid or Converted or
the date on which the Borrower failed to borrow, Convert or Continue such LIBOR
Loan, LIBOR Margin Loan or Swingline Loan, as applicable, calculating present
value by using as a discount rate LIBOR or Swingline LIBOR, as the case may be,
quoted on such date and (ii) in the case of a Bid Rate Loan, the sum of such
losses and expenses as the Lender or Designated Lender who made such Bid Rate
Loan may reasonably incur by reason of such pre­payment, including without
limitation any losses or expenses incurred in obtaining, liquidating or
employing deposits from third parties.   Upon Borrower’s request, the Agent will
provide to the Borrower, on behalf of any Lender seeking compensation under this
Section, a statement setting forth in reasonable detail the basis for requesting
such compensation and the method for determining the amount thereof.  Any such
statement shall be conclusive absent manifest error.


Section 5.5.  Treatment of Affected Loans.
 
(a)           If the obligation of any Lender to make LIBOR Loans or to
Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be suspended
pursuant to Section 5.1.(c), 5.2. or 5.3. then such Lender’s LIBOR Loans shall
be automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c) or 5.2. on such earlier date as such Lender may
specify to the Borrower with a copy to the Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 5.1.(c), 5.2. or 5.3. that gave rise to such Conversion no longer exist:


(i)           to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and


(ii)           all Revolving Loans that would otherwise be made or Continued by
such Lender as LIBOR Loans shall be made or Continued instead as Base Rate
Loans, and all Base Rate Loans of such Lender that would otherwise be Converted
into LIBOR Loans shall remain as Base Rate Loans.


If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 5.1. or 5.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding

 
- 50 -

--------------------------------------------------------------------------------

 

LIBOR Loans and by such Lender are held pro rata (as to principal amounts, Types
and Interest Periods) in accordance with their respective Commitments.


(b)           If the obligation of the Swingline Lender to make Swingline Loans
shall be suspended pursuant to Section 5.1.(c) or 5.2. then the Swingline Loans
shall be automatically due and payable on such date as such Lender may specify
to the Borrower with a copy to the Agent and, unless and until the Swingline
Lender gives notice that the circumstances specified in Section 5.1.(c) or 5.2.
which gave rise to such suspension no longer exist, the Swingline Lender shall
not be obligated to make Swingline Loans.


(c)           If the obligation of a Lender to make LIBOR Margin Loans shall be
suspended pursuant to Section 5.1.(c) or 5.2. then the LIBOR Margin Loans of
such Lender shall be automatically due and payable on such date as such Lender
may specify to the Borrower with a copy to the Agent.


Section 5.6.  Change of Lending Office.
 
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office or take other measures with respect to any of its Loans affected
by the matters or circumstances described in Sections 3.11., 5.1. or 5.3. to
reduce the liability of the Borrower or avoid the results provided thereunder,
so long as such designation is not disadvantageous to such Lender as determined
by such Lender in its sole discretion, except that such Lender shall have no
obligation to designate a Lending Office located in the United States of
America.


Section 5.7.  Affected Lenders.
 
If (a) a Lender (other than the Swingline Lender) requests compensation pursuant
to Section 3.11. or 5.1., and the Requisite Lenders are not also doing the same,
or (b) the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into LIBOR Loans shall be suspended pursuant to Section
5.1., 5.2. or 5.3. but the obligation of the Requisite Lenders shall not have
been suspended under such Sections, then, so long as there does not then exist
any Default or Event of Default, the Borrower may either (i) demand that such
Lender (the “Affected Lender”), and upon such demand the Affected Lender shall
promptly assign its Commitments to an Eligible Assignee subject to and in
accordance with the provisions of Section 13.6.(c) for a purchase price equal to
the aggregate principal balance of Loans then owing to the Affected Lender plus
any accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender or (ii) pay to the Affected Lender the aggregate principal
balance of the Loans then owing to the Affected Lender plus any accrued but
unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, whereupon the Affected Lender shall no longer be a party hereto or have
any rights or obligations hereunder or under any of the other Loan
Documents.  Each of the Agent, the Borrower and the Affected Lender shall
reasonably cooperate in effectuating the replacement of such Affected Lender
under this Section, but at no time shall the Agent, such Affected Lender nor any
other Lender be obligated in any way whatsoever to initiate any such replacement
or to assist in finding an Eligible Assignee.  The exercise by the Borrower of
its rights under this Section shall be at the Borrower’s sole cost and expense
and at no cost or expense to the Agent, the Affected Lender or

 
- 51 -

--------------------------------------------------------------------------------

 

any of the other Lenders; provided, however, the Borrower shall not be obligated
to reimburse or otherwise pay an Affected Lender’s administrative or legal costs
incurred as a result of the Borrower’s exercise of its rights under this
Section.  The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to Section 3.11. or 5.1.


Section 5.8.  Assumptions Concerning Funding of LIBOR Loans, LIBOR Margin Loans
and Swingline Loans.
 
Calculation of all amounts payable to a Lender under this Article V. shall be
made as though such Lender had actually funded LIBOR Loans, LIBOR Margin Loans
or Swingline Loans through the purchase of deposits in the relevant market
bearing interest at the rate applicable to such LIBOR Loans, LIBOR Margin Loans
or Swingline Loans, in an amount equal to the amount of the LIBOR Loans, LIBOR
Margin Loans or Swingline Loans and having a maturity comparable to the relevant
Interest Period; provided, however, that each Lender may fund each of its LIBOR
Loans and LIBOR Margin Loans and the Swingline Lender may fund the Swingline
Loans in any manner it sees fit and the foregoing assumption shall be used only
for calculation of amounts payable under this Article V.


Article VI. Conditions Precedent
 
Section 6.1.  Initial Conditions Precedent.
 
The Effective Date will occur upon satisfaction or waiver of the following
conditions precedent:


(a)           The Agent shall have received each of the following, in form and
substance satisfactory to the Agent:


(i)           counterparts of this Agreement executed by each of the parties
hereto;


(ii)           Revolving Notes and Bid Rate Notes executed by the Borrower,
payable to all Lenders or any Designated Lender, if applicable, and complying
with the terms of Section 2.11.; and the Swingline Note executed by the
Borrower;


(iii)           the Guaranty executed by each of the Guarantors initially to be
a party thereto;


(iv)           (A) an opinion of Latham & Watkins LLP, counsel to the Borrower
and the Guarantors, addressed to the Agent and the Lenders and covering the
matters set forth in Exhibit N-1, (B) an opinion of Venable LLP, special
Maryland counsel to the Borrower, addressed to the Agent and the Lenders and
covering the matters set forth in Exhibit N-2, and (C) an opinion of the
Borrower’s general counsel addressed to the Agent and the Lenders and covering
the matters set forth in Exhibit N-3;


(v)           the certificate or articles of incorporation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational

 
- 52 -

--------------------------------------------------------------------------------

 

instrument (if any) of each Loan Party certified as of a recent date by the
Secretary of State of the state of formation of such Person;


(vi)           a certificate of good standing (or certificate of similar
meaning) with respect to each Loan Party issued as of a recent date by the
Secretary of State of the state of formation of each such Person;


(vii)           a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Person authorized to execute and
deliver the Loan Documents to which such Person is a party, and in the case of
the Borrower, authorized to execute and deliver on behalf of the Borrower
Notices of Borrowing, Notices of Swingline Borrowing, Notices of Conversion and
Notices of Continuation;


(viii)          copies certified by the Secretary or Assistant Secretary of each
Guarantor (or other individual performing similar functions) of (i) the by-laws
of such Person, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (ii) all corporate, partnership, member or other necessary action
taken by such Person to authorize the execution, delivery and performance of the
Loan Documents to which it is a party;


(ix)           an Unencumbered Pool Certificate calculated as of March 31, 2008;


(x)            a Compliance Certificate calculated on a pro forma basis for the
Borrower’s fiscal quarter ending March 31, 2008;


(xi)           a Closing Certificate substantially in form of Exhibit R,
executed on behalf of the Borrower by an authorized officer of the Borrower;


(xii)          a Transfer Authorizer Designation Form effective as of the
Agreement Date;


(xiii)          evidence satisfactory to the Agent that the Fees, if any, then
due and payable under Section 3.6., together with all other fees, expenses and
reimbursement amounts due and payable to the Agent and any of the Lenders,
including without limitation, the fees and expenses of counsel to the Agent,
have been paid;


(xiv)          evidence satisfactory to the Agent that upon funding of the Loans
requested on the Effective Date all amounts owing under the Existing Credit
Agreement, including without limitation all principal, interest and fees, will
be repaid in full; and


(xv)           such other documents and instruments as the Agent, or any Lender
through the Agent, may reasonably request; and


(b)           In the good faith judgment of the Agent:

 
- 53 -

--------------------------------------------------------------------------------

 



(i)           There shall not have occurred or become known to the Agent or any
of the Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Borrower and its Subsidiaries delivered
to the Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;


(ii)           No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which is
reasonably likely to be adversely determined, and, if adversely determined,
could reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of any Loan Party to fulfill its
obligations under the Loan Documents to which it is a party;


(iii)           The Borrower and the other Loan Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which, or the failure to
make, give or receive which, would not reasonably be likely to (1) have a
Material Adverse Effect, or (2) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party; and


(iv)           There shall not have occurred or exist any other material
disruption of financial or capital markets that could reasonably be expected to
materially and adversely affect the transactions contemplated by the Loan
Documents.


Section 6.2.  Conditions Precedent to All Loans.
 
The obligations of Lenders to make any Loans are subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or would exist immediately after giving
effect thereto, and none of the conditions described in Section 2.14. would
exist after giving effect thereto; (b) the representations and warranties made
or deemed made by the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party, shall be true and correct in all material
respects (except to the extent otherwise qualified by materiality) on and as of
the date of the making of such Loan with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate in all material
respects (except to the extent otherwise qualified by materiality) on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted hereunder and (c) in the case of the borrowing of
Revolving Loans, the Agent shall have received a timely Notice of

 
- 54 -

--------------------------------------------------------------------------------

 

Borrowing, or in the case of a Swingline Loan, the Swingline Lender shall have
received a timely Notice of Swingline Borrowing.  Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event).  In addition, the Borrower shall be deemed to have represented to the
Agent and the Lenders at the time such Loan is made that all conditions to the
making of such Loan contained in this Article VI. have been satisfied.


Section 6.3.  Conditions as Covenants.
 
If the Lenders permit the making of any Loans, prior to the satisfaction of all
conditions precedent set forth in Sections 6.1. and 6.2., the Borrower shall
nevertheless cause such condition or conditions to be satisfied within 5
Business Days after the date of the making of such Loans.  Unless set forth in
writing to the contrary, the making of its initial Loan by a Lender shall
constitute a confirmation by such Lender to the Agent and the other Lenders that
insofar as such Lender is concerned the Borrower has satisfied the conditions
precedent for initial Loans set forth in Sections 6.1. and 6.2.


Article VII. Representations and Warranties
 
Section 7.1.  Representations and Warranties.
 
In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans, the Borrower represents and warrants to the Agent and each Lender as
follows:


(a)           Organization; Power; Qualification.  Each of the Loan Parties and
the other Subsidiaries is a corporation, partnership or other legal entity, duly
organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation, has the power and authority to
own or lease its respective properties and to carry on its respective business
as now being and hereafter proposed to be conducted and is duly qualified and is
in good standing as a foreign corporation, partnership or other legal entity,
and authorized to do business, in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.


(b)           Ownership Structure.  Part I of Schedule 7.1.(b) is, as of the
Agreement Date, a complete and correct list of all Subsidiaries of the Borrower
setting forth for each such Subsidiary, (i) the jurisdiction of organization of
such Person, (ii) each Person holding any Equity Interest in such Person,
(iii) the nature of the Equity Interests held by each such Person and (iv) the
percentage of ownership of such Person represented by such Equity
Interests.  Except as disclosed in such Schedule (A) each of the Borrower and
its Subsidiaries owns, free and clear of all Liens, and has the unencumbered
right to vote, all outstanding Equity Interests in each Person shown to be held
by it on such Schedule, (B) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or

 
- 55 -

--------------------------------------------------------------------------------

 

voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person.  Part II of Schedule 7.1.(b) correctly sets forth, as of the
Agreement Date, all Unconsolidated Affiliates of the Borrower, including the
correct legal name of such Person, the type of legal entity which each such
Person is, and all ownership interests in such Person held directly or
indirectly by the Borrower.


(c)           Authorization of Agreement, Notes, Loan Documents and
Borrowings.  The Borrower has the right and power, and has taken all necessary
corporate action to authorize it, to borrow.  The Borrower and each other Loan
Party has the right to obtain other extensions of credit hereunder, and has
taken all necessary action to authorize it, to execute, deliver and perform each
of the Loan Documents to which it is a party in accordance with their respective
terms and to consummate the transactions contemplated hereby and thereby.  The
Loan Documents to which the Borrower or any other Loan Party is a party have
been duly executed and delivered by the duly authorized officers of such Person
and each is a legal, valid and binding obligation of such Person enforceable
against such Person in accordance with its respective terms, except as the same
may be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein may be limited by
equitable principles generally.


(d)           Compliance of Agreement, Etc. with Laws.  The execution, delivery
and performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both:  (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to any
Loan Party; (ii) conflict with, result in a breach of or constitute a default
under the articles of incorporation or the bylaws of the Borrower or the
organizational documents of any other Loan Party, or any material indenture,
agreement or other instrument to which any other Loan Party is a party or by
which it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party other than in favor
of the Agent for the benefit of the Lenders.


(e)           Compliance with Law; Governmental Approvals.  Each Loan Party and
each other Subsidiary is in compliance with each Governmental Approval and all
other Applicable Laws relating to it except for noncompliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause a Default or Event of Default
or have a Material Adverse Effect.


(f)           Title to Properties; Liens.  Schedule 7.1.(f) is, as of March 31,
2008, a complete and correct listing of all real estate assets of the Loan
Parties and the other Subsidiaries, setting forth, for each such Property, the
current occupancy status of such Property and whether such Property is a
Development Property and, if such Property is a Development Property, the status
of completion of such Property.  Each of the Loan Parties and all other
Subsidiaries has good,

 
- 56 -

--------------------------------------------------------------------------------

 

marketable and legal title to, or a valid leasehold interest in, its respective
assets.  None of the Unencumbered Pool Properties is subject to any Lien other
than Permitted Liens.


(g)           Existing Indebtedness; Total Liabilities.  Part I of
Schedule 7.1.(g) is, as of March 31, 2008, a complete and correct listing of all
Indebtedness (including all Guarantees) of each of the Loan Parties and the
other Subsidiaries, and if such Indebtedness is secured by any Lien, a
description of all of the property subject to such Lien. As of March 31, 2008,
the Loan Parties and the other Subsidiaries have performed and are in compliance
with all of the terms of such Indebtedness and all instruments and agreements
relating thereto, and no default or event of default, or event or condition
which with the giving of notice, the lapse of time, or both, would constitute a
default or event of default, exists with respect to any such Indebtedness.  Part
II of Schedule 7.1.(g) is, as of March 31, 2008, a complete and correct listing
of all Total Liabilities of the Loan Parties and the other Subsidiaries
(excluding any Indebtedness set forth on Part I of such Schedule).


(h)           Material Contracts.  Schedule 7.1.(h) is, as of the Agreement
Date, a true, correct and complete listing of all Material Contracts.  As of the
Agreement Date, each of the Loan Parties and the other Subsidiaries that are
parties to any Material Contract has performed and is in compliance with all of
the terms of such Material Contract, and no default or event of default, or
event or condition which with the giving of notice, the lapse of time, or both,
would constitute such a default or event of default, exists with respect to any
such Material Contract.


(i)           Litigation.  Except as set forth on Schedule 7.1.(i), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened) against or in any other
way relating adversely to or affecting, any Loan Party, any other Subsidiary or
any of their respective property in any court or before any arbitrator of any
kind or before or by any other Governmental Authority which, is reasonably
likely to be adversely determined, and, if adversely determined, could
reasonably be expected to have a Material Adverse Effect, and there are no
strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to, any Loan Party or any other Subsidiary.


(j)           Taxes.  All federal, state and other tax returns of each Loan
Party and each other Subsidiary required by Applicable Law to be filed have been
duly filed, and all federal, state and other taxes, assessments and other
governmental charges or levies upon, each Loan Party and each other Subsidiary
and their respective properties, income, profits and assets which are due and
payable have been paid, except any such nonpayment or non-filing which is at the
time permitted under Section 8.6.  As of the Agreement Date, none of the United
States income tax returns of any Loan Party or any other Subsidiary is under
audit.  All charges, accruals and reserves on the books of the Borrower and each
of its Subsidiaries in respect of any taxes or other governmental charges are in
accordance with GAAP.


(k)           Financial Statements.  The Borrower has furnished to each Lender
copies of (i) the audited consolidated balance sheets of the Borrower as of
December 31, 2006 and December 31, 2007, and the related consolidated statements
of income and cash flow for the fiscal years ended on such dates, with the
opinion thereon of KPMG LLP, and (ii) the unaudited

 
- 57 -

--------------------------------------------------------------------------------

 

consolidated balance sheet of the Borrower for the fiscal quarter ended as of
March 31, 2008, and the related consolidated statements of income and cash flow
of the Borrower and its consolidated Subsidiaries for the two fiscal quarter
period ended on such date.  Such balance sheets and statements (including in
each case related schedules and notes) are complete and correct in all material
respects and present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the consolidated financial position of the
Borrower and its consolidated Subsidiaries as at their respective dates and the
results of operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit
adjustments).  Neither the Borrower nor any of its Subsidiaries has on the
Agreement Date any material contingent liabilities, liabilities, liabilities for
taxes, unusual or long-term commitments or unrealized or forward anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in said financial statements.


(l)           No Material Adverse Change.  Since December 31, 2007, there has
been no material adverse change in the consolidated financial condition, results
of operations, business or prospects of the Borrower and its consolidated
Subsidiaries taken as a whole.  Each of the Borrower, the other Loan Parties and
the other Subsidiaries is Solvent.


(m)           ERISA.  Except for instances as could not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect, each member
of the ERISA Group has fulfilled its obligations under the minimum funding
standards of ERISA and the Internal Revenue Code with respect to each Plan and
is in compliance in all respects with the presently applicable provisions of
ERISA and the Internal Revenue Code with respect to each Plan.  No member of the
ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any material liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA.


(n)           Absence of Defaults.  None of the Loan Parties or the other
Subsidiaries is in default under its articles of incorporation, bylaws,
partnership agreement or other similar organizational documents, and no event
has occurred, which has not been remedied, cured or waived:  (i) which
constitutes a Default or an Event of Default; or (ii) which constitutes, or
which with the passage of time, the giving of notice, or both, would constitute,
a default or event of default by, any Loan Party or any other Subsidiary under
any agreement (other than this Agreement) or judgment, decree or order to which
any such Person is a party or by which any such Person or any of its respective
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


(o)           Environmental Laws.  Except as set forth on Schedule 7.1(o), each
of the Loan Parties and the other Subsidiaries is in compliance with all
applicable Environmental Laws and has obtained all Governmental Approvals which
are required under Environmental Laws and is in compliance with all terms and
conditions of such Governmental Approvals, where with

 
- 58 -

--------------------------------------------------------------------------------

 

respect to each of the foregoing the failure to obtain or to comply with could
be reasonably expected to have a Material Adverse Effect.  Except for any of the
following matters that could not be reasonably expected to have a Material
Adverse Effect, no Loan Party is aware of, nor has it received notice of, any
past or present events, conditions, circumstances, activities, practices,
incidents, actions, or plans which, with respect to any Loan Party or any other
Subsidiary, may unreasonably interfere with or prevent compliance or continued
compliance with Environmental Laws, or may give rise to any common-law or legal
liability, based on or related to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling or the emission,
discharge, release or threatened release into the environment, of any Hazardous
Material; and there is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, notice of violation,
investigation, or proceeding pending or, to the Borrower’s knowledge after due
inquiry, threatened, against any Loan Party or any other Subsidiary relating in
any way to Environmental Laws which, if determined adversely to such Loan Party
or such other Subsidiary, could be reasonably expected to have a Material
Adverse Effect.


(p)           Investment Company; Etc.  No Loan Party, nor any other Subsidiary
is (i) an “investment company” or a company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or (ii) subject to any other Applicable Law which purports to regulate or
restrict its ability to borrow money or obtain other extensions of credit or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.


(q)           Margin Stock.  No Loan Party nor any other Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System.


(r)           Affiliate Transactions.  Except as set forth on Schedule 7.1.(r).
and as permitted by Section 10.9., no Loan Party nor any other Subsidiary is a
party to or bound by any agreement or arrangement (whether oral or written) with
any Affiliate.


(s)           Intellectual Property.  Except for such instances as would not,
individually or in the aggregate, have a Material Adverse Effect:  (1) each of
the Loan Parties and each other Subsidiary owns or has the right to use, under
valid license agreements or otherwise, all patents, licenses, franchises,
trademarks, trademark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) necessary to the conduct of
its businesses, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person; (2) all such Intellectual Property is fully protected and/or
duly and properly registered, filed or issued in the appropriate office and
jurisdictions for such registrations, filing or issuances and (3) no claim has
been asserted by any Person with respect to the use of any such Intellectual
Property, or challenging or questioning the validity or effectiveness of any
such Intellectual Property.


(t)           Business.  As of the Agreement Date, the Loan Parties and the
other Subsidiaries are engaged primarily in the business of owning, funding the
development of, operating, buying,

 
- 59 -

--------------------------------------------------------------------------------

 

selling and managing completed retail properties leased to third party tenants
principally, but not exclusively, on a net lease basis.


(u)           Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to any Loan Party or any other Subsidiaries
ancillary to the transactions contemplated hereby.


(v)           Accuracy and Completeness of Information.  All written
information, reports and other papers and data furnished to the Agent or any
Lender by, on behalf of, or at the direction of, any Loan Party or any other
Subsidiary were, at the time the same were so furnished, complete and correct in
all material respects, to the extent necessary to give the recipient a true and
accurate knowledge of the subject matter, or, in the case of financial
statements, present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the financial position of the Persons involved
as at the date thereof and the results of operations for such periods.  No fact
is known to any Loan Party which has had, or may in the future have (so far as
any Loan Party can reasonably foresee), a Material Adverse Effect which has not
been set forth in the financial statements referred to in Section 7.1.(k) or in
such information, reports or other papers or data or otherwise disclosed in
writing to the Agent and the Lenders prior to the Agreement Date.   No document
furnished or written statement made to the Agent or any Lender in connection
with the negotiation, preparation or execution, or pursuant to, of this
Agreement or any of the other Loan Documents contains or will contain any untrue
statement of a fact material to the creditworthiness of any Loan Party or any
other Subsidiary or omits or will omit to state a material fact necessary in
order to make the statements contained therein not materially misleading.


(w)           Unencumbered Pool Properties. Each of the Unencumbered Pool
Properties qualifies as an Eligible Property and each Subsidiary that owns an
Unencumbered Pool Property is a Guarantor.


(x)           Not Plan Assets; No Prohibited Transactions.  None of the assets
of any Loan Party or any other Subsidiary constitutes “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder, of any Plan.  The execution, delivery and performance of
the Loan Documents by the Loan Parties, and the borrowing, other credit
extensions and repayment of amounts thereunder, do not and will not constitute
“prohibited transactions” under ERISA or the Internal Revenue Code.


(y)           OFAC.  None of the Borrower, any of the other Loan Parties, any of
the other Subsidiaries, or any other Affiliate of the Borrower: (i) is a Person
named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a Person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from

 
- 60 -

--------------------------------------------------------------------------------

 

time to time, as such program may be applicable to such agency, organization or
Person; or (iii) derives any of its assets or operating income from investments
in or transactions with any such country, agency, organization or Person; and
none of the proceeds from any Loan will be used to finance any operations,
investments or activities in, or make any payments to, any such country, agency,
organization, or Person.


Section 7.2.  Survival of Representations and Warranties, Etc.
 
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Agent or any Lender pursuant to or in connection with this Agreement or
any of the other Loan Documents (including, but not limited to, any such
statement made in any amendment thereto or any statement contained in any
certificate, financial statement or other instrument delivered by or on behalf
of any Loan Party prior to the Agreement Date and delivered to the Agent or any
Lender in connection with closing the transactions contemplated hereby) shall
constitute representations and warranties made by the Borrower under this
Agreement.  All representations and warranties made under this Agreement and the
other Loan Documents shall be deemed to be made at and as of the Agreement Date,
the Effective Date and at and as of the date of the occurrence of each Credit
Event, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate on and as of such earlier date) and
except for changes in factual circumstances specifically permitted
hereunder.  All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans.


Article VIII. Affirmative Covenants
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Borrower shall comply with the
following covenants:


Section 8.1.  Preservation of Existence and Similar Matters.
 
Except as otherwise permitted under Section 10.4., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.


Section 8.2.  Compliance with Applicable Law.
 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Applicable Law, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect.

 
- 61 -

--------------------------------------------------------------------------------

 

Section 8.3.  Maintenance of Property.
 
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve all of its material properties, including, but not
limited to, all material Intellectual Property necessary to the conduct of its
respective business, and maintain in good repair, working order and condition
all tangible properties, ordinary wear and tear excepted, and (b) from time to
time make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times.


Section 8.4.  Conduct of Business.
 
The Borrower shall, and shall cause the other Loan Parties and each other
Subsidiary to, carry on its respective businesses as described in
Section 7.1.(t) and not enter into any line of business not otherwise engaged in
by such Person as of the Agreement Date or not otherwise reasonably related
thereto.


Section 8.5.  Insurance.
 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance with financially sound and reputable insurance
companies against such risks and in such amounts as is customarily maintained by
similar businesses or as may be required by Applicable Law. The Borrower shall
from time to time deliver to the Agent upon request a detailed list, together
with copies of all policies of the insurance then in effect, stating the names
of the insurance companies, the amounts and rates of the insurance, the dates of
the expiration thereof and the properties and risks covered thereby.


Section 8.6.  Payment of Taxes and Claims.
 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person in accordance with GAAP.


Section 8.7.  Books and Records; Inspections.
 
The Borrower will, and will cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities.  The Borrower will, and will cause each other Loan
Party and each other Subsidiary to, permit representatives of the Agent or any
Lender to visit and inspect any of their respective properties, to examine and
make abstracts

 
- 62 -

--------------------------------------------------------------------------------

 

from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in the Borrower’s presence), all at such
reasonable times during business hours and as often as may reasonably be
requested and with reasonable prior notice.  The Borrower shall be obligated to
reimburse the Agent and the Lenders for their reasonable costs and expenses
incurred in connection with the exercise of their rights under this Section only
if such exercise occurs while a Default or Event of Default exists.


Section 8.8.  Use of Proceeds.
 
The Borrower will only use the proceeds of Loans only for (a) the payment of
pre-development and development costs incurred in connection with Properties
owned by the Borrower or any Subsidiary; (b) to finance acquisitions and equity
investments otherwise permitted under this Agreement; (c) to finance capital
expenditures and the repayment of Indebtedness of the Borrower and its
Subsidiaries (including scheduled amortization payments on Indebtedness); and
(d) to provide for the general working capital needs of the Borrower and its
Subsidiaries and for other general corporate purposes of the Borrower and its
Subsidiaries (including distributions and stock repurchases otherwise permitted
under this Agreement).  Except as permitted by Section 10.1.(g), the Borrower
shall not, and shall not permit any other Loan Party or any other Subsidiary to,
use any part of such proceeds to purchase or carry, or to reduce or retire or
refinance any credit incurred to purchase or carry, any margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System)
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock.


Section 8.9.  Environmental Matters.
 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect.  If any
Loan Party or any other Subsidiary shall (a) receive written notice that any
violation of any Environmental Law may have been committed or is about to be
committed by such Person, (b) receive written notice that any administrative or
judicial complaint or order has been filed or is about to be filed against any
such Person alleging violations of any Environmental Law or requiring any such
Person to take any action in connection with the release of Hazardous Materials
or (c) receive any written notice from a Governmental Authority or private party
alleging that any such Person may be liable or responsible for costs associated
with a response to or cleanup of a release of Hazardous Materials or any damages
caused thereby, and such notices, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, the Borrower shall
provide the Agent with a copy of such notice within 10 days after the receipt
thereof by such Person or any of the Subsidiaries.  The Loan Parties and the
other Subsidiaries shall promptly take all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws.


Section 8.10.  Further Assurances.
 
At the Borrower’s cost and expense and upon request of the Agent, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to, duly
execute and deliver or

 
- 63 -

--------------------------------------------------------------------------------

 

cause to be duly executed and delivered, to the Agent such further instruments,
documents and certificates, and do and cause to be done such further acts that
may be reasonably necessary or advisable in the reasonable opinion of the Agent
to carry out more effectively the provisions and purposes of this Agreement and
the other Loan Documents.


Section 8.11.  Material Contracts.
 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with any and all material
representations, warranties, covenants and agreements expressed as binding upon
any such Person under any Material Contract.  The Borrower shall not, and shall
not permit any other Loan Party or any other Subsidiary to, do or knowingly
permit to be done anything to impair materially the value of any of the Material
Contracts.


Section 8.12.  REIT Status.
 
The Borrower shall maintain its status as a REIT.


Section 8.13.  Exchange Listing.
 
The Borrower shall maintain at least one class of common shares of the Borrower
listed on the New York Stock Exchange.


Section 8.14.  Guarantors.
 
Within 5 Business Days of any Person becoming a Subsidiary after the Agreement
Date, the Borrower shall deliver notice to the Agent that such Subsidiary has
been acquired or formed, as the case may be, which notice shall include the
corporate name and jurisdiction of such Subsidiary.  As soon as available, and
in any event within 30 days after of any Person becoming a Subsidiary after the
Agreement Date, the Borrower shall deliver to the Agent each of the following in
form and substance satisfactory to the Agent: (a) an Accession Agreement
executed by such Subsidiary and (b) the items that would have been delivered
under subsections (v), (vi), (vii) and (viii) of Section 6.1.(a) if such
Subsidiary had been a Subsidiary on the Agreement Date.  Notwithstanding the
foregoing, (x) upon the request of the Borrower and so long as the Borrower
complies with Section 10.10. with respect to such Subsidiary, up to two Taxable
REIT Subsidiaries  shall not be required to become a Guarantor and (y) if any
other Subsidiary is unable, for reasons acceptable to the Agent (in its sole
discretion), to become a Guarantor, then so long as the Borrower complies with
Section 10.10. with respect to such Subsidiary, such Subsidiary shall not be
required to become a Guarantor.




Article IX. Information
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7., the Borrower shall furnish to each
Lender (or to the Agent if so provided below) at its Lending Office:

 
- 64 -

--------------------------------------------------------------------------------

 

Section 9.1.  Quarterly Financial Statements.
 
As soon as available and in any event within 45 days after the close of each of
the first, second and third fiscal quarters of the Borrower, the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for such period, setting forth in
each case in comparative form the figures as of the end of and for the
corresponding periods of the previous fiscal year, all of which shall be
certified by the chief financial officer of the Borrower, in his or her opinion,
to present fairly, in accordance with GAAP, the consolidated financial position
of the Borrower and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to normal year-end audit adjustments).


Section 9.2.  Year-End Statements.
 
As soon as available and in any event within 75 days after the end of each
fiscal year of the Borrower, the audited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year and the related
audited consolidated statements of income, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries for such fiscal year, setting forth in
comparative form the figures as at the end of and for the previous fiscal year,
all of which shall be certified by (a) the chief financial officer of the
Borrower, in his or her opinion, to present fairly, in accordance with GAAP, the
financial position of the Borrower and its Subsidiaries as at the date thereof
and the result of operations for such period and (b) KPMG LLP or any other
independent certified public accountants of recognized national standing
acceptable to the Requisite Lenders, whose certificate shall be unqualified and
in scope and substance satisfactory to the Requisite Lenders and who shall have
authorized the Borrower to deliver such financial statements and certification
thereof to the Agent and the Lenders pursuant to this Agreement.


Section 9.3.  Compliance Certificate.
 
At the time the financial statements are furnished pursuant to the immediately
preceding Sections 9.1. and 9.2., a certificate substantially in the form of
Exhibit P (a “Compliance Certificate”) executed on behalf of the Borrower by the
chief financial officer of the Borrower (a) setting forth as of the end of such
quarterly accounting period or fiscal year, as the case may be, the calculations
required to establish whether the Borrower was in compliance with the covenants
contained in Section 10.1.; and (b) stating that no Default or Event of Default
exists, or, if such is not the case, specifying such Default or Event of Default
and its nature, when it occurred and the steps being taken by the Borrower with
respect to such event, condition or failure.


Section 9.4.  Other Information.
 
The Borrower will deliver to Agent:

 
- 65 -

--------------------------------------------------------------------------------

 
 
      (a)           Promptly upon receipt thereof, copies of all reports, if
any, submitted to the Borrower or its Board of Directors by its independent
public accountants including, without limitation, any management report;
 
(b)           Within 5 Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto and any registration
statements on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K
(or their equivalents) and all other periodic reports which any Loan Party or
any other Subsidiary shall file with the Securities and Exchange Commission (or
any Governmental Authority substituted therefor) or any national securities
exchange;


(c)           Promptly upon the mailing thereof to the shareholders of the
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed and promptly upon the issuance thereof copies of all press
releases issued by the Borrower, any Subsidiary or any other Loan Party;


(d)           As soon as available and in any event within 45 days after the end
of each fiscal quarter of the Borrower, a Unencumbered Pool Certificate setting
forth the information to be contained therein as of the last day of such fiscal
quarter.


(e)           No later than 90 days after the end of each fiscal year of the
Borrower ending prior to the Termination Date, projected balance sheets,
operating statements and cash flow budgets of the Borrower and its Subsidiaries
on a consolidated basis for each quarter of the next succeeding fiscal year, all
itemized in reasonable detail. The foregoing shall be accompanied by pro forma
calculations, together with detailed assumptions, required to establish whether
or not the Borrower, and when appropriate its consolidated Subsidiaries, will be
in compliance with the covenants contained in Section 10.1. and at the end of
each fiscal quarter of the next succeeding fiscal year.


(f)           Within 10 Business Days of the Agent’s request therefor, a report
in form and content reasonably satisfactory to the Agent detailing the
Borrower’s, together with its Subsidiaries’, projected sources and uses of cash
for the period of four consecutive fiscal quarters immediately following the
date of the Agent’s request.  Such sources shall include but not be limited to
excess operating cash flow, availability under this Agreement, unused
availability under committed development loans, unfunded committed equity and
any other committed sources of funds.  Such uses shall include but not be
limited to cash obligations for binding acquisitions, unfunded development
costs, capital expenditures, debt service, overhead, dividends, maturing
Property loans, hedge settlements and other anticipated uses of cash.


(g)           Within 15 Business Days of the Agent’s request therefor,
additional financial information maintained with respect to the Borrower and its
Subsidiaries and each Eligible Property including, without limitation, property
management exception reports, current property portfolio listings, listings of
the Borrower’s and its Subsidiaries’ acquisitions from the most recent fiscal
quarter provided on a cost basis, appraised value basis and/or projected annual
rent basis.
 
 
- 66 -

--------------------------------------------------------------------------------

 

(h)           If and when any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in Section 4043
of ERISA) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the controller of the Borrower setting forth details as to such
occurrence and action, if any, which the Borrower or applicable member of the
ERISA Group is required or proposes to take;


(i)           To the extent any Loan Party or any other Subsidiary is aware of
the same, prompt notice of the commencement of any proceeding or investigation
by or before any Governmental Authority and any action or proceeding in any
court or other tribunal or before any arbitrator against or in any other way
relating adversely to, or adversely affecting, any Loan Party or any other
Subsidiary or any of their respective properties, assets or businesses which, if
determined or resolved adversely to such Person, could reasonably be expected to
have a Material Adverse Effect, and prompt notice of the receipt of written
notice that any United States income tax returns of any Loan Party or any other
Subsidiary are being audited;


(j)           A copy of any amendment to the articles of incorporation, bylaws,
partnership agreement or other similar organizational documents of any Loan
Party or any other Subsidiary within 5 Business Days of the effectiveness
thereof;


(k)           Prompt notice of any change in the senior management of the
Borrower, any Subsidiary or any other Loan Party and any change in the business,
assets, liabilities, financial condition, results of operations or business
prospects of any Loan Party or any other Subsidiary which has had or could
reasonably be expected to have a Material Adverse Effect;


(l)           Prompt notice of the occurrence of any Default or Event of Default
or any event which constitutes or which with the passage of time, the giving of
notice, or otherwise, would constitute a default or event of default by any Loan
Party or any other Subsidiary under any Material Contract to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound;


 
- 67 -

--------------------------------------------------------------------------------

 

(m)           Promptly upon entering into any Material Contract after the
Agreement Date, a copy of such Material Contract to the Agent;


(n)           Prompt notice of any order, judgment or decree in excess of
$10,000,000 having been entered against any Loan Party or any other Subsidiary
or any of their respective properties or assets;

(o)           Prompt notice of any written notification of a material violation
of any law or regulation or any inquiry shall have been received by any Loan
Party or any other Subsidiary from any Governmental Authority;


(p)           Prompt notice of the acquisition, incorporation or other creation
of any Subsidiary, the purpose for such Subsidiary, the nature of the assets and
liabilities thereof and whether such Subsidiary is a Wholly Owned Subsidiary of
the Borrower;


(q)           Promptly upon the request of the Agent, evidence of the Borrower’s
calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Agent; and


(r)           From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the Borrower
or any of its Subsidiaries as the Agent or any Lender may reasonably request.


Article X. Negative Covenants
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.7., the Borrower shall comply with the
following covenants:


Section 10.1.  Financial Covenants.
 
(a)           Minimum Tangible Net Worth.  The Borrower shall not permit its
Tangible Net Worth determined on a consolidated basis at the end of any fiscal
quarter to be less than an amount equal to the greater of (i)(A) 80% of the
Tangible Net Worth of the Borrower as of March 31, 2008 plus (B) 80% of the Net
Proceeds of all Equity Issuances effected at any time after March 31, 2008 by
the Borrower or any of its Subsidiaries to any Person other than the Borrower or
any of its Subsidiaries plus (C) 80% of the market value (at the time of
issuance) of any shares or partnership units issued at any time after March 31,
2008 in exchange for any property contributed to the Borrower or any of its
Subsidiaries by any Person other than the Borrower or any of its Subsidiaries
minus (D) the aggregate amount paid by the Borrower to purchase outstanding
shares of its common stock and Preferred Stock (to the extent such payments are
permitted by Section 10.1.(g)) at any time after March 31, 2008 or
(ii) $1,200,000,000.


(b)           Ratio of Total Liabilities to Gross Asset Value.  The Borrower
shall not permit the ratio of (i) Total Liabilities of the Borrower and its
Subsidiaries determined on a consolidated

 
- 68 -

--------------------------------------------------------------------------------

 

basis to (ii) Gross Asset Value of the Borrower and its Subsidiaries determined
on a consolidated basis to exceed .55 to 1.00 at any time; provided, however,
that if such ratio is greater than 0.55 to 1.00 but is not greater than 0.60 to
1.00, then such failure to comply with the foregoing covenant shall not
constitute a Default or an Event of Default and the Borrower shall be deemed to
be in compliance with this Section 10.1.(b) so long as such ratio does not
exceed 0.55 to 1.00 more than three times during the term of this Agreement, and
in each instance, the ratio does not exceed 0.55 to 1.00 for a period of more
than two consecutive fiscal quarters.


(c)           Ratio of EBITDA to Fixed Charges.  The Borrower shall not permit,
for any fiscal quarter, the ratio of (i) EBITDA of the Borrower and its
Subsidiaries determined on a consolidated basis for such fiscal quarter to
(ii) Fixed Charges of the Borrower and its Subsidiaries determined on a
consolidated basis for such fiscal quarter, to be less than 1.75 to 1.00 at the
end of such fiscal quarter.


           (d)           Permitted Investments.  The Borrower shall not, and
shall not permit any Loan Party or other Subsidiary to, make an Investment in or
otherwise own the following items that would cause the aggregate value of such
holdings of such Persons to exceed the following percentages of the Gross Asset
Value:


(i)           assets, (excluding (w) Properties which are retail properties
leased to third party tenants on a net lease basis, (x) equity interests in
Subsidiaries, (y) cash and (z) any assets of the types described in items (ii)
through (vi) below), such that the portion of the total Gross Asset Value
associated with such assets exceeds 15% of Gross Asset Value;


(ii)           unimproved real estate, (which shall not include (x) any
Development Property or (y) unimproved real estate acquired less than 12 months
previously and with respect to which a Development Property is planned within 12
months of its acquisition) such that the aggregate book value of all such
unimproved real estate exceeds 5% of the Gross Asset Value;


(iii)           Common stock, Preferred Stock, other capital stock, beneficial
interest in trust, membership interest in limited liability companies and other
equity interests in Persons (other than consolidated Subsidiaries and
Unconsolidated Affiliates), such that the aggregate value of such interests
calculated on the basis of the lower of cost or market, exceeds 10% of the Gross
Asset Value;


(iv)           Mortgages in favor of the Borrower or any other Loan Party, such
that the aggregate book value of Indebtedness secured by such Mortgages exceeds
10% of the Gross Asset Value;


(v)           Investments in Unconsolidated Affiliates, such that the aggregate
value of such Investments in Unconsolidated Affiliates, exceeds 15% of the Gross
Asset Value.  For purposes of this clause (v), the “value” of any such
Investment in an Unconsolidated Affiliate shall equal (1) with respect to any of
such Unconsolidated Affiliate’s Properties under construction, the Borrower’s
Ownership Share of the book value of construction in

 
- 69 -

--------------------------------------------------------------------------------

 
 
process for such Property as of the date of determination and (2) with respect
to any of such Unconsolidated Affiliate’s Properties which have been completed,
the Borrower’s Ownership Share of Capitalized EBITDA of such Unconsolidated
Affiliate attributable to such Properties; and
 
(vi)           the aggregate amount of the Total Budgeted Costs for Development
Properties in which the Borrower either has a direct or indirect ownership
interest shall not exceed 10% of the Gross Asset Value.  If a Development
Property is owned by an Unconsolidated Affiliate of the Borrower, or any other
Subsidiary, then the greater of (1) the product of (A) the Borrower’s or such
Subsidiary’s Ownership Share in such Unconsolidated Affiliate and (B) the amount
of the Total Budgeted Costs for such Development Property or (2) the recourse
obligations of the Borrower or such Subsidiary relating to the Indebtedness of
such Unconsolidated Affiliate, shall be used in calculating such investment
limitation.


In addition to the foregoing limitations, the aggregate value of the Investments
subject to the limitations in the preceding clauses (i) through (v) shall not
exceed 30% of the Gross Asset Value.


(e)           Industry Concentration.   The Borrower shall not, and shall not
permit any Loan Party or other Subsidiary to, permit the aggregate Annualized
Base Rents of all tenants of the Borrower, such Loan Party and such Subsidiary
conducting business in any single “industry” (as determined by reference to the
industrial classification set forth on the Industrial Classification Schedule
applicable to each such tenant) to exceed 30% of the Total Annualized Base Rents
of all tenants of the Borrower, the Loan Parties and all other Subsidiaries
(measured quarterly).


(f)           Tenant Concentration.  The Borrower shall not, and shall not
permit any Loan Party or other Subsidiary to, permit the aggregate Annualized
Base Rents of any single tenant (together with its Affiliates) of the Borrower,
such Loan Party and such Subsidiary to exceed 15% of the Total Annualized Base
Rents of the Borrower, the Loan Parties and all other Subsidiaries (measured
quarterly).


(g)           Dividends and Other Restricted Payments.  If no Event of Default
exists, the Borrower shall not declare or make, or incur any liability to make,
any Restricted Payments other than (i) cash distributions to its preferred and
common shareholders and (ii) payments made to purchase outstanding shares of the
preferred and common stock of the Borrower, which distributions to common
shareholders and payments to repurchase common shares in the aggregate shall not
exceed the sum of 95% of Funds From Operations plus cash distributions to its
preferred shareholders as of the end of each fiscal quarter for the four fiscal
quarter period then ending; provided that the Borrower may repurchase or redeem
preferred stock with the net proceeds from the issuance of preferred stock or
common stock.  If a Default or an Event of Default under Section 11.1.(a), (e)
or (f) shall exist neither the Borrower nor any Subsidiary (other than Wholly
Owned Subsidiaries) shall directly or indirectly declare or make, or incur any
liability to make, any Restricted Payments.  If any other Event of Default
exists, neither the Borrower nor any Subsidiary (other than Wholly Owned
Subsidiaries) shall directly or indirectly declare or make, or incur any
liability to make, any Restricted Payments except that the

 
- 70 -

--------------------------------------------------------------------------------

 
 
Borrower may make cash distributions to its shareholders in the minimum amount
necessary to maintain compliance with Section 8.12.

 
Section 10.2.  Negative Pledge.
 
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) create, assume, incur or permit or suffer to exist any Lien
upon any of the Unencumbered Pool Properties or any direct or indirect ownership
interest of the Borrower in any Subsidiary owning any Unencumbered Pool
Property, other than Permitted Liens, or (b) permit any Unencumbered Pool
Property, or any direct or indirect ownership interest of the Borrower in any
Subsidiary owning any Unencumbered Pool Property, to become subject to a
Negative Pledge, in each case if there then exists a Default or an Event of
Default or if such event causes a Borrowing Base overadvance as contemplated by
Section 2.7.(b)(ii).


Section 10.3.  Restrictions on Intercompany Transfers.
 
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any
Subsidiary to: (i) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any other Subsidiary; (ii) pay any Indebtedness owed to the Borrower or any
other Subsidiary; (iii) make loans or advances to the Borrower or any other
Subsidiary; or (iv) transfer any of its property or assets to the Borrower or
any other Subsidiary.


Section 10.4.  Merger, Consolidation, Sales of Assets and Other Arrangements.
 
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) enter into any transaction of merger or consolidation;
(b) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); (c) convey, sell, lease, sublease, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any substantial part
of its business or assets, or the capital stock of or other Equity Interests in
any of its Subsidiaries, whether now owned or hereafter acquired; or (d) acquire
the assets in the amount of the Substantial Amount of, or make an Investment in
the amount of the Substantial Amount in, any other Person; provided, however,
that:


(i)           any Subsidiary may merge with a Loan Party so long as such other
Loan Party is the survivor;


(ii)           any Subsidiary may sell, transfer or dispose of its assets to a
Loan Party;


(iii)           a Loan Party (other than the Borrower or any Loan Party which
owns a Unencumbered Pool Property) and any Subsidiary that is not (and is not
required to be) a Loan Party may convey, sell, transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any substantial part of
its business or assets, or the capital stock of or other Equity Interests in any
of its Subsidiaries, and immediately thereafter liquidate, provided that
immediately prior to any such conveyance, sale, transfer,

 
- 71 -

--------------------------------------------------------------------------------

 
 
disposition or liquidation and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence;


(iv)           any Loan Party and any other Subsidiary may, directly or
indirectly, (A) acquire (whether by purchase, acquisition of Equity Interests of
a Person, or as a result of a merger or consolidation) assets in the amount of
the Substantial Amount of, or make an Investment in the amount of the
Substantial Amount in, any other Person and (B) sell, lease or otherwise
transfer, whether by one or a series of transactions, assets in the amount of
the Substantial Amount (including capital stock or other securities of
Subsidiaries) to any other Person, so long as, in each case, (1) the Borrower
shall have given the Agent and the Lenders at least 30 days prior written notice
of the completion of such consolidation, merger, acquisition, Investment, sale,
lease or other transfer; (2) immediately prior thereto, and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence; (3) in the case of a consolidation or merger involving
the Borrower or a Loan Party which owns a Unencumbered Pool Property, such
Person shall be the survivor thereof and (4) at the time the Borrower gives
notice pursuant to clause (1) of this subsection, the Borrower shall have
delivered to the Agent and the Lenders a Compliance Certificate, calculated on a
pro forma basis, evidencing the continued compliance by the Loan Parties with
the terms and conditions of this Agreement and the other Loan Documents,
including without limitation, the financial covenants contained in
Section 10.1., after giving effect to such consolidation, merger, acquisition,
Investment, sale, lease or other transfer; and


(v)           the Borrower, the Loan Parties and the other Subsidiaries may
lease and sublease their respective assets, as lessor or sublessor (as the case
may be) in the ordinary course of business, and may purchase and sell their
respective assets in the ordinary course of their business.


Further, no Loan Party nor any Subsidiary, shall enter into any sale-leaseback
transactions or other transaction by which such Person shall remain liable as
lessee (or the economic equivalent thereof) of any real or personal property
that it has sold or leased to another Person where the transaction is in an
amount which exceeds $10,000,000.


Section 10.5.  Plans.
 
The Borrower shall not, and shall not permit any Subsidiary to, permit any of
its respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.


Section 10.6.  Fiscal Year.
 
The Borrower shall not, and shall not permit any Loan Party or other Subsidiary
to, change its fiscal year from that in effect as of the Agreement Date.



 
- 72 -

--------------------------------------------------------------------------------

 

Section 10.7.  Modifications of Organizational Documents.
 
The Borrower shall not enter into, and shall not permit any Subsidiary or other
Loan Party to enter into any amendment, supplement, restatement or other
modification of its certificate or articles of incorporation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) that could reasonably be expected
to have a Material Adverse Effect.
 
Section 10.8.  Modifications to Material Contracts.
 
The Borrower shall not enter into, or permit any Subsidiary or other Loan Party
to enter into, any amendment or modification to any Material Contract which
could reasonably be expected to have a Material Adverse Effect or default in the
performance of any obligations of the Borrower or any Subsidiary in any Material
Contract or permit any Material Contract to be canceled or terminated prior to
its stated maturity.


Section 10.9.  Transactions with Affiliates.
 
The Borrower shall not permit to exist or enter into, and will not permit any
Loan Party or other Subsidiary to permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of the Borrower or with any
director or senior officer of any Loan Party, except (a) as set forth on
Schedule 7.1.(r) or (b) transactions that are (i) in an amount less than
$2,000,000 and are approved by a majority of the members of the Borrower’s board
of directors that are not party to the applicable transaction (the
“Disinterested Directors”) or (ii) in the ordinary course of business and
pursuant to the reasonable requirements of the business of the Borrower or any
of its Subsidiaries and upon fair and reasonable terms which are no less
favorable to the Borrower or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate, as
reasonably determined in good faith by the Disinterested
Directors.  Notwithstanding the foregoing, no payments may be made with respect
to any items set forth on such Schedule upon the occurrence and during the
continuation of a Default or Event of Default.


Section 10.10.  Limitations on Non-Guarantor Subsidiaries.
 
The Borrower shall not, and shall not permit any Loan Party or other Subsidiary
to, with respect to any Subsidiary (including a Taxable REIT Subsidiary) that
does not execute a Guaranty pursuant to Section 8.14., (a) permit such
Subsidiary to incur any Indebtedness other than Non Recourse Indebtedness and
(b) make an Investment in, (i) in the case of such Subsidiaries that are Taxable
REIT Subsidiaries (other than Crest Net Lease, Inc.), in an aggregate amount in
excess of $50,000,000; provided, however, that the Borrower may make or permit
to exist an Investment in Crest Net Lease, Inc. of up to, but not exceeding
$150,000,000 and (ii) in the case of such Subsidiaries that are not Taxable REIT
Subsidiaries, in an aggregate amount in excess of $50,000,000.


 
- 73 -

--------------------------------------------------------------------------------

 

Article XI. Default
 
Section 11.1.  Events of Default.
 
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:


(a)           Default in Payment.  The Borrower shall, under this Agreement or
any other Loan Document, fail to pay (whether upon demand, at maturity, by
reason of acceleration or otherwise), (i) when due, the principal on any of the
Loans or (ii) within five days of the date the Borrower or any other Loan Party
has received notice of such failure from the Agent, any interest or fees on any
of the Loans or other payment Obligations owing by the Borrower under this
Agreement or any other Loan Document, or any other Loan Party shall fail to pay
when due any payment obligation owing by such Loan Party under any Loan Document
to which it is a party.


(b)           Default in Performance.


(i)           Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Sections 9.4.(l), 10.2., 10.3., 10.4., 10.5., 10.6., 10.7., 10.8.;
or


(ii)           Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section and
such failure shall continue for a period of 30 calendar days after the earlier
of (x) the date upon which any Loan Party obtains knowledge of such failure or
(y) the date upon which the Borrower has received written notice of such failure
from the Agent.


(c)           Misrepresentations.  Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished by, or at the
direction of, any Loan Party to the Agent or any Lender, shall at any time prove
to have been incorrect or misleading in any material respect when furnished or
made or deemed made.


(d)           Indebtedness Cross-Default.


(i)
Any Loan Party shall fail to pay when due and payable the principal of, or
interest on, any Indebtedness (other than the Loans) having an aggregate
outstanding principal amount of $10,000,000 or more (“Material Indebtedness”)
and such failure shall continue beyond any applicable cure periods; or



(ii)
(x) The maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof.

 

 
- 74 -

--------------------------------------------------------------------------------

 

(e)           Voluntary Bankruptcy Proceeding.  The Borrower or any Subsidiary
shall:  (i) commence a voluntary case under the Bankruptcy Code of 1978, as
amended, or other federal bankruptcy laws (as now or hereafter in effect);
(ii) file a petition seeking to take advantage of any other Applicable Laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.


(f)           Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against Borrower or any Subsidiary in any court of competent
jurisdiction seeking:  (i) relief under the Bankruptcy Code of 1978, as amended
or other federal bankruptcy laws (as now or hereafter in effect) or under any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii) such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
calendar days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
Bankruptcy Code or such other federal bankruptcy laws) shall be entered.


(g)           Revocation of Loan Documents.  Any Loan Party shall (or shall
attempt to) disavow, revoke or terminate any Loan Document to which it is a
party or shall otherwise challenge or contest in any action, suit or proceeding
in any court or before any Governmental Authority the validity or enforceability
of any Loan Document.


(h)           Judgment.   A judgment or order for the payment of money shall be
entered against the Borrower or any Subsidiary, by any court or other tribunal
and (i) such judgment or order shall continue for a period of 60 days without
being paid stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount for which insurance has not been acknowledged in
writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) exceeds, individually or together with all other
such judgments or orders entered against the Borrower and all Subsidiaries,
$20,000,000 or (B) such judgment or order could reasonably be expected to have a
Material Adverse Effect.


(i)           Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Borrower or any Subsidiary,
which exceeds, individually or

 
- 75 -

--------------------------------------------------------------------------------

 
 
together with all other such warrants, writs, executions and processes,
$15,000,000 in amount and such warrant, writ, execution or process shall not be
paid, discharged, vacated, stayed or bonded for a period of 60 days; provided,
however, that if a bond has been issued in favor of the claimant or other Person
obtaining such warrant, writ, execution or process, the issuer of such bond
shall execute a waiver or subordination agreement in form and substance
satisfactory to the Agent pursuant to which the issuer of such bond subordinates
its right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of the Borrower or any
Subsidiary.
 
(j)           ERISA.  Any member of the ERISA Group shall fail to pay when due
an amount or amounts aggregating in excess of $15,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $15,000,000.
 
(k)           Loan Documents.  An Event of Default (as defined therein) shall
occur under any of the other Loan Documents;


(l)           
Change of Control/Change in Management.



(i)           Any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a Person will be deemed to have
“beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the then outstanding voting stock of the Borrower;


(ii)           During any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Directors of the Borrower (together with any new
directors whose election by such Board or whose nomination for election by the
shareholders of the Borrower was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Borrower then in office; or


(iii)           If any three of Thomas Lewis, Gary Malino, Paul Meurer or Mike
Pfeiffer cease for any reason to be principally involved in the senior
management of the Borrower, and the Borrower shall have failed to replace the
resulting vacancies in senior

 
- 76 -

--------------------------------------------------------------------------------

 
 
management with an individual or individuals reasonably acceptable to the
Requisite Lenders within a period of nine months.


(m)           Damage; Strike; Casualty.  Any material damage to, or loss, theft
or destruction of, any Property, whether or not insured, or any strike, lockout,
labor dispute, embargo, condemnation, act of God or public enemy, or other
casualty which causes, for more than 30 consecutive days beyond the coverage
period of any applicable business interruption insurance, the cessation or
substantial curtailment of revenue producing activities of the Borrower or its
Subsidiaries taken as a whole and only if any such event or circumstance could
reasonably be expected to have a Material Adverse Effect.


(n)           Material Adverse Effect.  There shall occur any event that has or
is reasonably likely to have a Material Adverse Effect.


Section 11.2.  Remedies Upon Event of Default.
 
Upon the occurrence and during the continuance of an Event of Default the
following provisions shall apply:


(a)           Acceleration; Termination of Facilities.


(i)
Automatic.  Upon the occurrence of an Event of Default specified in
Sections 11.1.(e) or 11.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding and (B) all of the other
Obligations of the Borrower, including, but not limited to, the other amounts
owed to the Lenders and the Agent under this Agreement, the Notes or any of the
other Loan Documents shall become immediately and automatically due and payable
by the Borrower without presentment, demand, protest, or other notice of any
kind, all of which are expressly waived by the Borrower, and (2) the Commitments
and the Swingline Commitment and the obligation of the Lenders to make Loans
hereunder, shall all immediately and automatically terminate.



(ii)
Optional.  If any other Event of Default shall exist, the Agent may, and at the
direction of the Requisite Lenders (which must include the Lender then acting as
Agent) shall:  (1) declare (A) the principal of, and accrued interest on, the
Loans and the Notes at the time outstanding and (B) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower, and (2) terminate
the Commitments and the obligation of the Lenders to make Loans hereunder.  If
the Agent has exercised any of the rights provided under the preceding sentence,
the Swingline Lender shall:  (x) declare the principal of, and accrued interest
on, the Swingline Loans and the Swingline Notes at the time outstanding, and all
of the other Obligations owing to the Swingline Lender, to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower and (y) terminate the Swingline Commitment and
the obligation of the Swingline Lender to make Swingline Loans.




 
- 77 -

--------------------------------------------------------------------------------

 
 
(b)           Loan Documents.  The Requisite Lenders may direct the Agent to,
and the Agent if so directed shall, exercise any and all of its rights under any
and all of the other Loan Documents.
 
(c)           Applicable Law.  The Requisite Lenders may direct the Agent to,
and the Agent if so directed shall, exercise all other rights and remedies it
may have under any Applicable Law.


(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the Unencumbered Pool Properties
and/or the business operations of the Borrower and its Subsidiaries and to
exercise such power as the court shall confer upon such receiver.


(e)           Rescission of Acceleration by Requisite Lenders.  If at any time
after acceleration of the maturity of the Loans and the other Obligations, the
Borrower shall pay all arrears of interest and all payments on account of
principal of the Obligations which shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders (which must include the Lender then acting as Agent), then by
written notice to the Borrower, the Requisite Lenders (which must include the
Lender then acting as Agent) may elect, in the sole discretion of such Requisite
Lenders, to rescind and annul the acceleration and its consequences.  The
provisions of the preceding sentence are intended merely to bind all of the
Lenders to a decision which may be made at the election of the Requisite
Lenders, and are not intended to benefit the Borrower and do not give the
Borrower the right to require the Lenders to rescind or annul any acceleration
hereunder, even if the conditions set forth herein are satisfied.


Section 11.3.  Remedies Upon Default.
 
Upon the occurrence of a Default specified in Sections 11.1.(e) or 11.1.(f), the
Commitments shall immediately and automatically terminate.


Section 11.4.  Marshaling; Payments Set Aside.
 
Neither the Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other party or against or in payment of
any or all of the Obligations.  To the extent that any Loan Party makes a
payment or payments to the Agent and/or any Lender, or the Agent and/or any
Lender enforce their security interests or exercise their rights of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential,

 
- 78 -

--------------------------------------------------------------------------------

 
 
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then to the extent of such recovery, the Obligations or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 
Section 11.5.  Allocation of Proceeds.
 
If an Event of Default exists and maturity of any of the Obligations has been
accelerated, all payments received by the Agent under any of the Loan Documents,
in respect of any principal of or interest on the Obligations or any other
amounts payable by the Borrower hereunder or thereunder, shall be applied in the
following order and priority:


(a)           amounts due to the Agent and the Lenders in respect of Fees and
expenses due under Section 13.2.;


(b)           payments of interest on Swingline Loans;


(c)           payments of interest on all other Loans, to be applied for the
ratable benefit of the Lenders, in such order as the Lenders may determine in
their sole discretion;


(d)           payment of principal on Swingline Loans;


(e)           payments of principal of all other Loans, to be applied for the
ratable benefit of the Lenders, in such order as the Lenders may determine in
their sole discretion;


(f)           amounts due to the Agent and the Lenders pursuant to
Sections 12.7. and 13.10.;


(g)           payments of all other amounts due under any of the Loan Documents,
if any, to be applied for the ratable benefit of the Lenders; and


(h)           any amount remaining after application as provided above, shall be
paid to the Borrower or whomever else may be legally entitled thereto.


Section 11.6.  Performance by Agent.
 
If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrower after the expiration of
any cure or grace periods set forth herein.  In such event, the Borrower shall,
at the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to the Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid.  Notwithstanding the foregoing, neither the Agent nor
any Lender shall

 
- 79 -

--------------------------------------------------------------------------------

 
 
have any liability or responsibility whatsoever for the performance of any
obligation of the Borrower under this Agreement or any other Loan Document.


Section 11.7.  Rights Cumulative.
 
The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable
Law.  In exercising their respective rights and remedies the Agent and the
Lenders may be selective and no failure or delay by the Agent or any of the
Lenders in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.


Article XII. The Agent
 
Section 12.1.  Appointment and Authorization.
 
Each Lender hereby irrevocably appoints and authorizes the Agent to take such
action as contractual representative on such Lender’s behalf and to exercise
such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Not in limitation of the
foregoing, each Lender authorizes and directs the Agent to enter into the Loan
Documents (other than this Agreement) for the benefit of the Lenders.  Each
Lender hereby agrees that, except as otherwise set forth herein, any action
taken by the Requisite Lenders in accordance with the provisions of this
Agreement or the Loan Documents, and the exercise by the Requisite Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders.  Nothing herein shall be construed to deem the Agent a trustee or
fiduciary for any Lender or to impose on the Agent duties or obligations other
than those expressly provided for herein.  Without limiting the generality of
the foregoing, the use of the terms “Agent”, “Agent”, “agent” and similar terms
in the Loan Documents with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law.  Instead, use of such terms is merely a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.  The Agent shall deliver
to each Lender, promptly upon receipt thereof by the Agent, copies of each of
the financial statements, certificates, notices and other documents delivered to
the Agent pursuant to Article IX. that the Borrower is not otherwise required to
deliver directly to the Lenders.  The Agent will also furnish to any Lender,
upon the request of such Lender, a copy (or, where appropriate, an original) of
any document, instrument, agreement, certificate or notice furnished to the
Agent by the Borrower, any Loan Party or any other Affiliate of the Borrower,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document.  As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such

 
- 80 -

--------------------------------------------------------------------------------

 

instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Agent shall not be required to take any action which
exposes the Agent to personal liability or which is contrary to this Agreement
or any other Loan Document or Applicable Law.  Not in limitation of the
foregoing, the Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Agent otherwise.  Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against the Agent as a result of the Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Requisite Lenders, or where applicable, all the Lenders.


Section 12.2.  Agent’s Reliance, Etc.
 
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or not taken by it
under or in connection with this Agreement or any other Loan Document, except
for its or their own gross negligence or willful misconduct in connection with
its duties expressly set forth herein or therein.  Without limiting the
generality of the foregoing, the Agent: may consult with legal counsel
(including its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts.  Neither the
Agent nor any of its directors, officers, agents, employees or counsel:
(a) makes any warranty or representation to any Lender or any other Person and
shall be responsible to any Lender or any other Person for any statement,
warranty or representation made or deemed made by the Borrower, any other Loan
Party or any other Person in or in connection with this Agreement or any other
Loan Document; (b) shall have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons or inspect the property, books or records of the Borrower or
any other Person; (c) shall be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any collateral covered thereby or the perfection or priority
of any Lien in favor of the Agent on behalf of the Lenders in any such
collateral; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties.  The Agent may execute any of its duties
under the Loan Documents by or through agents, employees or attorneys-in-fact
and shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.




 
- 81 -

--------------------------------------------------------------------------------

 
 
Section 12.3.  Notice of Defaults.
 
The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default”. If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default”.  Further, if the Agent
receives such a “notice of default,” the Agent shall give prompt notice thereof
to the Lenders.
 
Section 12.4.  Wells Fargo as Lender.
 
Wells Fargo, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wells Fargo in each case in its
individual capacity.  Wells Fargo and its affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders.  Further, the Agent and any affiliate may accept
fees and other consideration from the Borrower for services in connection with
this Agreement and otherwise without having to account for the same to the other
Lenders.  The Lenders acknowledge that, pursuant to such activities, Wells Fargo
or its affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.


Section 12.5.  Approvals of Lenders.
 
All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Agent’s recommended course of action or determination in respect
thereof.  Unless a Lender shall give written notice to the Agent that it
specifically objects to the recommendation or determination of the Agent
(together with a reasonable written explanation of the reasons behind such
objection) within 10 Business Days (or such other period as may be specifically
required under the express terms of the Loan Documents) of receipt of such
communication, such Lender shall be deemed to have conclusively approved of or
consented to such recommendation or determination.




 
- 82 -

--------------------------------------------------------------------------------

 
 
Section 12.6.  Lender Credit Decision, Etc.
 
Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties to such Lender and that no
act by the Agent hereafter taken, including any review of the affairs of the
Borrower, any other Loan Party or any other Subsidiary or Affiliate, shall be
deemed to constitute any such representation or warranty by the Agent to any
Lender.  Each Lender acknowledges that it has, independently and without
reliance upon the Agent, any other Lender or counsel to the Agent, or any of
their respective officers, directors, employees, agents or counsel, and based on
the financial statements of the Borrower, the other Loan Parties, the other
Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Borrower, the other
Loan Parties, the other Subsidiaries and other Persons, its review of the Loan
Documents, the legal opinions required to be delivered to it hereunder, the
advice of its own counsel and such other documents and information as it has
deemed appropriate, made its own credit and legal analysis and decision to enter
into this Agreement and the transactions contemplated hereby.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any other Lender or counsel to the Agent or any of their respective officers,
directors, employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents.  The Agent
shall not be required to keep itself informed as to the performance or
observance by the Borrower or any other Loan Party of the Loan Documents or any
other document referred to or provided for therein or to inspect the properties
or books of, or make any other investigation of, the Borrower, any other Loan
Party or any other Subsidiary.  Except for notices, reports and other documents
and information expressly required to be furnished to the Lenders by the Agent
under this Agreement or any of the other Loan Documents, the Agent shall have no
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or other
Affiliates.  Each Lender acknowledges that the Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Agent and is not acting as counsel to such Lender.


Section 12.7.  Indemnification of Agent.
 
Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the Agent
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) pro rata in accordance with such Lender’s
respective Pro Rata Share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may at any time
be imposed on, incurred by, or asserted against the Agent (in its capacity as
Agent but not as a “Lender”) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Agent’s gross
negligence or willful

 
- 83 -

--------------------------------------------------------------------------------

 

misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment provided, however, that no action taken in accordance
with the directions of the Requisite Lenders (or all Lenders, if expressly
required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section.  Without limiting the generality of the
foregoing, each Lender agrees to reimburse the Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) promptly upon demand for its ratable share of any out-of-pocket
expenses (including the reasonable fees and expenses of the counsel to the
Agent) incurred by the Agent in connection with the preparation, negotiation,
execution, administration, or enforcement (whether through negotiations, legal
proceedings, or otherwise) of, or legal advice with respect to the rights or
responsibilities of the parties under, the Loan Documents, any suit or action
brought by the Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the Agent
and/or the Lenders, and any claim or suit brought against the Agent and/or the
Lenders arising under any Environmental Laws.  Such out-of-pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Agent notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Agent that the
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Agent is not so entitled to
indemnification.  The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement.  If the Borrower shall
reimburse the Agent for any Indemnifiable Amount following payment by any Lender
to the Agent in respect of such Indemnifiable Amount pursuant to this Section,
the Agent shall share such reimbursement on a ratable basis with each Lender
making any such payment.


Section 12.8.  Successor Agent.
 
The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower.  Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed (except that the Borrower shall, in all events, be deemed to
have approved each Lender and any of its affiliates as a successor Agent).  If
no successor Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
30 days after the resigning Agent’s giving of notice of resignation, then the
resigning Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a Lender, if any Lender shall be willing to serve, and otherwise shall
be an Eligible Assignee.  The current Agent shall continue to act as Agent
hereunder until the earlier of (a) 30 days after the then current Agent’s
resignation or (b) the date on which a successor Agent is appointed by the
Requisite Lenders.  Upon the acceptance of any appointment as Agent hereunder by
a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current Agent,
and the current Agent shall be discharged from its duties and obligations under
the Loan Documents.  After any Agent’s resignation hereunder as Agent, the
provisions of this Article XII. shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under the Loan
Documents.  Notwithstanding anything contained herein to the contrary,

 
- 84 -

--------------------------------------------------------------------------------

 
 
the Agent may assign its rights and duties under the Loan Documents to any of
its affiliates by giving the Borrower and each Lender prior written notice.


Section 12.9.  Titled Agents.
 
Each Documentation Agent and each Syndication Agent (each a “Titled Agent”) in
each such respective capacity, assumes no responsibility or obligation
hereunder, including, without limitation, for servicing, enforcement or
collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders.  The titles given to the Titled Agents are solely honorific and imply
no fiduciary responsibility on the part of the Titled Agents to the Agent, any
Lender, the Borrower or any other Loan Party and the use of such titles does not
impose on the Titled Agents any duties or obligations greater than those of any
other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.


Article XIII. Miscellaneous
 
Section 13.1.  Notices.
 
(a)           Unless otherwise provided herein, communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered as
follows:


If to the Borrower:


Realty Income Corporation
600 La Terraza Blvd.
Escondido, California  92025
Attention:  Legal Department
Telecopy Number:     (760) 741-2235
Telephone Number:    (760) 741-2111


If to the Agent or a Lender:


To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Assumption.


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Agent and the Borrower.  All such notices and other
communications shall be effective (i) if mailed, 72 hours after such notice or
communication is deposited in the mail with appropriate first class postage,
addressed appropriately in accordance with this Section; (ii) if telecopied,
when transmitted; or (iii) if hand delivered, when delivered.  Notwithstanding
the immediately preceding sentence, all notices or communications to the Agent
or any Lender under Article II. shall be effective only when actually
received.  Neither the Agent nor any Lender shall incur any liability to the
Borrower (nor shall the Agent incur any liability to the Lenders) for acting
upon any telephonic notice referred to in this Agreement which the Agent or such
Lender, as the case may be, believes in

 
- 85 -

--------------------------------------------------------------------------------

 
 
good faith to have been given by a Person authorized to deliver such notice or
for otherwise acting in good faith hereunder.


(b)           Electronic Document Delivery.  Documents required to be delivered
pursuant to the Loan Documents may be delivered by electronic communication and
delivery, including, the Internet, e-mail or intranet websites to which the
Agent and each Lender have access (including a commercial, third-party website
such as www.sec.gov/edgar/searchedgar/webusers.htm or a website sponsored or
hosted by the Agent or the Borrower); provided, however, that the foregoing
shall not apply to notices to any Lender (or the Issuing Bank) (i) pursuant to
Article II or (ii) if such Lender has not notified the Agent and the Borrower
that such Lender cannot or does not want to receive electronic
communications.  Documents delivered electronically shall be deemed to have been
delivered twenty-four (24) hours after the date and time on which the Agent or
the Borrower posts such documents or the documents become available on a
commercial website and the Agent or the Borrower notifies each Lender of said
posting and provides a link thereto; provided, however, if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as
of  9:00 a.m. on the opening of business on the next business day for the
recipient.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the certificate required
by Section 9.3 to the Agent and shall deliver paper copies of any documents to
the Agent or to any Lender that requests such paper copies until a written
request to cease delivering paper copies is given by the Agent or such Lender to
the Borrower.  The Agent shall have no obligation to request the delivery of or
to maintain paper copies of any documents delivered electronically, and in no
event shall have any responsibility to monitor compliance by the Borrower with
any such request for delivery.  Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.


Section 13.2.  Expenses.
 
The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and reasonable expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expense and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated thereby, including the reasonable fees and
disbursements of counsel to the Agent and all costs and expenses of the Agent in
connection with the review of Properties for inclusion in calculations of the
Borrowing Base and the Agent’s other activities under Article IV. and the
reasonable fees and disbursements of counsel to the Agent relating to all such
activities, (b) to pay or reimburse the Agent and the Lenders for all their
costs and expenses incurred in connection with the enforcement or preservation
of any rights under the Loan Documents, including the reasonable fees and
disbursements of their respective counsel (including the allocated fees and
expenses of in-house counsel) and any payments in indemnification or otherwise
payable by the Lenders to the Agent pursuant to the Loan Documents, (c) to pay,
and indemnify and hold harmless the Agent and the Lenders from, any and all
recording and filing fees, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d)  to the
extent not already covered by any of the preceding

 
- 86 -

--------------------------------------------------------------------------------

 
 
subsections, to pay the fees and disbursements of counsel to the Agent and any
Lender incurred in connection with the representation of the Agent or such
Lender in any matter relating to or arising out of any bankruptcy or other
proceeding of the type described in Sections 11.1.(e) or 11.1.(f), including,
without limitation (i) any motion for relief from any stay or similar order,
(ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.

 
Section 13.3.  Stamp, Intangible and Recording Taxes.
 
The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the Agent and
each Lender against any and all liabilities with respect to or resulting from
any delay in the payment or omission to pay any such taxes, fees or charges,
which may be payable or determined to be payable in connection with the
execution, delivery, recording, performance or enforcement of this Agreement,
the Notes and any of the other Loan Documents, the amendment, supplement,
modification or waiver of or  consent under this Agreement, the Notes or any of
the other Loan Documents or the perfection of any rights or Liens under this
Agreement, the Notes or any of the other Loan Documents.


Section 13.4.  Setoff.
 
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time while an Event of Default exists, without notice to
the Borrower or to any other Person, any such notice being hereby expressly
waived, but in the case of a Lender or a Participant subject to receipt of the
prior written consent of the Agent and the Requisite Lenders exercised  in their
sole discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 11.2., and although such obligations shall be contingent or unmatured.


Section 13.5.  Litigation; Jurisdiction; Other Matters; Waivers.
 
(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A

 
- 87 -

--------------------------------------------------------------------------------

 
 
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE.


(b)           EACH OF THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT
THE FEDERAL DISTRICT COURT OF THE NORTHERN DISTRICT OF CALIFORNIA OR, AT THE
OPTION OF THE AGENT, ANY STATE COURT LOCATED IN SAN FRANCISCO, CALIFORNIA, SHALL
HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG
THE BORROWER, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY
TO THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.  THE BORROWER AND EACH
OF THE LENDERS EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.  THE BORROWER HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED
THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS
OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE BORROWER
AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN.  SHOULD THE BORROWER FAIL TO
APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN
THIRTY DAYS AFTER THE MAILING THEREOF, THE BORROWER SHALL BE DEEMED IN DEFAULT
AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR
IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.  EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.


(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.




 
- 88 -

--------------------------------------------------------------------------------

 

Section 13.6.  Successors and Assigns.
 
(a)           Generally.  The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that the Borrower may not assign or otherwise transfer any
of is rights under this Agreement without the prior written consent of all the
Lenders (and any such assignment or transfer to which all of the Lenders have
not consented shall be void).


(b)           Participations.  Any Lender may at any time grant to an affiliate
of such Lender, or one or more banks or other financial institutions (each a
“Participant”) participating interests in its Commitment or the Obligations
owing to such Lender.  Except as otherwise provided in Section 13.4., no
Participant shall have any rights or benefits under this Agreement or any other
Loan Document.  In the event of any such grant by a Lender of a participating
interest to a Participant, such Lender shall remain responsible for the
performance of it obligations hereunder, and the Borrower and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided however, such Lender may agree with the Participant that it will not,
without the consent of the Participant, agree to (i) increase such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal on the Loans
or portions thereof  owing to such Lender, or (iii) reduce the rate at which
interest is payable thereon.  An assignment or other transfer which is not
permitted by subsection (c) or (d) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b).  The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.11.(a) and (b) only to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 13.6.(c); provided that such Participant agrees to be
subject to Section 3.11.(c)  as though it were a Lender.  Notwithstanding the
foregoing, a Participant shall not be entitled to receive any greater payment
under Sections 3.11.(a) and (b) than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.


(c)           Assignments.  Any Lender may with the prior written consent of the
Agent and the Borrower (which consent in each case, shall not be unreasonably
withheld) at any time assign to one or more Eligible Assignees (each an
“Assignee”) all or a portion of its rights and obligations under this Agreement
and the Notes; provided, however, (i) no such consent by the Borrower shall be
required (x) if a Default or Event of Default shall exist or (y) in the case of
an assignment to another Lender or an affiliate of another Lender; (ii) any
partial assignment shall be in an amount at least equal to $10,000,000 and after
giving effect to such assignment the assigning Lender retains a Commitment, or
if the Commitments have been terminated, holds Notes having an aggregate
outstanding principal balance, of at least $10,000,000; and (iii) each such
assignment shall be effected by means of an Assignment and Assumption
Agreement.  Upon execution and delivery of such instrument and payment by such
Assignee to such transferor Lender of an amount equal to the purchase price
agreed between such transferor Lender and such Assignee, such Assignee shall be
deemed to be a Lender party to this Agreement and shall have all the rights and
obligations of a Lender with a Commitment as set

 
- 89 -

--------------------------------------------------------------------------------

 
 
forth in such Assignment and Assumption Agreement, and the transferor Lender
shall be released from its obligations hereunder to a corresponding extent, and
no further consent or action by any party shall be required.  Upon the
consummation of any assignment pursuant to this subsection (c), the transferor
Lender, the Agent and the Borrower shall make appropriate arrangement so the new
Notes are issued to the Assignee and such transferor Lender, as appropriate and
such transferor Lender shall promptly deliver after such assignment its
cancelled Notes to Borrower.  In connection with any such assignment, the
transferor Lender shall pay to the Agent an administrative fee for processing
such assignment in the amount of $4,500.  Anything in this Section to the
contrary notwithstanding, no Lender may assign or participate any interest in
any Loan held by it hereunder to the Borrower, or any of its respective
affiliates or Subsidiaries.
 
(d)           Designated Lenders.  Any Lender (each, a “Designating Lender”) may
at any time while the Borrower or the Parent, as the case may be, has been
assigned an Investment Grade Rating from either S&P or Moody’s designate one
Designated Lender to fund Bid Rate Loans on behalf of such Designating Lender
subject to the terms of this subsection (d) and the provisions in the
immediately preceding subsections (b) and (c) shall not apply to such
designation.  No Lender may designate more than one Designated Lender.  The
parties to each such designation shall execute and deliver to the Agent for its
acceptance a Designation Agreement.  Upon such receipt of an appropriately
com­pleted Designation Agreement executed by a Designating Lender and a designee
representing that it is a Designated Lender, the Agent will accept such
Designation Agreement and give prompt notice thereof to the Borrower, whereupon,
(i) the Borrower shall execute and de­liver to the Designating Lender a
Designated Lender Note payable to the order of the Designated Lender, (ii) from
and after the effective date specified in the Designation Agreement, the
Designated Lender shall become a party to this Agreement with a right to make
Bid Rate Loans on behalf of its Designating Lender pursuant to Section 2.2.
after the Borrower has accepted a Bid Rate Loan (or portion thereof) of the
Designating Lender, and (iii) the Designated Lender shall not be required to
make payments with respect to any obligations in this Agreement except to the
extent of excess cash flow of such Designated Lender which is not otherwise
required to repay obligations of such Designated Lender which are then due and
payable; provided, however, that regardless of such designation and assumption
by the Designated Lender, the Designating Lender shall be and remain obligated
to the Borrower, the Agent and the Lenders for each and every of the obligations
of the Designating Lender and its related Designated Lender with respect to this
Agreement, including, without limitation, any indemnification obligations un­der
Section 12.7. and any sums otherwise payable to the Borrower by the Designated
Lender.  Each Designating Lender shall serve as the Agent of the Designated
Lender and shall on behalf of, and to the exclusion of, the Designated Lender:
(i) receive any and all payments made for the benefit of the Designated Lender
and (ii) give and receive all communications and notices and take all actions
hereunder, including, without limitation, votes, approvals, waivers, consents
and amendments under or relating to this Agreement and the other Loan
Documents.  Any such notice, communication, vote, approval, waiver, consent or
amendment shall be signed by the Designating Lender as Agent for the Designated
Lender and shall not be signed by the Designated Lender on its own behalf and
shall be binding on the Designated Lender to the same extent as if signed by the
Designated Lender on its own behalf.  The Borrower, the Agent and the Lenders
may rely thereon without any requirement that the Designated Lender sign or
acknowledge the same.  No Designated Lender may assign or transfer

 
- 90 -

--------------------------------------------------------------------------------

 
 
all or any portion of its interest hereunder or under any other Loan Document,
other than assign­ments to the Designating Lender which originally designated
such Designated Lender.  The Borrower, the Lenders and the Agent each hereby
agrees that it will not institute against any Designated Lender or join any
other Person in instituting against any Designated Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
federal or state bankruptcy or similar law, until the later to occur of (x) one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Designated Lender and (y) the Termination Date.  In
connection with any such designation the Designating Lender shall pay to the
Agent an administrative fee for processing such designation in the amount of
$2,000.
 
(e)           Federal Reserve Bank Assignments.  In addition to the assignments
and participations permitted under the foregoing provisions of the Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
to a Federal Reserve Bank; provided that no such pledge or assignment shall
release such assigning Lender from its obligation thereunder.


(f)           Information to Assignee, Etc.  A Lender may furnish any
information concerning the Borrower, any Subsidiary or any other Loan Party in
the possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants).


Section 13.7.  Amendments and Waivers.
 
(a)           Generally.  Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or in any Loan Document to be given by the Lenders may be given, (ii) any term
of this Agreement or of any other Loan Document (other than any fee letter
solely between the Borrower and the Agent) may be amended, (iii) the performance
or observance by the Borrower or any other Loan Party of any terms of this
Agreement or such other Loan Document (other than any fee letter solely between
the Borrower and the Agent), and (iv) the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Requisite Lenders (or the Agent at the written direction of the Requisite
Lenders), and, in the case of an amendment to any Loan Document, the written
consent of each Loan Party which is party thereto.  Notwithstanding the previous
sentence, the Agent, shall be authorized on behalf of all the Lenders to use its
reasonable discretion, without the necessity of any notice to, or further
consent from, any Lender, to waive the imposition of the late charges provided
in Section 2.8., up to a maximum of 2 times per calendar year.


(b)           Certain Requisite Lender Consents.  Notwithstanding the foregoing,
no amendment, waiver or consent shall, unless in writing, and signed by the
Requisite Lenders (which must include the Lender then acting as Agent), do any
of the following:


(i)           amend Section 10.1. or waive any Default or Event of Default
occurring under Section 11.1.(l); or


 
- 91 -

--------------------------------------------------------------------------------

 
 
(ii)           modify the definitions of the terms “Total Liabilities”, “Gross
Asset Value” or “Indebtedness” (or the definitions used in such definition or
the percentages or rates used in the calculation thereof); or


(iii)           approve any Unencumbered Pool Property pursuant to Section
4.1.(c); or


(iv)           rescind and annul any acceleration as provided in Section
11.2.(e) (including, without limitation, any optional acceleration declared by
the Agent and Requisite Lenders pursuant to Section 11.2.(a)(ii)).

(c)           Unanimous Consent.  Notwithstanding the foregoing, no amendment,
waiver or consent shall, unless in writing, and signed by all of the Lenders (or
the Agent at the written direction of the Lenders), do any of the following:


(i)           increase the Commitments of the Lenders (excluding any increase as
a result of an assignment of Commitments permitted under Section 13.6.) or
subject the Lenders to any additional obligations except for any increases
contemplated under Section 2.15.;


(ii)           reduce the principal of, or interest rates that have accrued or
that will be charged on the outstanding principal amount of, any Loans or other
Obligations;


(iii)           reduce the amount of any Fees payable to the Lenders hereunder;


(iv)           postpone any date fixed for any payment of principal of, or
interest on, any Loans or for the payment of Fees or any other Obligations;


(v)           change the Pro Rata Shares (excluding any change as a result of an
assignment of Commitments permitted under Section 13.6. or an increase of
Commitments effected pursuant to Section 2.15.);


(vi)           amend this Section or amend the definitions of the terms used in
this Agreement or the other Loan Documents insofar as such definitions affect
the substance of this Section;


(vii)           modify the definition of the term “Requisite Lenders” or modify
in any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;


(viii)                      release any Guarantor from its obligations under the
Guaranty (except for releases of Persons not required to be a Guarantor under
Section 8.14.);


(ix)           modify the definition of the terms  “Maximum Loan Availability”,
“Borrowing Base”, “Unencumbered Pool Value” or “Unsecured Liabilities”; or


(x)           waive a Default or Event of Default under Section 11.1.(a).


 
- 92 -

--------------------------------------------------------------------------------

 
 
(d)           Amendment of Agent’s Duties, Etc.  No amendment, waiver or consent
unless in writing and signed by the Agent, in addition to the Lenders required
hereinabove to take such action, shall affect the rights or duties of the Agent
under this Agreement or any of the other Loan Documents.  Any amendment, waiver
or consent relating to Section 2.3. or the obligations of the Swingline Lender
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Swingline Lender.  No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein.  No course of dealing or delay or omission
on the part of the Agent or any Lender in exercising any right shall operate as
a waiver thereof or otherwise be prejudicial thereto.  Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding any attempted cure or other action by the Borrower, any other
Loan Party or any other Person subsequent to the occurrence of such Event of
Default.  Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.


Section 13.8.  Nonliability of Agent and Lenders.
 
The relationship between the Borrower, on the one hand, and the Lenders and the
Agent, on the other hand, shall be solely that of borrower and lender.  Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrower and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Agent or any Lender to
any Lender, the Borrower, any Subsidiary or any other Loan Party.  Neither the
Agent nor any Lender undertakes any responsibility to the Borrower to review or
inform the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.


Section 13.9.  Confidentiality.
 
Except as otherwise provided by Applicable Law, the Agent and each Lender shall
utilize all non-public information obtained pursuant to the requirements of this
Agreement which has been identified as confidential or proprietary by the
Borrower in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to any of their respective
affiliates (provided any such affiliate shall agree to keep such information
confidential in accordance with the terms of this Section); (b) as reasonably
requested by any bona fide Assignee, Participant or other transferee in
connection with the contemplated transfer of any Commitment or participations
therein as permitted hereunder (provided they shall agree to keep such
information confidential in accordance with the terms of this Section); (c) as
required or requested by any Governmental Authority or representative thereof or
pursuant to legal process or in connection with any legal proceedings; (d) to
the Agent’s or such Lender’s independent auditors and other professional
advisors (provided they shall be notified of the confidential nature of the
information); (e) if an Event of Default exists, to any other Person, in
connection with the exercise by the Agent or the Lenders of rights hereunder or
under any of the other Loan

 
- 93 -

--------------------------------------------------------------------------------

 
 
Documents; and (f) to the extent such information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Agent or any Lender on a nonconfidential basis from a source other than the
Borrower or any Affiliate.


Section 13.10.  Indemnification.
 
(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Agent, any affiliate of the Agent and each of the Lenders and their
respective directors, officers, shareholders, agents, employees and counsel
(each referred to herein as an “Indemnified Party”) from and against any and all
losses, costs, claims, damages, liabilities, deficiencies, judgments or expenses
of every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses indemnification in respect of
which is specifically covered by Section 3.11. or 5.1. or expressly excluded
from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans hereunder; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans; (iv) the Agent’s or any Lender’s entering into this
Agreement; (v) the fact that the Agent and the Lenders have established the
credit facility evidenced hereby in favor of the Borrower; (vi) the fact that
the Agent and the Lenders are creditors of the Borrower and have or are alleged
to have information regarding the financial condition, strategic plans or
business operations of the Borrower and the Subsidiaries; (vii) the fact that
the Agent and the Lenders are material creditors of the Borrower and are alleged
to influence directly or indirectly the business decisions or affairs of the
Borrower and the Subsidiaries or their financial condition; (viii) the exercise
of any right or remedy the Agent or the Lenders may have under this Agreement or
the other Loan Documents; provided, however, that the Borrower shall not be
obligated to indemnify any Indemnified Party for any acts or omissions of such
Indemnified Party in connection with matters described in this clause (viii)
that constitute gross negligence or willful misconduct of such Indemnified
Party; or (ix) any violation or non-compliance by the Borrower or any Subsidiary
of any Applicable Law (including any Environmental Law) including, but not
limited to, any Indemnity Proceeding commenced by (A) the Internal Revenue
Service or state taxing authority or (B) any Governmental Authority or other
Person under any Environmental Law, including any Indemnity Proceeding commenced
by a Governmental Authority or other Person seeking remedial or other action to
cause the Borrower or its Subsidiaries (or its respective properties) (or the
Agent and/or the Lenders as successors to the Borrower) to be in compliance with
such Environmental Laws.


(b)           The Borrower’s indemnification obligations under this Section
shall apply to all Indemnity Proceedings arising out of, or related to, the
foregoing whether or not an Indemnified Party is a named party in such Indemnity
Proceeding.  In this connection, this indemnification shall cover all costs and
expenses of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower or any Subsidiary, any

 
- 94 -

--------------------------------------------------------------------------------

 
 
shareholder of the Borrower or any Subsidiary (whether such shareholder(s) are
prosecuting such Indemnity Proceeding in their individual capacity or
derivatively on behalf of the Borrower), any account debtor of the Borrower or
any Subsidiary or by any Governmental Authority.


(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.
 
(d)           All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.


(e)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all costs and expenses incurred
by such Indemnified Party shall be reimbursed by the Borrower.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that (i) if the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).


(f)           If and to the extent that the obligations of the Borrower
hereunder are unenforceable for any reason, the Borrower hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
which is permissible under Applicable Law.


(g)           The Borrower’s obligations hereunder shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.


Section 13.11.  Termination; Survival.
 
At such time as (a) all of the Commitments have been terminated, (b) none of the
Lenders is obligated any longer under this Agreement to make any Loans and
(c) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Agent and the Lenders are entitled under
the provisions of Sections 3.11., 5.1., 5.4., 12.7., 13.2. and 13.10. and any
other provision of this Agreement and the other Loan Documents, and the
provisions of Section 13.5., shall continue in full force and effect and shall
protect the Agent and the Lenders

 
- 95 -

--------------------------------------------------------------------------------

 
 
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

 
Section 13.12.  Severability of Provisions.
 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.


Section 13.13.  GOVERNING LAW.
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


Section 13.14.  USA Patriot Act Notice; Compliance.
 
The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution.  Consequently, the
Agent (for itself and/or as agent for all Lenders hereunder) may from
time-to-time request, and Borrower shall provide to the Agent, Borrower’s name,
address, tax identification number and/or such other identification information
as shall be necessary for the Agent to comply with federal law.  An “account”
for this purpose may include, without limitation, a deposit account, cash
management service, a transaction or asset account, a credit account, a loan or
other extension of credit, and/or other financial services product.


Section 13.15.  Counterparts.
 
This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.


Section 13.16.  Obligations with Respect to Loan Parties.
 
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.


Section 13.17.  Independence of Covenants.
 
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be

 
- 96 -

--------------------------------------------------------------------------------

 
 
permitted by an exception to, or be otherwise within the limitations of, another
covenant shall not avoid the occurrence of a Default or an Event of Default if
such action is taken or condition exists.

 
Section 13.18.  Limitation of Liability.
 
Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents.  The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.


Section 13.19.  Entire Agreement.
 
This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.


Section 13.20.  Construction.
 
The Agent, the Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and each Lender.

 
Section 13.21.  No Novation.
 
THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND RESTATE
THE TERMS OF THE EXISTING CREDIT AGREEMENT.  THE PARTIES DO NOT INTEND THIS
AGREEMENT NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING BY THE BORROWER UNDER OR IN CONNECTION WITH THE
EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE
EXISTING CREDIT AGREEMENT).


- 97 -

--------------------------------------------------------------------------------




[Signatures on Following Pages]

 
- 98 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.




BORROWER:


 
REALTY INCOME CORPORATION





By: ____________________________                                                          
     Name:
_______________________                                                           
     Title:
_________________________                                                           














































[Signatures Continued on Next Page]

 
- 99 -

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement of Realty Income Corporation]




 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, as a Lender and as Swingline
Lender





By:____________________________                                                           
     Name: ______________________                                                          
     Title: ________________________                                                          


Commitment Amount:


$____________________




Lending Office (all Types of Loans) and
Address for Notices:


401 B Street, Suite 1100
San Diego, CA 92101
Attn:  Cara D’Angelo
Telecopier:     (619) 699-3105
Telephone:      (619) 699-3025






[Signatures Continued on Next Page]





 
- 100 -

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement of Realty Income Corporation]






 
________________________, as Lender





By: ______________________________
     Name: _________________________
     Title: __________________________                                                          


Commitment Amount:


$_______________




Lending Office (all Types of Loans) and
Address for Notices Relating to Funding:


________________________
________________________
Attn: ___________________
Telecopier:      (___) ___-_____
Telephone:      (___) ___-_____


Address for Notices Relating to All Other Matters:


________________________
________________________
Attn: ___________________
Telecopier:       (___) ___-_____
Telephone:       (___) ___-_____

- 101 -

--------------------------------------------------------------------------------